               Case 17-12560-KJC             Doc 2868       Filed 10/23/18        Page 1 of 84



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                              Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                 Case No. 17-12560 (KJC)
et al.,1
                                                                    (Jointly Administered)
                          Debtors.


                                       AFFIDAVIT OF SERVICE

STATE OF WASHINGTON )
                    ) ss
COUNTY OF KING      )

I, Eric Westberg, being duly sworn, depose and state:

1.       I am a Consultant with Epiq Class Action & Claims Solutions, Inc.2 the claims and

noticing agent for the debtors and debtors-in-possession (collectively the “Debtors”) in the

above-captioned proceeding. Our business address is 1201 Third Avenue, Suite 500, Seattle,

Washington 98101.

2.       On October 19, 2018, at the direction of Young Conaway Stargatt & Taylor, LLP

(“Young Conaway”), and Klee, Tuchin, Bogdanoff & Stern LLP (“Klee Tuchin”), counsel for

the Debtors, I caused true and correct copies of the following documents to be served by e-mail

on the parties identified on Exhibit A annexed hereto (Master Service List and Notice of




1
         The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
California 91423. Due to the large number of debtors in these cases, which are being jointly administered for
procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
numbers, and their addresses are not provided herein. A complete list of such information may be obtained on the
website of the Debtors’ noticing and claims agent at http://cases.gardencitygroup.com/wgc, or by
contacting counsel for the Debtors.
2
         GCG was acquired by Epiq Class Action and Claims Solutions, Inc. on June 15, 2018.
               Case 17-12560-KJC            Doc 2868        Filed 10/23/18       Page 2 of 84



Appearance Parties with e-mail addresses),3 and by first class mail on the parties identified on

Exhibit B annexed hereto (Master Service List and Notice of Appearance Parties):

                Supplemental Declaration of Samuel A. Newman in Support of the Debtors'
                 Application for an Order Approving the Employment and Retention of
                 Gibson, Dunn & Crutcher LLP as General Bankruptcy and Restructuring
                 Co-Counsel for the Debtors and Debtors In Possession Nunc Pro Tunc to the
                 Petition Date [Docket No. 2820];

                Order (I) Authorizing the Sale of Lots 1, 2, and 3 Bowles Gulch, Carbondale,
                 Colorado Property Owned by the Debtors Free and Clear of Liens, Claims,
                 Encumbrances, and Other Interests; (II) Approving Related Purchase
                 Agreement; and (III) Granting Related Relief (“Order re Sale of Lots 1, 2,
                 and 3 Bowles Gulch, Carbondale, Colorado Property”) [Docket No. 2821];

                Order (I) Authorizing the Sale of 1165 Heritage Drive, Carbondale, Colorado
                 Property Owned by the Debtors Free and Clear of Liens, Claims,
                 Encumbrances, and Other Interests; (II) Approving Related Purchase
                 Agreement; and (III) Granting Related Relief (“Order re Sale of 1165
                 Heritage Drive, Carbondale, Colorado Property”) [Docket No. 2822];

                Order (I) Authorizing the Sale of 2492 Mandeville Canyon, Los Angeles,
                 California Property Owned by the Debtors Free and Clear of Liens, Claims,
                 Encumbrances, and Other Interests; (II) Approving Related Purchase
                 Agreement; and (III) Granting Related Relief (“Order re Sale of 2492
                 Mandeville Canyon, Los Angles, California Property”) [Docket No. 2823];

                Order (I) Authorizing the Sale of 1 Electra Court, Los Angeles, California
                 Property Owned by the Debtors Free and Clear of Liens, Claims,
                 Encumbrances, and Other Interests; (II) Approving Related Purchase
                 Agreement; and (III) Granting Related Relief (“Order re Sale of 1 Electra
                 Court, Los Angeles, California Property”) [Docket No. 2824];

                Order, Pursuant to Section 105(a) of the Bankruptcy Code and Bankruptcy
                 Rule 9019, Authorizing and Approving Entry Into a Settlement With Charles
                 T. Kihnel (“Order re Settlement With Charles T. Kihnel”) [Docket No. 2825];
                 and

                Order, Pursuant to Section 105(a) of the Bankruptcy Code and Bankruptcy
                 Rule 9019, Authorizing and Approving Entry Into a Settlement With Joseph
                 G. Thomas (“Order re Settlement With Joseph G. Thomas”) [Docket No.
                 2826].


3
        These parties include Notice of Appearance Parties who have consented to email service only pursuant to
Del. Bankr. L.R. 2002-1(d) and 5005-4
                                                        2
               Case 17-12560-KJC              Doc 2868         Filed 10/23/18         Page 3 of 84



3.       On October 19, 2018, also at the direction of Young Conaway and Klee Tuchin, I caused

a true and correct copy of the Order re Sale of Lots 1, 2, and 3 Bowles Gulch, Carbondale,

Colorado Property to be served by e-mail on the parties identified on Exhibit C annexed hereto

(Affected Noteholders and Affected Parties with e-mail addresses), and by first class mail on the

parties identified on Exhibit D annexed hereto (Affected Noteholders and Affected Parties).4

4.       On October 19, 2018, also at the direction of Young Conaway and Klee Tuchin, I caused

a true and correct copy of the Order re Sale of 1165 Heritage Drive, Carbondale, Colorado

Property to be served by e-mail on the parties identified on Exhibit E annexed hereto (Affected

Noteholders and Affected Parties with e-mail addresses), and by first class mail on the parties

identified on Exhibit F annexed hereto (Affected Noteholders and Affected Parties).

5.       On October 19, 2018, also at the direction of Young Conaway and Klee Tuchin, I caused

a true and correct copy of the Order re Sale of 2492 Mandeville Canyon, Los Angeles,

California Property to be served by e-mail on the parties identified on Exhibit G annexed

hereto (Affected Noteholders and Affected Parties with e-mail addresses), and by first class mail

on the parties identified on Exhibit H annexed hereto (Affected Noteholders and Affected

Parties).

6.       On October 19, 2018, also at the direction of Young Conaway and Klee Tuchin, I caused

a true and correct copy of the Order re Sale of 1 Electra Court, Los Angeles, California

Property to be served by e-mail on the parties identified on Exhibit I annexed hereto (Affected

Noteholders and Affected Parties with e-mail addresses), and by first class mail on the parties

identified on Exhibit J annexed hereto (Affected Noteholders and Affected Parties).



4
         The envelopes used in the service on the parties identified on Exhibit D, F, H, J, K, L, P, and R included the
legend: “Important Legal Documents Enclosed: Please direct a copy of the contents of this envelope to the
President, Managing or General Agent.”
                                                          3
               Case 17-12560-KJC            Doc 2868        Filed 10/23/18        Page 4 of 84



7.      On October 19, 2018, also at the direction of Young Conaway and Klee Tuchin, I caused

a true and correct copy of the Order re Settlement With Charles T. Kihnel to be served by e-

mail and first class mail on a party identified on Exhibit K annexed hereto (an Affected

Claimant).

8.      On October 19, 2018, also at the direction of Young Conaway and Klee Tuchin, I caused

a true and correct copy of the Order re Settlement With Joseph G. Thomas to be served by e-

mail and first class mail on a party identified on Exhibit L annexed hereto (an Affected

Claimant).

9.      On October 19, 2018, also at the direction of Young Conaway and Klee Tuchin, I caused

true and correct copies of the following documents to be served by e-mail on the parties

identified on Exhibit M annexed hereto (Master Service List and Notice of Appearance Parties

with e-mail addresses),5 and by overnight delivery on the parties identified on Exhibit N annexed

hereto (Master Service List and Notice of Appearance Parties).

                Notice of Revised Proposed Form of Confirmation Order (“Notice of Revised
                 Proposed Confirmation Order”) [Docket No. 2827];

                Debtors' Memorandum of Law (I) in Support of Confirmation of the First
                 Amended Joint Chapter 11 Plan of Liquidation of Woodbridge Group of
                 Companies, LLC and its Affiliated Debtors; and (II) in Response to Filed
                 Confirmation Objections (“Debtors’ Memorandum of Law”) [Docket No.
                 2828];

                Declaration of Bradley D. Sharp in Support of Confirmation of the First
                 Amended Joint Chapter 11 Plan of Liquidation of Woodbridge Group of
                 Companies, LLC and its Affiliated Debtors (“Declaration of Bradley D.
                 Sharp”) [Docket No. 2829];

                Debtors' Motions for Entry of an Order Authorizing the Debtors to File
                 Under Seal Exhibit 1 to the Declaration of Frederick Chin in Support of
                 Confirmation of the First Amended Joint Chapter 11 Plan of Liquidation of


5
        These parties include Notice of Appearance Parties who have consented to email service only pursuant to
Del. Bankr. L.R. 2002-1(d) and 5005-4
                                                        4
             Case 17-12560-KJC        Doc 2868      Filed 10/23/18     Page 5 of 84



               Woodbridge Group of Companies, LLC and its Affiliated Debtors [Docket
               No. 2830];

              Debtors' Motion for Entry of an Order Shortening the Time for Notice of the
               Debtors' Motion for Entry of an Order Authorizing the Debtors to File
               Under Seal Exhibit 1 to the Declaration of Frederick Chin in Support of
               Confirmation of the First Amended Joint Chapter 11 Plan of Liquidation of
               Woodbridge Group of Companies, LLC and its Affiliated Debtors [Docket
               No. 2831];

              Declaration of Frederick Chin in Support of Confirmation of the First
               Amended Joint Chapter 11 Plan of Liquidation of Woodbridge Group of
               Companies, LLC and its Affiliated Debtors (“Declaration of Frederick
               Chin”) [Docket No. 2833];

              Declaration of Soneet R. Kapila [Docket No. 2834];

              Notice of Amendment to Exhibit B of the Plan Supplement (Schedule of
               Assumed Agreements) (“Notice of Amendment to Exhibit B”) [Docket No.
               2835]; and

              Declaration of Emily Young of Epiq Certifying the Methodology for the
               Tabulation of Votes on and Results of Voting With Respect to the First
               Amended Joint Chapter 11 Plan of Liquidation of Woodbridge Group of
               Companies, LLC and its Affiliated Debtors (“Declaration of Emily Young”)
               [Docket No. 2836].

10.    On October 19, 2018, also at the direction of Young Conaway and Klee Tuchin, I caused

true and correct copies of the following documents to be served by e-mail on the parties

identified on Exhibit O annexed hereto (Objecting Parties with e-mail addresses), and by

overnight delivery on the parties identified on Exhibit P annexed hereto (Objecting Parties):


              Notice of Revised Proposed Confirmation Order;

              Debtors’ Memorandum of Law;

              Declaration of Bradley D. Sharp;

              Declaration of Frederick Chin;

              Declaration of Soneet R. Kapila; and

              Declaration of Emily Young.
                                                5
             Case 17-12560-KJC        Doc 2868      Filed 10/23/18     Page 6 of 84



11.    On October 19, 2018, also at the direction of Young Conaway and Klee Tuchin, I caused

a true and correct copy of the Notice of Amendment to Exhibit B to be served by e-mail on the

parties identified on Exhibit Q annexed hereto (Affected Parties with e-mail addresses), and by

overnight delivery on the parties identified on Exhibit R annexed hereto (Affected Parties).




                                                            /s/ Eric Westberg
                                                            Eric Westberg



Sworn to before me this 22nd day of
October, 2018

/s/ Benjamin A. Johnson
Benjamin A. Johnson
Notary Public, State of Washington
License No. 199739
Commission Expires April 4, 2022




                                                6
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 7 of 84




                EXHIBIT A
                                                                                        Case 17-12560-KJC                  Doc 2868      Filed 10/23/18   Page 8 of 84

Name                            Address1                          Address2                            Address3                        Address4               City              State   Zip          Email

ASHBY & GEDDES, P.A.            ATTN WILLIAM P BOWDEN, ESQ        500 DELAWARE AVE 8TH FL             PO BOX 1150                                            WILMINGTON        DE      19899-1150   wbowden@ashbygeddes.com
ASHFORD - SCHAEL LLC            ATTN COURTNEY A. SCHAEL, ESQ.     100 QUIMBY STREET, SUITE 1                                                                 WESTFIELD         NJ      07090        cschael@ashfordnjlaw.com
ASSISTANT ATTORNEY GENERAL      ATTN AARON W LEVIN                CORPORATE OVERSIGHT DIVISION        PO BOX 30755                                           LANSING           MI      48909        levina@michigan.gov
BEILINSON ADVISORY GROUP        ATTN MARC BEILINSON                                                                                                                                                 Mbeilinson@beilinsonpartners.com
BEN PEREA AND ELIZABETH PEREA   C/O STEVE H. MAZER, ESQ.          2501 YALE BLV'D. SE, STE 204                                                               ALBUQUERQUE       NM      87106        smazer@regazzilaw.com
BERGER SINGERMAN LLP            ATTN PAUL STEVEN SINGERMAN,       1450 BRICKELL AVE STE 1900                                                                 MIAMI             FL      33131        singerman@bergersingerman.com
                                ESQ
BERGER SINGERMAN LLP            ATTN CHARLES H LICHTMAN, ESQ      350 E LAS OLAS BLVD 10TH FL                                                                FORT LAUDERDALE   FL      33301        clichtman@bergersingerman.com
BERGER SINGERMAN LLP            ATTN GAVIN C GAUKROGER, ESQ       350 E LAS OLAS BLVD 10TH FL                                                                FORT LAUDERDALE   FL      33301        ggaukroger@bergersingerman.com
BIELLI & KLAUDER, LLC           ATTN DAVID M KLAUDER ESQ          1204 N KING STREET                                                                         WILMINGTON        DE      19801        dklauder@bk-legal.com
BOND, SCHOENECK & KING, PLLC    ATTN SARA C. TEMES, ESQ.          ONE LINCOLN CENTER, 18TH                                                                   SYRACUSE          NY      13202        stemes@bsk.com
                                                                  FLOOR
BUCHALTER                       ATTN WILLIAM S BRODY              1000 WILSHIRE BLVD, STE 1500                                                               LOS ANGELES       CA      90017        wbrody@buchalter.com
BUCHALTER                       ATTN PAUL S ARROW                 1000 WILSIRE BLVD, STE 1500                                                                LOS ANGELES       CA      90017        PARROW@BUCHALTER.COM
BUECHLER & GARBER, LLC          ATTN AARON A. GARBER              999 18TH STREET, SUITE 1230-S                                                              DENVER            CO      80202        aaron@bandglawoffice.com
CALIFORNIA DEPT OF BUSINESS     ATTN KENNY V NGUYEN               SENIOR COUNSEL                      1515 K STREET, STE 200                                 SACARAMENTO       CA      95814        kenny.nguyen@dbo.ca.gov
OVERSIGHT
CIARDI, CIARDI & ASTIN          ATTN DANIEL K. ASTIN              1204 N. KING STREET                                                                        WILMINGTON        DE      19801        dastin@ciardilaw.com
CIARDI, CIARDI & ASTIN          ATTN JOHN D. MCLAUGHLIN, JR.      1204 N. KING STREET                                                                        WILMINGTON        DE      19801        jmclaughlin@ciardilaw.com
CLARK HILL PLC                  ATTN CHRISTOPHER J. GIAIMO, JR.   1001 PENNSYLVANIA AVE., NW          SUITE 1300 SOUTH                                       WASHINGTON        DC      20004        cgiaimo@clarkhill.com
CLARK HILL PLC                  ATTN JEFFREY N. ROTHLEDER         1001 PENNSYLVANIA AVE., NW          SUITE 1300 SOUTH                                       WASHINGTON        DC      20004        jrothleder@clarkhill.com
CLARK HILL PLC                  ATTN KAREN M. GRIVNER             824 N. MARKET STREET                SUITE 710                                              WILMINGTON        DE      19801        kgrivner@clarkhill.com
CONNOLLY & LOFSTEDT, P.C.       ATTN TOM H. CONNOLLY, ESQ.        950 SPRUCE ST., STE. 1C                                                                    LOUISVILLE        CO      80027        tom@clpc-law.com
CONNOLLY GALLAGHER LLP          ATTN KAREN C. BIFFERATO, ESQ.     1000 WEST STREET, SUITE 1400                                                               WILMINGTON        DE      19801        kbifferato@connollygallagher.com
CONNOLLY GALLAGHER LLP          ATTN KELLY M. CONLAN              1000 WEST STREET, SUITE 1400                                                               WILMINGTON        DE      19801        kconlan@connollygallagher.com
DEVELOPMENT SPECIALISTS INC     ATTN BRADLEY D SHARP              333 S GRAND AVE STE 4070                                                                   LOS ANGELES       CA      90071        bsharp@dsi.biz
DRINKER BIDDLE & REATH LLP      ATTN STEVEN K KORTANEK, ESQ       222 DELAWARE AVE STE 1410                                                                  WILMINGTON        DE      19801        steven.kortanek@dbr.com
DRINKER BIDDLE & REATH LLP      ATTN PATRICK A JACKSON, ESQ       222 DELAWARE AVE STE 1410                                                                  WILMINGTON        DE      19801        patrick.jackson@dbr.com
DRINKER BIDDLE & REATH LLP      ATTN JOSEPH N ARGENTINA, JR,      222 DELAWARE AVE STE 1410                                                                  WILMINGTON        DE      19801        joseph.argentina@dbr.com
                                ESQ
DRINKER BIDDLE & REATH LLP      ATTN JAMES H MILLAR, ESQ          1177 AVENUE OF THE AMERICAS                                                                NEW YORK          NY      10036-2714   james.millar@dbr.com
                                                                  41ST FL
DRINKER BIDDLE & REATH LLP      ATTN MICHAEL P. POMPEO, ESQ.      1177 AVENUE OF THE AMERICAS,                                                               NEW YORK          NY      10036-2714   michael.pompeo@dbr.com
                                                                  41ST FLOOR
DRINKER BIDDLE & REATH LLP      ATTN TIMOTHY R CASEY ESQ          191 N WACKER DR STE 3700                                                                   CHICAGO           IL      60606-1698   timothy.casey@dbr.com
ELLIOTT GREENLEAF PC            ATTN RAFAEL X ZAHRALDDIN          1105 N MARKET ST STE 1700                                                                  WILMINGTON        DE      19801-1216   rxza@elliottgreenleaf.com
ELLIOTT GREENLEAF, P.C.         ATTN JONATHAN M. STEMERMAN        1105 N. MARKET STREET, SUITE 1700                                                          WILMINGTON        DE      19801        jms@elliottgreenleaf.com
FELDERSTEIN FITZGERALD          PASCUZZI LLP                      400 CAPITOL MALL, SUITE 1750        400 CAPITOL MALL, SUITE 1750                           SACRAMENTO        CA      95814        ppascuzzi@ffwplaw.com
WILLOUGHBY &
FUHRMAN & DODGE, S.C.           ATTN JENNIFER M. SCHANK           2501 PARMENTER ST, STE 200B                                                                MIDDLETON         WI      53562        jschank@fuhrmandodge.com
GIBSON, DUNN, & CRUTCHER, LLP   ATTN MATTHEW P. PORCELLI          200 PARK AVE                                                                               NEW YORK          NY      10166-0193   MPorcelli@gibsondunn.com


Page 1 of 4
                                                                                       Case 17-12560-KJC                Doc 2868      Filed 10/23/18   Page 9 of 84

Name                             Address1                         Address2                         Address3                        Address4               City             State   Zip          Email

GIBSON, DUNN, & CRUTCHER, LLP    ATTN OSCAR GARZA                 333 S GRAND AVE                                                                         LOS ANGELES      CA      90071        OGarza@gibsondunn.com
GIBSON, DUNN, & CRUTCHER, LLP    ATTN J. ERIC WISE                200 PARK AVE                                                                            NEW YORK         NY      10166-0193   EWise@gibsondunn.com
GIBSON, DUNN, & CRUTCHER, LLP    ATTN MATTHEW K. KELSEY           200 PARK AVE                                                                            NEW YORK         NY      10166-0193   Mkelsey@gibsondunn.com
GIBSON, DUNN, & CRUTCHER, LLP    ATTN DANIEL B. DENNY             333 S GRAND AVE                                                                         LOS ANGELES      CA      90071        DDenny@gibsondunn.com
GIBSON, DUNN, & CRUTCHER, LLP    ATTN SAMUEL A. NEWMAN            333 S GRAND AVE                                                                         LOS ANGELES      CA      90071        SNewman@gibsondunn.com
HALPERIN BATTAGLIA BENZIJA LLP   ATTN ALAN D HALPERIN, ESQ        40 WALL ST 37TH FL                                                                      NEW YORK         NY      10005        ahalperin@halperinlaw.net
HANKEY INVESTMENT COMPANY        ATTN W. SCOTT DOBBINS            4751 WILSHIRE BLVD, STE 110                                                             LOS ANGELES      CA      90010        dobbins@hiclp.com
HINDS & SHANKMAN, LLP            ATTN JAMES ANDREW HINDS, JR      21257 HAWTHORNE BLVD., 2ND                                                              TORRANCE         CA      90503        jhinds@jhindslaw.com
                                                                  FLOOR
HOLLAND & HART LLP               ATTN RISA LYNN WOLF-SMITH        555 SEVENTEENTH STREET, SUITE    PO BOX 8749                                            DENVER           CO      80201-8749   rwolf@hollandhart.com
                                                                  3200
IRELL & MANELLA LLP              ATTN JEFFREY M REISNER, ESQ      840 NEWPORT CENTER DR STE 400                                                           NEWPORT BEACH    CA      92660-6324   jreisner@irell.com
IRELL & MANELLA LLP              ATTN MICHAEL H. STRUB, ESQ       840 NEWPORT CENTER DRIVE         SUITE 400                                              NEWPORT BEACH    CA      92660-6324   mstrub@irell.com
JOHN D. MONTE, ESQ.              15303 VENTURA BOULEVARD,                                                                                                 SHERMAN OAKS     CA      91403        johnmontelaw@gmail.com
                                 FLOOR 9
JONES WALDO HOLBROOK &           ATTN JEFFREY W SHIELDS           170 S MAIN ST STE 1500                                                                  SALT LAKE CITY   UT      84101        jshields@joneswaldo.com
MCDONOUGH PC
JONES WALDO HOLBROOK &           ATTN PAUL R SMITH                170 S MAIN ST STE 1500                                                                  SALT LAKE CITY   UT      84101        psmith@joneswaldo.com
MCDONOUGH PC
KLEE, TUCHIN, BOGDANOFF &        ATTN JONATHAN M. WEISS           1999 AVE OF THE STARS 39TH FL                                                           LOS ANGELES      CA      90067        jweiss@ktbslaw.com
STERN LLP
KLEE, TUCHIN, BOGDANOFF &        ATTN DAVID A. FIDLER             1999 AVE OF THE STARS 39TH FL                                                           LOS ANGELES      CA      90067        dfidler@ktbslaw.com
STERN LLP
KLEE, TUCHIN, BOGDANOFF &        ATTN MICHAEL L. TUCHIN           1999 AVE OF THE STARS 39TH FL                                                           LOS ANGELES      CA      90067        mtuchin@ktbslaw.com
STERN LLP
KLEE, TUCHING, BOGDANOFF &       ATTN KENNETH N. KLEE             1999 AVE OF THE STARS 39TH FL                                                           LOS ANGELES      CA      90067        kklee@ktbslaw.com
STERN LLP
KUTAK ROCK LLP                   ATTN PETER J BARRETT, ESQ        901 E BYRD ST STE 1000                                                                  RICHMOND         VA      23219        peter.barrett@kutakrock.com
LAFLEUR LAW FIRM                 ATTN NINA M. LAFLEUR             POST OFFICE BOX 840158                                                                  ST. AUGUSTINE    FL      32080        nina@lafleurlaw.com
LAW OFFICE OF CURTIS A HEHN      ATTN CURTIS A HEHN               1007 N ORANGE ST 4TH FL                                                                 WILMINGTON       DE      19801        curtishehn@comcast.net
LAW OFFICES OF RONALD            ASSOCIATES, A.P.C                ATTN RONALD RICHARDS             P.O. BOX 11480                                         BEVERLY HILLS    CA      90213        Ron@RonaldRichards.com
RICHARDS &
LOIZIDES, P.A.                   ATTN CHRISTOPHER D. LOIZIDES     1225 KING STREET, SUITE 800                                                             WILMINGTON       DE      19801        loizides@loizides.com
MARGOLIS EDELSTEIN               ATTN JAMES E. HUGGETT, ESQUIRE   300 DELAWARE AVENUE, SUITE 800                                                          WILMINGTON       DE      19801        jhuggett@margolisedelstein.com
MCCARTER & ENGLISH LLP           ATTN KATE ROGGIO BUCK, ESQ.      RENAISSANCE CENTRE               405 N. KING ST., 8TH FLR.                              WILMINGTON       DE      19801        kbuck@mccarter.com
MILTON BENDER                    1690 DUCK CREEK RD                                                                                                       IONE             CA      95640        miltonbender@volcano.net
MUFFET FOY CUDDY                 25A PASEO NOPAL                                                                                                          SANTE FE         NM      87507        Muffet74@mac.com
OFFICE OF THE ATTORNEY           ATTN MATTHEW A SILVERMAN         ARIZONA ASSISTANT ATTORNEY       2005 N CENTRAL AVE                                     PHOENIX          AZ      85004-1592   matthew.silverman@azag.gov
GENERAL                                                           GENERAL
OFFICE OF THE UNITED STATES      REGION 3                         ATTN TIMOTHY J. FOX, JR          844 KING STREET, SUITE 2207     LOCKBOX 35             WILMINGTON       DE      19801        Timothy.Fox@usdoj.gov
TRUSTEE
PACHULSKI STANG ZIEHL & JONES    ATTN JAMES I. STANG              10100 SANTA MONICA                                                                      LOS ANGELES      CA      90067-4100   jstang@pszjlaw.com
                                                                  BOULEVARD, 13TH FLOOR



Page 2 of 4
                                                                                        Case 17-12560-KJC                 Doc 2868         Filed 10/23/18              Page 10 of 84

Name                              Address1                         Address2                           Address3                           Address4                          City             State   Zip          Email

PACHULSKI STANG ZIEHL & JONES     ATTN RICHARD M. PACHULSKI        10100 SANTA MONICA                                                                                      LOS ANGELES      CA      90067-4100   rpachulski@pszjlaw.com
LLP                                                                BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES     ATTN JEFFREY N. POMERANTZ        10100 SANTA MONICA                                                                                      LOS ANGELES      CA      90067-4100   jpomerantz@pszjlaw.com
LLP                                                                BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES     ATTN BRADFORD J SANDLER          919 N. MARKET STREET, 17TH FLOOR                                                                        WILMINGTON       DE      19801        bsandler@pszjlaw.com
LLP
PACHULSKI STANG ZIEHL & JONES     ATTN COLIN R. ROBINSON           919 N. MARKET STREET, 17TH FLOOR                                                                        WILMINGTON       DE      19801        crobinson@pszjlaw.com
LLP
PRYOR CASHMAN LLP                 ATTN SETH H. LIEBERMAN, ESQ      7 TIMES SQUARE                                                                                          NEW YORK         NY      10036-6569   slieberman@pryorcashman.com
PRYOR CASHMAN LLP                 ATTN RICHARD LEVY, JR., ESQ      7 TIMES SQUARE                                                                                          NEW YORK         NY      10036-6569   rlevy@pryorcashman.com
REED SMITH LLP                    ATTN KURT F GWYNNE               1201 N MARKET ST STE 1500                                                                               WILMINGTON       DE      19801        kgwynne@reedsmith.com
REITER DYE & BRENNAN, LLP         ATTN GENISE REITER, ESQ.         10990 WILSHIRE BLVD.               SUITE 940                                                            LOS ANGELES      CA      90024        grr@rdbattorneys.com
REITER DYE & BRENNAN, LLP         ATTN PAUL T. DYE, ESQ.           10990 WILSHIRE BLVD.               SUITE 940                                                            LOS ANGELES      CA      90024        ptd@rdbattorneys.com
RICHARDS LAYTON & FINGER PA       ATTN JOHN H KNIGHT               ONE RODNEY SQUARE                  920 NORTH KING ST                                                    WILMINGTON       DE      19801        knight@rlf.com
RICHARDS LAYTON & FINGER PA       ATTN CHRISTOPHER M DELILLO       ONE RODNEY SQUARE                  920 NORTH KING ST                                                    WILMINGTON       DE      19801        delillo@rlf.com
ROBINS & ROBINS, P.A.             ATTN JOHN B. ROBINS, IV          P.O. BOX 506                                                                                            SALISBURY        MD      21803-0505   jrobins@robinslegal.com
SCOTTHULSE, PC                    ATTN JAMES M. FEUILLE            201 E. MAIN DRIVE, SUITE 1100      PO BOX 99123                                                         EL PASO          TX      79901        jfeu@scotthulse.com
SECURITIES EXCHANGE               ATTN SECRETARY OF THE TREASURY   100 F STREET, NE                                                                                        WASHINGTON       DC      20549        chairmanoffice@sec.gov
COMMISSION
SHUTTS & BOWEN LLP                ATTN RYAN C. REINERT, ESQ.       4301 W. BOY SCOUT BLVD, SUITE                                                                           TAMPA            FL      33607        rreinert@shutts.com
                                                                   300
STOEL RIVES LLP                   ATTN DAVID L MORTENSEN, ESQ      201 S MAIN ST STE 1100                                                                                  SALT LAKE CITY   UT      84111        david.mortensen@stoel.com
SULMEYERKUPETZ                    A PROFESSIONAL CORPORATION       ATTN ALAN G TIPPIE                 333 S HOPE ST 35TH FL                                                LOS ANGELES      CA      90071        atippie@sulmeyerlaw.com
THE INFURNA LAW FIRM, P.A.        ATTN JUSTIN R. INFURNA ESQ       121 SOUTH ORANGE AVE. SUITE                                                                             ORLANDO          FL      32801        Justininfurna@alwaysavailablelawyer.com
                                                                   1500
THE SARACHEK LAW FIRM             ATTN JOSEPH E SARACHEK ESQ       101 PARK AVENUE 27TH FLOOR                                                                              NEW YORK         NY      10178        sarachekesq@gmail.com;
                                                                                                                                                                                                                 joe@saracheklawfirm.com
U.S. DEPARTMENT OF JUSTICE        ATTN WARD W. BENSON              TRIAL ATTORNEY, TAX DIVISION       P.O. BOX 227 BEN FRANKLIN                                            WASHINGTON       DC      20044        ward.w.benson@usdoj.gov
                                                                                                      STATION
U.S. SECURITIES AND EXCHANGE      ATTN DAVID W. BADDLEY            ATLANTA REGIONAL OFFICE            950 EAST PACES ROAD, N.E., SUITE                                     ATLANTA          GA      30326-1382   baddleyd@sec.gov
COMMISSION                                                                                            900
U.S. SECURITIES AND EXCHANGE      ATTN NEAL JACOBSON               NEW YORK REGIONAL OFFICE           BROOKFIELD PLACE                   200 VESEY STREET, SUITE 400       NEW YORK         NY      10281        Jacobsonn@sec.gov
COMMISSION
U.S. SECURITIES AND EXCHANGE      MIAMI REGIONAL OFFICE            ATTN RUSSELL KOONIN                801 BRICKELL AVE                   SUITE 1800                        MIAMI            FL      33131        kooninr@sec.gov
COMMISSION
U.S. SECURITIES AND EXCHANGE      MIAMI REGIONAL OFFICE            ATTN CHRISTINE NESTOR              801 BRICKELL AVE.                  SUITE 1800                        MIAMI            FL      33131        nestorc@sec.gov
COMMISSION
UNITED STATES ATTORNEY'S OFFICE   NEMOURS BUILDING                 ATTN DAVID C. WEISS                1007 ORANGE STREET, SUITE 700                                        WILMINGTON       DE      19801        askdoj@usdoj.gov
UNITED STATES DEPARTMENT OF       CIVIL DIVISION                   ATTN ANDREW D WARNER               1100 L ST NW                                                         WASHINGTON       DC      20530        andrew.warner@usdoj.gov
JUSTICE
US SECURITIES & EXCHANGE          NEW YORK REGIONAL OFFICE         ATTN ANDREW CALAMARI               BROOKFIELD PLACE                   200 VESEY ST, STE 400             NEW YORK         NY      10281        NYROBankruptcy@SEC.GOV
COMMISSION                                                         REGIONAL DIRECTOR
VENABLE LLP                       ATTN JEFFREY S SABIN, ESQ        ROCKEFELLER CENTER                 1270 AVENUE OF THE AMERICAS                                          NEW YORK         NY      10020        jssabin@venable.com
                                                                                                      24TH FL
VENABLE LLP                       ATTN CAROL WEINER-LEVY, ESQ      ROCKEFELLER CENTER                 1270 AVENUE OF THE AMERICAS                                          NEW YORK         NY      10020        cweinerlevy@venable.com
                                                                                                      24TH FL

Page 3 of 4
                                                                                  Case 17-12560-KJC                  Doc 2868           Filed 10/23/18   Page 11 of 84

Name                          Address1                         Address2                            Address3                           Address4               City              State   Zip          Email

VENABLE LLP                   ATTN ANDREW J CURRIE, ESQ        750 E PRATT ST STE 900                                                                        BALTIMORE         MD      21202        ajcurrie@venable.com
VENABLE LLP                   ATTN JAMIE L EDMONSON, ESQ       1201 N MARKET ST STE 1400                                                                     WILMINGTON        DE      19801        jledmonson@venable.com
WESTLAKE FINANCIAL SERVICES   ATTN PAUL KERWIN                 4751 WILSHIRE BLVD, STE 110                                                                   LOS ANGELES       CA      90010        pkerwin@westlakefinancial.com
WHITEFORD TAYLOR & PRESTON    ATTN CHRISTOPHER A. JONES, ESQ. 3190 FAIRVIEW PARK DRIVE, SUITE                                                                FALLS CHURCH      VA      22042-4510   cajones@wtplaw.com
L.L.P.                                                        800
WHITEFORD, TAYLOR & PRESTON   ATTN L. KATHERINE GOOD           THE RENNAISSANCE CENTRE             405 NORTH KING STREET, SUITE 500                          WILMINGTON        DE      19801        kgood@wtplaw.com
LLC
WHITEFORD, TAYLOR & PRESTON   ATTN STEPHEN B. GERALD           THE RENAISSANCE CENTRE              405 NORTH KING STREET, SUITE 500                          WILMINGTON        DE      19801        sgerald@wtplaw.com
LLC
WILK AUSLANDER LLP            ATTN ELOY A. PERAL, ESQ.         1515 BROADWAY, 43RD FLOOR                                                                     NEW YORK          NY      10036        eperal@wilkauslander.com
WINSTON & STRAWN LLP          ATTN DAVID NEIER, ESQ            200 PARK AVE                                                                                  NEW YORK          NY      10166-4193   dneier@winston.com
WOMBLE BOND DICKINSON (US)    ATTN MARK DESGROSSEILLIERS       222 DELAWARE AVE STE 1501                                                                     WILMINGTON        DE      19801        Mark.Desgrosseilliers@wbd-us.com
LLP
WOMBLE BOND DICKINSON (US)    ATTN ERICKA JOHNSON              222 DELAWARE AVE STE 1501                                                                     WILMINGTON        DE      19801        Ericka.Johnson@wbd-us.com
LLP
WOODBRIDGE GROUP OF           ATTN EUGENE RUBINSTEIN, ASSOC.   14140 VENTURA BLVD #302                                                                       SHERMAN OAKS      CA      91423-2774   eugene@woodbridgecompanies.com
COMPANIES, LLC                COUNSEL
YOUNG & BROOKS, P.A.          ATTN STUART A. YOUNG, ESQ.       1860 FOREST HILL BLVD., SUITE 201                                                             WEST PALM BEACH   FL      33406        syoung@ybplaw.com
YOUNG, CONAWAY, STARGATT, &   ATTN IAN J. BAMBRICK             RODNEY SQUARE                       1000 N KING ST                                            WILMINGTON        DE      19801        ibambrick@ycst.com
TAYLOR, LLP
YOUNG, CONAWAY, STARGATT, &   ATTN SEAN M. BEACH               RODNEY SQUARE                       1000 N KING ST                                            WILMINGTON        DE      19801        sbeach@ycst.com
TAYLOR, LLP
YOUNG, CONAWAY, STARGATT, &   ATTN ALLISON S. MIELKE           RODNEY SQUARE                       1000 N KING ST                                            WILMINGTON        DE      19801        amielke@ycst.com
TAYLOR, LLP
YOUNG, CONAWAY, STARGATT, &   ATTN EDMON L. MORTON             RODNEY SQUARE                       1000 N KING ST                                            WILMINGTON        DE      19801        emorton@ycst.com
TAYLOR, LLP




Page 4 of 4
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 12 of 84




                EXHIBIT B
                                                                                  Case 17-12560-KJC              Doc 2868       Filed 10/23/18        Page 13 of 84

Name                            Address1                       Address2                        Address3                       Address4                    City            State   Zip

BEN PEREA AND ELIZABETH PEREA   C/O STEVE H. MAZER, ESQ.       2501 YALE BLV'D. SE, STE 204                                                               ALBUQUERQUE     NM      87106
BUCHALTER                       ATTN WILLIAM S BRODY           1000 WILSHIRE BLVD, STE 1500                                                               LOS ANGELES     CA      90017
BUCHALTER                       ATTN PAUL S ARROW              1000 WILSIRE BLVD, STE 1500                                                                LOS ANGELES     CA      90017
CIARDI CIARDI & ASTIN           ATTN JOSEPH J. MCMAHON JR.     1204 N. KING STREET                                                                        WILMINGTON      DE      19801
CIARDI, CIARDI & ASTIN          ATTN DANIEL K. ASTIN           1204 N. KING STREET                                                                        WILMINGTON      DE      19801
CIARDI, CIARDI & ASTIN          ATTN JOHN D. MCLAUGHLIN, JR.   1204 N. KING STREET                                                                        WILMINGTON      DE      19801
DEPARTMENT OF THE TREASURY      INTERNAL REVENUE SERVICE       ATTN V. HAYES                   7850 SW 6TH CT                                             PLANTATION      FL      33324-3202
DEPARTMENT OF THE TREASURY      1500 PENNSYLVANIA AVENUE, NW                                                                                              WASHINGTON      DC      20220
ENVIRONMENTAL PROTECTION        OFFICE OF GENERAL COUNSEL      WILLIAM JEFFERSON CLINTON       MAIL 2310A                     1200 PENNSYLVANIA AVE, NW   WASHINGTON      DC      20004
AGENCY                                                         BUILDING NORTH
FELDERSTEIN FITZGERALD          PASCUZZI LLP                   400 CAPITOL MALL, SUITE 1750    400 CAPITOL MALL, SUITE 1750                               SACRAMENTO      CA      95814
WILLOUGHBY &
GIBSON, DUNN, & CRUTCHER, LLP   ATTN MATTHEW P. PORCELLI       200 PARK AVE                                                                               NEW YORK        NY      10166-0193
GIBSON, DUNN, & CRUTCHER, LLP   ATTN OSCAR GARZA               333 S GRAND AVE                                                                            LOS ANGELES     CA      90071
GIBSON, DUNN, & CRUTCHER, LLP   ATTN J. ERIC WISE              200 PARK AVE                                                                               NEW YORK        NY      10166-0193
GIBSON, DUNN, & CRUTCHER, LLP   ATTN MATTHEW K. KELSEY         200 PARK AVE                                                                               NEW YORK        NY      10166-0193
GIBSON, DUNN, & CRUTCHER, LLP   ATTN DANIEL B. DENNY           333 S GRAND AVE                                                                            LOS ANGELES     CA      90071
GIBSON, DUNN, & CRUTCHER, LLP   ATTN SAMUEL A. NEWMAN          333 S GRAND AVE                                                                            LOS ANGELES     CA      90071
HANKEY INVESTMENT COMPANY       ATTN W. SCOTT DOBBINS          4751 WILSHIRE BLVD, STE 110                                                                LOS ANGELES     CA      90010
INTERNAL REVENUE SERVICE        CENTRALIZED INSOLVENCY         PO BOX 7346                                                                                PHILADELPHIA    PA      19101-7346
                                OPERATION
IRELL & MANELLA LLP             ATTN JEFFREY M REISNER, ESQ    840 NEWPORT CENTER DR STE 400                                                              NEWPORT BEACH   CA      92660-6324
IRELL & MANELLA LLP             ATTN MICHAEL H. STRUB, ESQ     840 NEWPORT CENTER DRIVE        SUITE 400                                                  NEWPORT BEACH   CA      92660-6324
JORGENSEN, BROWNELL & PEEPIN,   ATTN MICHAEL P. SASIN          900 S. MAIN STREET, SUITE 100                                                              LONGMONT        CO      80501
P.C.
JORGENSEN, BROWNELL & PEEPIN,   ATTN CASEY ALEXANDER           900 S. MAIN STREET, SUITE 100                                                              LONGMONT        CO      80501
P.C.
KLEE, TUCHIN, BOGDANOFF &       ATTN JONATHAN M. WEISS         1999 AVE OF THE STARS 39TH FL                                                              LOS ANGELES     CA      90067
STERN LLP
KLEE, TUCHIN, BOGDANOFF &       ATTN DAVID A. FIDLER           1999 AVE OF THE STARS 39TH FL                                                              LOS ANGELES     CA      90067
STERN LLP
KLEE, TUCHIN, BOGDANOFF &       ATTN MICHAEL L. TUCHIN         1999 AVE OF THE STARS 39TH FL                                                              LOS ANGELES     CA      90067
STERN LLP
KLEE, TUCHING, BOGDANOFF &      ATTN KENNETH N. KLEE           1999 AVE OF THE STARS 39TH FL                                                              LOS ANGELES     CA      90067
STERN LLP
LAW OFFICE OF CURTIS A HEHN     ATTN CURTIS A HEHN             1007 N ORANGE ST 4TH FL                                                                    WILMINGTON      DE      19801
LAW OFFICES OF RONALD           ASSOCIATES, A.P.C              ATTN RONALD RICHARDS            P.O. BOX 11480                                             BEVERLY HILLS   CA      90213
RICHARDS &
LOIZIDES, P.A.                  ATTN CHRISTOPHER D. LOIZIDES   1225 KING STREET, SUITE 800                                                                WILMINGTON      DE      19801
MCCREARY VESELKA BRAGG &        ATTN LEE GORDON                PO BOX 1269                                                                                ROUND ROCK      TX      78680
ALLEN PC
MILTON BENDER                   1690 DUCK CREEK RD                                                                                                        IONE            CA      95640
MUFFET FOY CUDDY                25A PASEO NOPAL                                                                                                           SANTE FE        NM      87507


Page 1 of 2
                                                                                        Case 17-12560-KJC                   Doc 2868      Filed 10/23/18        Page 14 of 84

Name                              Address1                           Address2                           Address3                        Address4                    City           State   Zip

OFFICE OF THE UNITED STATES       REGION 3                           ATTN TIMOTHY J. FOX, JR            844 KING STREET, SUITE 2207     LOCKBOX 35                  WILMINGTON     DE      19801
TRUSTEE
PACHULSKI STANG ZIEHL & JONES     ATTN JAMES I. STANG                10100 SANTA MONICA                                                                             LOS ANGELES    CA      90067-4100
                                                                     BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES     ATTN RICHARD M. PACHULSKI          10100 SANTA MONICA                                                                             LOS ANGELES    CA      90067-4100
LLP                                                                  BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES     ATTN JEFFREY N. POMERANTZ          10100 SANTA MONICA                                                                             LOS ANGELES    CA      90067-4100
LLP                                                                  BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES     ATTN BRADFORD J SANDLER            919 N. MARKET STREET, 17TH FLOOR                                                               WILMINGTON     DE      19801
LLP
PACHULSKI STANG ZIEHL & JONES     ATTN COLIN R. ROBINSON             919 N. MARKET STREET, 17TH FLOOR                                                               WILMINGTON     DE      19801
LLP
PAM ZEIER                         27090 HIGHWAY 72                                                                                                                  GOLDEN         CO      80403-8329
PAM ZEIER                         C/O DANIEL A HEPNER PC             950 SPRUCE ST STE 1C                                                                           LOUISVILLE     CO      80027
REED SMITH LLP                    ATTN KURT F GWYNNE                 1201 N MARKET ST STE 1500                                                                      WILMINGTON     DE      19801
REED SMITH LLP                    ATTN EMILY K DEVAN                 1201 N MARKET ST STE 1500                                                                      WILMINGTON     DE      19801
RICHARDS LAYTON & FINGER PA       ATTN JOHN H KNIGHT                 ONE RODNEY SQUARE                  920 NORTH KING ST                                           WILMINGTON     DE      19801
RICHARDS LAYTON & FINGER PA       ATTN CHRISTOPHER M DELILLO         ONE RODNEY SQUARE                  920 NORTH KING ST                                           WILMINGTON     DE      19801
ROBINS & ROBINS, P.A.             ATTN JOHN B. ROBINS, IV            P.O. BOX 506                                                                                   SALISBURY      MD      21803-0505
SCOTTHULSE, PC                    ATTN JAMES M. FEUILLE              201 E. MAIN DRIVE, SUITE 1100      PO BOX 99123                                                EL PASO        TX      79901
SECRETARY OF STATE                DIVISION OF CORPORATIONS           FRANCHISE TAX                      PO BOX 898                                                  DOVER          DE      19903
SECRETARY OF STATE                401 FEDERAL ST                                                                                                                    DOVER          DE      19901
SECRETARY OF TREASURY             820 SILVER LAKE BOULEVARD          SUITE 100                                                                                      DOVER          DE      19904
SECURITIES EXCHANGE               ATTN SECRETARY OF THE TREASURY     100 F STREET, NE                                                                               WASHINGTON     DC      20549
COMMISSION
SOUTH COAST ENGINEERING           5000 N. PARKWAY CALABASAS          SUITE 307                                                                                      CALABASAS      CA      91302
GROUP, INC.
STERLING ZEIER                    27090 HIGHWAY 72                                                                                                                  GOLDEN         CO      80403-8329
STERLING ZEIER                    C/O DANIEL A HEPNER PC             950 SPRUCE ST STE 1C                                                                           LOUISVILLE     CO      80027
SULLIVAN HAZELTINE ALLINSON LLC ATTN WILLIAM D SULLIVAN              901 N MARKET ST STE 1300                                                                       WILMINGTON     DE      19801
SULLIVAN HAZELTINE ALLINSON LLC ATTN ELIHU E ALLINSON III            901 N MARKET ST STE 1300                                                                       WILMINGTON     DE      19801
UNITED STATES ATTORNEY'S OFFICE   NEMOURS BUILDING                   ATTN DAVID C. WEISS                1007 ORANGE STREET, SUITE 700                               WILMINGTON     DE      19801
UNITED STATES DEPARTMENT OF       CIVIL DIVISION                     ATTN ANDREW D WARNER               1100 L ST NW                                                WASHINGTON     DC      20530
JUSTICE
US SECURITIES & EXCHANGE          NEW YORK REGIONAL OFFICE           ATTN ANDREW CALAMARI               BROOKFIELD PLACE                200 VESEY ST, STE 400       NEW YORK       NY      10281
COMMISSION                                                           REGIONAL DIRECTOR
US TREASURY                       1500 PENNSYLVANIA AVE NW                                                                                                          WASHINGTON     DC      20220
WESTLAKE FINANCIAL SERVICES       ATTN PAUL KERWIN                   4751 WILSHIRE BLVD, STE 110                                                                    LOS ANGELES    CA      90010
WILLIAM W. ERHART, ESQUIRE        2961 CENTERVILLE ROAD, SUITE 350                                                                                                  WILMINGTON     DE      19808
WOODBRIDGE GROUP OF               ATTN EUGENE RUBINSTEIN, ASSOC.     14140 VENTURA BLVD #302                                                                        SHERMAN OAKS   CA      91423-2774
COMPANIES, LLC                    COUNSEL




Page 2 of 2
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 15 of 84




                EXHIBIT C
                                                                             Case 17-12560-KJC             Doc 2868     Filed 10/23/18   Page 16 of 84

Name                           Address1                    Address2                      Address3                     Address4               City             State   Zip     Email

ASPEN SNOWMASS SOTHEBY'S       ATTN LAURA GEE              415 E HYMAN AVE                                                                   ASPEN            CO      81611   lauragee4@gmail.com;
                                                                                                                                                                              laura.gee@sothebysrealty.com;
                                                                                                                                                                              raleigh.vos@sothebysrealty.com; laura.gee@sir.com
ASPEN SNOWMASS SOTHEBY'S       ATTN LAURA GEE              201 MIDLAND AVE                                                                   BASALT           CO      81621   Laura.Gee@SothebysRealty.com,raleigh.vos@sothebysrealty
ASPEN SNOWMASS SOTHEBY'S       ATTN TERI CHRISTENSEN       PO BOX 650                                                                        BASALT           CO      81621   teri.christensen@sir.com
INTERNATIONAL REALTY
BERTHOLD & ANITA SCHWARZ       8840 LARGO MAR DR                                                                                             FORT MYERS       FL      33967   BERTANITA@EMBARQMAIL.COM
COMMONWEALTH TITLE COMPANY OF GARFIELD COUNTY, INC         127 E 5TH ST                                                                      RIFLE            CO      81650   linda@cwtrifle.com; connie@cwtrifle.com;
                                                                                                                                                                              denna@cwtrifle.com; patti@cwtrifle.com
DAVID A LITTLEFIELD            5444 SE HARBOR TER                                                                                            STUART           FL      34997   littlefields@aim.com
GEORGE & IVA KYPSON            22282 ORO BLANCO                                                                                              MISSION VIEJO    CA      92691   GIKYPSON@MSN.COM
JEFFREY J CARRISH              245 MAPLEWOOD DR                                                                                              ERIE             CO      80516   jcarrish@pattern-craft.com
JOHN MICHAEL & CAROLE LYNNE    13709 CAPITOL DR                                                                                              GRASS VALLEY     CA      95945   JCPEPLOWSKI@GMAIL.COM
PEPLOWSKI
JUDY L FREDRICKS               1085 N LAFAYETTE ST # 502                                                                                     DENVER           CO      80218   jlfredricks@msn.com
KAREN KENNA                    8608 LAKE COURT LN                                                                                            KNOXVILLE        TN      37923   KARENPK@AOL.COM
LORRAINE SHRIVER               C/O JOHN L CUMMINS, POA     1707 J ST                                                                         WALLA WALLA      WA      99362   CJCSWEETPEA@HOTMAIL.COM
MICHAEL L & KATHY S FUESTING   3207 MELANIE DR                                                                                               DANVILLE         IL      61832   mfuesting@gmail.com
MORGAN FAMILY TRUST DTD        ATTN HAROLD MORGAN TTEE     704 CHURCH ST                 PO BOX 434                                          LOYALTON         CA      96118   BUDMORGAN33@YAHOO.COM
08/17/1995
OTTAVIANO LIVING TRUST         10938 SW DARDANELLE DR                                                                                        PORT ST. LUCIE   FL      34987   DOMOTT7@GMAIL.COM
PAULINE MCKITRICK & LAUREN D   2129 TULANE AVE                                                                                               LONG BEACH       CA      90815   PMCKT@AOL.COM
SHURRUMBAUGH
PAULINE MCKITRICK AND LAUREN   2129 TULANE AVE                                                                                               LONG BEACH       CA      90815   PMCKT1539@GMAIL.COM
D SHUMUMBAUGH
PROV. TR GP-FBO CARL A         5921 WEBSTER PL                                                                                               DOWNERS GROVE    IL      60516   CEOTTERNESS@GMAIL.COM
OTTERNESS IRA
RAY A GRIFFIN                  3101 ARROYO CT                                                                                                FAIRFIELD        CA      94533   raltongriffin@aol.com
RYAN BUTNER (DECEASED) & MARY 17406 CORNERSTONE LN                                                                                           PARKER           CO      80134   MARYMAC225@MSN.COM
MCMAHON
RYAN BUTNER (DECEASED) & MARY C/O KATX LOOK & ONORATO PC   ATTN KLARALEE ROSE CHARLTON   1120 LINCOLN ST STE 1100                            DENVER           CO      80203   KCHARLTON@THEDENVERLAWYERS.COM
MCMAHON                                                    ESQ
SONDRA B CORRELL               623 FARRAH CIRCLE                                                                                             DOTHAN           AL      36301   SCOR2623@AOL.COM
TOSHIAKI TSURUDA AND MASAKO    3134 GLENHURST AVE                                                                                            LOS ANGELES      CA      90039   gyozana1@gmail.com
TSURUDA TRUST
VERONIKA VOROBYOV              10 MAIN AVE #1                                                                                                SACRAMENTO       CA      95838   IDESIGNEVENTSCA@GMAIL.COM




Page 1 of 1
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 17 of 84




                EXHIBIT D
                                                                                 Case 17-12560-KJC           Doc 2868     Filed 10/23/18   Page 18 of 84

Name                            Address1                       Address2                  Address3                       Address4               City               State   Zip

AARON KOEPP & LAURA             2700 MICHENER DR                                                                                               FORT COLLINS       CO      80526
BROWNING
ASPEN SNOWMASS SOTHEBY'S        ATTN LAURA GEE                 415 E HYMAN AVE                                                                 ASPEN              CO      81611
ASPEN SNOWMASS SOTHEBY'S        ATTN LAURA GEE                 201 MIDLAND AVE                                                                 BASALT             CO      81621
ASPEN SNOWMASS SOTHEBY'S        ATTN TERI CHRISTENSEN          PO BOX 650                                                                      BASALT             CO      81621
INTERNATIONAL REALTY
BERTHOLD & ANITA SCHWARZ        8840 LARGO MAR DR                                                                                              FORT MYERS         FL      33967
CHARLES & MARY ANN              PO BOX 435                                                                                                     BLACK DIAMOND      WA      98010
MCDERMAND
COMMONWEALTH TITLE COMPANY OF GARFIELD COUNTY, INC             127 E 5TH ST                                                                    RIFLE              CO      81650
COMMONWEALTH TITLE COMPANY OF GARFIELD COUNTY, INC.            1322 GRAND AVE                                                                  GLENWOOD SPRINGS   CO      81601
DAVID A LITTLEFIELD             5444 SE HARBOR TER                                                                                             STUART             FL      34997
GEORGE & IVA KYPSON             22282 ORO BLANCO                                                                                               MISSION VIEJO      CA      92691
IRA SVCS TR CO-CFBO WILLIAM J   PO BOX 7080                                                                                                    SAN CARLOS         CA      94070-7080
MILLER IRA
JEFFREY J CARRISH               245 MAPLEWOOD DR                                                                                               ERIE               CO      80516
JOHN M & CAROLE L PEPLOWSKI     13709 CAPITOL DR                                                                                               GRASS VALLEY       CA      95945
JOHN MICHAEL & CAROLE LYNNE     13709 CAPITOL DR                                                                                               GRASS VALLEY       CA      95945
PEPLOWSKI
JUDY L FREDRICKS                1085 N LAFAYETTE ST # 502                                                                                      DENVER             CO      80218
KAREN KENNA                     8608 LAKE COURT LN                                                                                             KNOXVILLE          TN      37923
LORRAINE SHRIVER                C/O JOHN L CUMMINS, POA        1707 J ST                                                                       WALLA WALLA        WA      99362
MAINSTAR-FBO SERGIO R DIAZ      214 W 9TH ST                   PO BOX 420                                                                      ONAGA              KS      66521
MAINSTAR-FBO SERGIO R DIAZ      C/O THE LAW OFFICE OF EDWARD   ATTN EDWARD J KOSMOWSKI   2 MILL RD STE 202                                     WILMINGTON         DE      19806
                                J KOSMOWSKI LLC
MAINSTAR-FBO SERGIO R DIAZ      3725 S OCEAN DR APT 318                                                                                        HOLLYWOOD          FL      33019
MARIE D HENRY                   223 GORDON ST                                                                                                  ROSELLE            NJ      07203
MATTHEW T BUSCHE & TAMRA        8813 W ILIFF AVE                                                                                               LAKEWOOD           CO      80227
BANKS
MICHAEL L & KATHY S FUESTING    3207 MELANIE DR                                                                                                DANVILLE           IL      61832
MORGAN FAMILY TRUST DTD         ATTN HAROLD MORGAN TTEE        704 CHURCH ST             PO BOX 434                                            LOYALTON           CA      96118
08/17/1995
MORGAN FT 08/17/95 HAROLD LEE PO BOX 434                                                                                                       LOYALTON           CA      96118-0434
MORGAN
MORGAN FT 08/17/95 HAROLD LEE ATTN HAROLD MORGAN TTEE          704 CHURCH ST             PO BOX 434                                            LOYALTON           CA      96118
MORGAN
OTTAVIANO LIVING TRUST          10938 SW DARDANELLE DR                                                                                         PORT ST. LUCIE     FL      34987
OTTAVIANO LT DTD 05/16/13       10938 SW DARDANELLE DR                                                                                         PORT ST LUCIE      FL      34987
PAULINE MCKITRICK & LAUREN D    2129 TULANE AVE                                                                                                LONG BEACH         CA      90815
SHURRUMBAUGH
PAULINE MCKITRICK AND LAUREN    2129 TULANE AVE                                                                                                LONG BEACH         CA      90815
D SHUMUMBAUGH
PROV. TR GP-FBO CARL A          5921 WEBSTER PL                                                                                                DOWNERS GROVE      IL      60516
OTTERNESS IRA

Page 1 of 2
                                                                           Case 17-12560-KJC               Doc 2868     Filed 10/23/18   Page 19 of 84

Name                            Address1                   Address2                      Address3                     Address4               City          State   Zip

PROV. TR GP-FBO GEORGE          2251 WASHINGTON ROAD                                                                                         PITTSBURGH    PA      15241
NAUGHTON IRA
PROV. TR GP-FBO VELMA FRANKLIN 809 HOLLY DR                                                                                                  PERTH AMBOY   NJ      08861
IRA
RAY A GRIFFIN                   3101 ARROYO CT                                                                                               FAIRFIELD     CA      94533
ROY & EMMA POLING               121 NORTH WILLOW AVE                                                                                         ERWIN         TN      37650
RYAN BUTNER & MARY MCMAHON 17406 CORNERSTONE LN                                                                                              PARKER        CO      80134
RYAN BUTNER & MARY MCMAHON C/O KATX LOOK & ONORATO PC      ATTN KLARALEE ROSE CHARLTON   1120 LINCOLN ST STE 1100                            DENVER        CO      80203
                                                           ESQ
RYAN BUTNER (DECEASED) & MARY 17406 CORNERSTONE LN                                                                                           PARKER        CO      80134
MCMAHON
RYAN BUTNER (DECEASED) & MARY C/O KATX LOOK & ONORATO PC   ATTN KLARALEE ROSE CHARLTON   1120 LINCOLN ST STE 1100                            DENVER        CO      80203
MCMAHON                                                    ESQ
SONDRA B CORRELL                623 FARRAH CIRCLE                                                                                            DOTHAN        AL      36301
STEVEN PELZ                     7155 NW 210TH ST                                                                                             MICANOPY      FL      32667
THE ARGUELLES FT DTD 02/16/01   1604 N DOROTHY DR                                                                                            BREA          CA      92821-1820
TOSHIAKI & MASAKO TSURUDA       3134 GLENHURST AVE                                                                                           LOS ANGELES   CA      90039
TOSHIAKI TSURUDA AND MASAKO     3134 GLENHURST AVE                                                                                           LOS ANGELES   CA      90039
TSURUDA TRUST
VERONIKA VOROBYOV               10 MAIN AVE #1                                                                                               SACRAMENTO    CA      95838




Page 2 of 2
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 20 of 84




                EXHIBIT E
                                                                       Case 17-12560-KJC   Doc 2868     Filed 10/23/18   Page 21 of 84

Name                        Address1                 Address2                  Address3               Address4               City               State   Zip     Email

ASPEN SNOWMASS SOTHEBY'S    ATTN LAURA GEE           415 E HYMAN AVE                                                         ASPEN              CO      81611   lauragee4@gmail.com;
                                                                                                                                                                laura.gee@sothebysrealty.com;
                                                                                                                                                                raleigh.vos@sothebysrealty.com; laura.gee@sir.com
ASPEN SNOWMASS SOTHEBY'S    ATTN LAURA GEE           201 MIDLAND AVE                                                         BASALT             CO      81621   Laura.Gee@SothebysRealty.com,raleigh.vos@sothebysrealty
COMMONWEALTH TITLE COMPANY OF GARFIELD COUNTY, INC   127 E 5TH ST                                                            RIFLE              CO      81650   linda@cwtrifle.com; connie@cwtrifle.com;
                                                                                                                                                                denna@cwtrifle.com; patti@cwtrifle.com
INTEGRATED MOUNTAIN         ATTN CARLY PASSCHIER     1001 GRAND AVENUE                                                       GLENWOOD SPRINGS   CO      81601   carly.passchier@integratedmtn.com
PROPERTIES




Page 1 of 1
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 22 of 84




                EXHIBIT F
                                                                        Case 17-12560-KJC   Doc 2868     Filed 10/23/18   Page 23 of 84

Name                         Address1                 Address2                  Address3               Address4               City               State   Zip

ASPEN SNOWMASS SOTHEBY'S     ATTN LAURA GEE           415 E HYMAN AVE                                                         ASPEN              CO      81611
ASPEN SNOWMASS SOTHEBY'S     ATTN LAURA GEE           201 MIDLAND AVE                                                         BASALT             CO      81621
COMMONWEALTH TITLE COMPANY OF GARFIELD COUNTY, INC    127 E 5TH ST                                                            RIFLE              CO      81650
COMMONWEALTH TITLE COMPANY OF GARFIELD COUNTY, INC.   1322 GRAND AVENUE                                                       GLENWOOD SPRINGS   CO      81601
INTEGRATED MOUNTAIN          ATTN CARLY PASSCHIER     1001 GRAND AVENUE                                                       GLENWOOD SPRINGS   CO      81601
PROPERTIES




Page 1 of 1
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 24 of 84




                EXHIBIT G
                                                                                      Case 17-12560-KJC            Doc 2868     Filed 10/23/18           Page 25 of 84

Name                             Address1                        Address2                          Address3                   Address4                       City             State   Zip          Email

A&A ESCROW                       ATTN ANTONIA DELGADO            415 N CRESCENT DR STE 320                                                                   BEVERLY HILLS    CA      90210        Antonia@AAEscrow.com
ABRAHAM & HILARY WOLF            3330 NE 190TH ST                                                                                                            AVENTURA         FL      33180        AWOLF1823@GMAIL.COM
ALAN & RUTH MAICKI               9909 BALSARIDGE CT                                                                                                          TRINITY          FL      34655        AMAICKI@AOL.COM
ALFRED J ORTENZO RT              5850 NW 66TH WAY                                                                                                            PARKLAND         FL      33067        alortenzo@gmail.com
ANGELA M ANDERSON                1319 EDINBURGH DR                                                                                                           ST. CHARLES      MO      63303        angelaanderson1@charter.net
ANGELA MARY ANDERSON             1319 EDINBURGH DR                                                                                                           ST CHARLES       MO      63303        ANGELAANDERSON1@CHARTER.NET
BURATTI & ASSOCIATES, INC.       ATTN: PRESIDENT, MANAGING, OR   6345 BALBOA BLVD, BUILDING III,                                                             ENCINO           CA      91316        carl@buratti-pe.com
                                 GENERAL AGENT                   STE 259
CALINVEST HOLDINGS LTD           ATTN ANDREW F KOTYUK            220 N SAN JACINTO ST                                                                        HEMET            CA      92543        afkotyuk@alpha-wealth.com
CALINVEST HOLDINGS LTD           ATTN GARY ANDERSON, CEO         395 38TH ST E                                                PRINCE ALBERT SK S6W 1A5                                             THETIGER@SASKTEL.NET
CALINVEST HOLDINGS LTD           ATTN ANDREW KOTYUK              220 N SAN JACINTO ST                                                                        HEMET            CA      92543        afkotyuk@alpha-wealth.com
CHARLES FRONTERA IRA             26240 BLOMFIELD ST                                                                                                          ROSEVILLE        MI      48066        tafron@wowway.com
CHARLES FRONTERA IRA             C/O CHARLES FRONTERA            26240 BLUMFIELD ST                                                                          ROSEVILLE        MI      48066        tafron@wowway.com
CHRIS SOSA LANDSCAPE             8581 SANTA MONICA BLVD, #255                                                                                                WEST HOLLYWOOD   CA      90069        chris@chrissosa.com
ARCHITECTURE INC
CYNTHIA S MARTINEZ & ROBERT      15146 W BAKER PL                                                                                                            LAKEWOOD         CO      80228        MARTINEZLAWFIRM@OUTLOOK.COM
JAY BEUTLER
D KEVIN AND MARTHA E HASTING     73 MARSHALL PL                                                                                                              ST LOUIS         MO      63119        kevin.hasting@gmail.com
JOINT REVOCABLE TRUST
DANNY J ASTILL                   7743 W 3100 S.                                                                                                              MAGNA            UT      84044        dastill@comcast.net
DANNY J ASTILL                   C/O LOVELAND FINANCIAL          ATTN CHAD LOVELAND                1428 S 2580 E                                             ST GEORGE        UT      84790        CHAD@ASPENCAPMAN.COM
DAVID C. SJAASTAD AND BETH A.    12172 W 30TH PL                                                                                                             WHEAT RIDGE      CO      80215        BSJAASTAD@GMAIL.COM
SJAASTAD
DENNIS D PLUIM                   PO BOX 304                                                                                                                  DUMONT           CO      80436        denandpeg98@aol.com
DOUGLAS ELLIMAN                  ATTN ERNIE CARSWELL             9470 WILSHIRE BLVD., SUITE 120                                                              BEVERLEY HILLS   CA      90212        ernie@carswellandpartners.com
EDINA ALLEN                      3810 GOLD RIDGE RD                                                                                                          WICKENBURG       AZ      85390-2701   edina54@yahoo.com
ELEFTERIOS P & SANDRA H          3005 HIGHWAY A1A                                                                                                            VERO BEACH       FL      32963        sandyjustforfun@aol.com
KONSTANTINIDIS
ERIN HOFFMAN                     2200 WELLS FARGO CENTER         90 SOUTH SEVENTH STREET                                                                     MINNEAPOLIS      MN      55402        ERINLHOFFMAN@GMAIL.COM
FEFFER GEOLOGICAL CONSULTING ATTN JOSHUA FEFFER                  1990 S. BUNDY DRIVE, SUITE 400                                                              LOS ANGELES      CA      90025        admin@feffergeo.com
FIDELITY NATIONAL TITLE          ATTN BOBBIE PURDY               555 S FLOWER ST STE 4420                                                                    LOS ANGELES      CA      90071-2412   bobbie.purdy@fnf.com
GEORGE S DEMPSEY                 3231 SUSAN DR                                                                                                               SAN BRUNO        CA      94066        Bountyhunter2007@gmail.com
GLORIA AND FREDERICK FINE        9757 SEACREST CIRCLE #201                                                                                                   BOYNTON BEACH    FL      33437        FFINE4653@AOL.COM
GLORIA FINE AND FREDERICK FINE   9757 SEACREST CIRCLE #201                                                                                                   BOYNTON BEACH    FL      33437        FFINE4653@AOL.COM
GM SURVEYING                     ATTN: GEORGE BARAJAS            3635 SHADOW GROVE ROAD                                                                      PASADENA         CA      91107        gmsurveying@gmail.com
HALTON PARDEE & PARTNERS         ATTN MATT FREEMAN & TAMI        1524 ABBOT KINNEY BLVD.                                                                     VENICE           CA      90291        matt@haltonpardee.com
                                 PARDEE
HORIZON TR CO FBO MARTHA J.      378 BLAKE RIDGE COURT                                                                                                       THOUSAND OAKS    CA      91361        MJDEUTSCH@VERIZON.NET
DEUTSCH IRA
HORIZON TRUST COMPANY            FBO STEVEN D ENGLEMAN ROTH      10 PENSTEMON                                                                                LITTLETON        CO      80127        silversting64@gmail.com
CUSTODIAN                        IRA



Page 1 of 2
                                                                                   Case 17-12560-KJC            Doc 2868     Filed 10/23/18   Page 26 of 84

Name                           Address1                          Address2                      Address3                    Address4               City               State   Zip     Email

IRA SVCS TR CO-CFBO JOHN       1160 INDUSTRIAL RD STE 1                                                                                           SAN CARLOS         CA      94070   johnlplaisted@gmail.com
PLAISTED
JAMES WEST ROOFING AND         ATTN JAMES WEST                   1742 GRAND AVENUE, #6                                                            LONG BEACH         CA      90804   jameswestconsultant@icloud.com
WATERPROOFING CONSULTANT
JANINE RIOUX & REX LAMEW       1990 MCCULLOCH BLVD N D-176                                                                                        LAKE HAVASU CITY   AZ      86403   JREYOU@YAHOO.COM
JARA GROUP II                  2821 N OCEAN BLVD                 APT PH05-SOUTH                                                                   FT LAUDERDALE      FL      33308   mkmainman@aol.com
JOHN LABIB & ASSOCIATES        ATTN: PRESIDENT, MANAGING, OR     319 MAIN STREET                                                                  EL SEGUNDO         CA      90245   info@labibse.com
                               GENERAL AGENT
JOHN LABIB & ASSOCIATES        ATTN JOHN LABIB                   319 MAIN STREET                                                                  EL SEGUNDO         CA      90245   Info@labibse.com
KATHRYN DISSELER               1713 S 207TH AVE                                                                                                   ELKHORN            NE      68022   ktob19@hotmail.com
KELLY J LANGE                  5977 BOURKE DR                                                                                                     COLORADO SPRINGS   CO      80919   klange9@yahoo.com
LARA POSNER-LEMONS             128 LUQUER ROAD                                                                                                    PORT WASHINGTON    NY      11050   DRZLARA@YAHOO.COM
LAURA STERN AND LARA           10777 SW STONY WAY                APT. 2110                                                                        PORT ST. LUCIE     FL      34987   DRZLARA@YAHOO.COM
POSNER-LEMONS
LAURENCE WINGATE II            12638 QUERCUS LN                                                                                                   WELLINGTON         FL      33414   PECANLADY@COMCAST.NET
LC ENGINEERING GROUP, LLC      ATTN: PRESIDENT, MANAGING, OR     889 PIERCE COURT, SUITE 101                                                      THOUSAND OAKS      CA      91360   workfiles@lcegroupinc.com
                               GENERAL AGENT
MAINSTAR TRUST FBO PETER M     C/O PETER M DEPROSPERIS           22271 BIRCHLEAF                                                                  MISSION VIEJO      CA      92692   pdeprosperis@yahoo.com
DEPROSPERIS
NORM MEIER                     4501 S. OCEAN BLVD G-5                                                                                             PALM BEACH         FL      33480   LITTNORM@GMAIL.COM
PANORAMA VILLAGE OF HEMET      C/O CALINVEST HOLDINGS LTD        ATTN ANDREW KOTYUK            220 N SAN JACINTO ST                               HEMET              CA      92543   AFKOTYUK@ALPHA-WEALTH.COM
INC
PROV. TR GP-FBO CARL A         5921 WEBSTER PL                                                                                                    DOWNERS GROVE      IL      60516   CEOTTERNESS@GMAIL.COM
OTTERNESS IRA
PROV. TR GP-FBO EILEEN R       10642 WOLFF WAY                                                                                                    WESTMINSTER        CO      80031   EILEENBANCROFT@COMCAST.NET
BANCROFT IRA
PROV. TR GP-FBO JORDAN         4444 VIA MARINIA UNIT #813                                                                                         MARINA DEL REY     CA      90292   jnakatsuka@aol.com
NAKATSUKA IRA
PROV. TR GP-FBO MARK BAKER IRA 573 SW 169TH TERRACE                                                                                               WESTON             FL      33326   bakermark4494@yahoo.com
PROV. TR GP-FBO RENEE NORTON   4158 N. CRESTHAVEN LANE                                                                                            LEHI               UT      84043   GUGLIELMINA@HOTMAIL.COM
IRA
RICHARD B HELLER               114 OVERBROOK                                                                                                      IRVINE             CA      92620   MOVIEWATCHER03@AOL.COM
RONALD PINCOUS RT              21036 95TH AVE APT A 315                                                                                           BOCA RATON         FL      33428   RMP6986@GMAIL.COM
STANDARD LLP                   ATTN JEFFREY ALLSBROOK / SILVIA   4411 SANTA MONICA BLVD                                                           LOS ANGELES        CA      90029   info@standardarchitecture.com
                               KUHLE
SUVARCHALA SOMAYAJULA          6130 THOROUGHBRED WAY                                                                                              SUWANEE            GA      30024   ssuvarchala@gmail.com
VAL & TAMARA PECO              2510 NE 51ST ST                                                                                                    LIGHTHOUSE POINT   FL      33064   vtpeco@comcast.net
WAMPLER LIVING TRUST           C/O BRIAN WAMPLER                 14501 E CHERRY CREEK RD                                                          LARKSPUR           CO      80118   BWAMPLER@JUNO.COM
WILLIAM C POTTER               C/O CHRISTOPHER F KLINK ESQ       2576 SUNDEW AVE                                                                  HENDERSON          NV      89052   cklinklaw@gmail.com
WILLIAM E. WINFIELD            300 EAST ESPLANADE DRIVE          SUITE 1980                                                                       OXNARD             CA      93036   WWINFIELD@RSTLEGAL.COM
WILLIAM R & KAREN NUGENT       4909 CREEKSIDE TRL                                                                                                 SARASOTA           FL      34235   KBNUGE@GMAIL.COM
WILLIAM R. NUGENT AND KAREN    4909 CREEKSIDE TRAIL                                                                                               SARASOTA           FL      34243   BILL@BNPARTNERSINC.COM
NUGENT



Page 2 of 2
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 27 of 84




                EXHIBIT H
                                                                                      Case 17-12560-KJC              Doc 2868     Filed 10/23/18           Page 28 of 84

Name                             Address1                        Address2                           Address3                    Address4                       City             State   Zip

A&A ESCROW                       ATTN ANTONIA DELGADO            415 N CRESCENT DR STE 320                                                                     BEVERLY HILLS    CA      90210
ABRAHAM & HILARY WOLF            3330 NE 190TH ST                                                                                                              AVENTURA         FL      33180
ABRAHAM & HILARY WOLF            C/O COSTA FINANCIAL INS         ATTN ANDREW COSTA                  1604 SE 4THS T                                             FT LAUDERDALE    FL      33301
ABRAHAM & HILARY WOLFE           3330 NE 190TH ST                                                                                                              AVENTURA         FL      33180
ABRAHAM & HILARY WOLFE           C/O COSTA FINANCIAL INS         ATTN ANDREW COSTA                  1604 SE 4THS T                                             FT LAUDERDALE    FL      33301
ALAN & RUTH MAICKI               9909 BALSARIDGE CT                                                                                                            TRINITY          FL      34655
ALFRED J ORTENZO RT              5850 NW 66TH WAY                                                                                                              PARKLAND         FL      33067
ALVIN A & MARTHA A WENDEL        591 WATKINS ROAD                                                                                                              FT RECOVERY      OH      45846
ANGELA M ANDERSON                1319 EDINBURGH DR                                                                                                             ST. CHARLES      MO      63303
ANGELA MARY ANDERSON             1319 EDINBURGH DR                                                                                                             ST CHARLES       MO      63303
BURATTI & ASSOCIATES, INC.       ATTN: PRESIDENT, MANAGING, OR   6345 BALBOA BLVD, BUILDING III,                                                               ENCINO           CA      91316
                                 GENERAL AGENT                   STE 259
BURATTI & ASSOCIATES, INC.       ATTN: PRESIDENT, MANAGING, OR   6345 BALBOA BLVD STE 259 BLDG                                                                 ENCINO           CA      91316-1511
                                 GENERAL AGENT
BURATTI & ASSOCIATES, INC.       ATTN CARL BURATTI               6345 BALBOA BLVD., BUILDING III,                                                              ENCINO           CA      91316
                                                                 SUITE 259,
CALINVEST HOLDINGS LTD           ATTN ANDREW F KOTYUK            220 N SAN JACINTO ST                                                                          HEMET            CA      92543
CALINVEST HOLDINGS LTD           ATTN GARY ANDERSON, CEO         395 38TH ST E                                                  PRINCE ALBERT SK S6W 1A5
CALINVEST HOLDINGS LTD           ATTN ANDREW KOTYUK              220 N SAN JACINTO ST                                                                          HEMET            CA      92543
CHARLES FRONTERA IRA             26240 BLOMFIELD ST                                                                                                            ROSEVILLE        MI      48066
CHARLES FRONTERA IRA             C/O CHARLES FRONTERA            26240 BLUMFIELD ST                                                                            ROSEVILLE        MI      48066
CHRIS SOSA LANDSCAPE             8581 SANTA MONICA BLVD, #255                                                                                                  WEST HOLLYWOOD   CA      90069
ARCHITECTURE INC
CHRIS SOSA LANDSCAPE             ATTN: PRESIDENT, MANAGING, OR   8581 SANTA MONICA BLVD.,                                                                      WEST HOLLYWOOD   CA      90069
ARCHITECTURE INC                 GENERAL AGENT                   #255WEST
CONRAD & JODY HARBUCK            677 BRUSH FOOT DR                                                                                                             SEBASTIAN        FL      32958-3942
CURTIS HAVEN & SHARON LEIGH      401 PINNACLE PKWY                                                                                                             HAMPSTEAD        NC      28443
AYRES
CYNTHIA S MARTINEZ & ROBERT      15146 W BAKER PL                                                                                                              LAKEWOOD         CO      80228
JAY BEUTLER
D KEVIN & MARTHA E HASTING JRT   73 MARSHALL PL                                                                                                                ST LOUIS         MO      63119
D KEVIN AND MARTHA E HASTING     73 MARSHALL PL                                                                                                                ST LOUIS         MO      63119
JOINT REVOCABLE TRUST
DAN A & TERESA L WOLNER          10532 BLAISDELL CIR                                                                                                           BLOOMINGTON      MN      55420
DANNY J ASTILL                   7743 W 3100 S.                                                                                                                MAGNA            UT      84044
DANNY J ASTILL                   C/O LOVELAND FINANCIAL          ATTN CHAD LOVELAND                 1428 S 2580 E                                              ST GEORGE        UT      84790
DAVID C & BETH A SJAASTAD        12172 W 30TH PL                                                                                                               WHEAT RIDGE      CO      80215
DAVID C. SJAASTAD AND BETH A.    12172 W 30TH PL                                                                                                               WHEAT RIDGE      CO      80215
SJAASTAD
DEIRDRE P & BENJAMIN F           3811 LEONA ST                                                                                                                 TAMPA            FL      33629
FERNANDES
DENNIS D PLUIM                   PO BOX 304                                                                                                                    DUMONT           CO      80436



Page 1 of 5
                                                                                    Case 17-12560-KJC         Doc 2868     Filed 10/23/18   Page 29 of 84

Name                             Address1                        Address2                          Address3              Address4               City                 State   Zip

DENNIS D PLUIM                   300 EAST ESPLANADE DRIVE        SUITE 1980                                                                     OXNARD               CA      93036
DORIS OSMUS TR 1                 25546 COUNTY ROAD KK                                                                                           WRAY                 CO      80758
DORIS R MCELWEE LT               1622 OLD OAK LN                                                                                                ARCADIA              CA      91006
DORIS R MCELWEE LT               LIVING TRUST                    1622 OLD OAK LN                                                                ARCADIA              CA      91006
DORIS R MCELWEE TRUSTEE FOR      LIVING TRUST                    1622 OLD OAK LN                                                                ARCADIA              CA      91006
THE DORIS MCELWEE
DOUGLAS ELLIMAN                  ATTN ERNIE CARSWELL             9470 WILSHIRE BLVD., SUITE 120                                                 BEVERLEY HILLS       CA      90212
DUWAYNE J & BARBARA A KUEHN      13977 LEXINGTON PL                                                                                             WESTMINSTER          CO      80023
EDINA ALLEN                      3810 GOLD RIDGE RD                                                                                             WICKENBURG           AZ      85390-2701
ELEFTERIOS P & SANDRA H          3005 HIGHWAY A1A                                                                                               VERO BEACH           FL      32963
KONSTANTINIDIS
ERIN HOFFMAN                     2200 WELLS FARGO CENTER         90 SOUTH SEVENTH STREET                                                        MINNEAPOLIS          MN      55402
ETHEL L MARTIN                   129 COQUINA SANDS DR LOT 51                                                                                    WAYNESBORO           PA      17268
FEFFER GEOLOGICAL CONSULTING ATTN: PRESIDENT, MANAGING, OR       1990 S BUNDY DRIVE, STE 400                                                    LOS ANGELES          CA      90025
                             GENERAL AGENT
FEFFER GEOLOGICAL CONSULTING ATTN JOSHUA FEFFER                  1990 S. BUNDY DRIVE, SUITE 400                                                 LOS ANGELES          CA      90025
FIDELITY NATIONAL TITLE          ATTN JANIS OKERLUND & ART       555 S. FLOWER, SUITE 4420                                                      LOS ANGELES          CA      90071
                                 CHEYNE
FIDELITY NATIONAL TITLE          ATTN BOBBIE PURDY               555 S FLOWER ST STE 4420                                                       LOS ANGELES          CA      90071-2412
FIDELITY NATIONAL TITLE          ATTN CATHY QUYE                 4400 MACARTHUR BLVD., SUITE 200                                                NEWPORT BEACH        CA      92660
INSURANCE COMPANY
FT OF AINA FAE BARRY             8825 BASELINE RD # 219                                                                                         RANCHO CUCAMONGA     CA      91730
GEORGE S DEMPSEY                 3231 SUSAN DR                                                                                                  SAN BRUNO            CA      94066
GLORIA & FREDERICK FINE          9757 SEACREST CIR APT 201                                                                                      BOYNTON BEACH        FL      33437
GLORIA A CHERELSTEIN             4393 LACEY OAK DR                                                                                              PALM BEACH GARDENS   FL      33410
GLORIA AND FREDERICK FINE        9757 SEACREST CIRCLE #201                                                                                      BOYNTON BEACH        FL      33437
GLORIA FINE AND FREDERICK FINE   9757 SEACREST CIRCLE #201                                                                                      BOYNTON BEACH        FL      33437
GM SURVEYING                     ATTN: GEORGE BARAJAS            3635 SHADOW GROVE ROAD                                                         PASADENA             CA      91107
GM SURVEYING                     ATTN: PRESIDENT, MANAGING, OR   3635 SHADOW GROVE ROAD                                                         PASADENA             CA      91104
                                 GENERAL AGENT
GOLDER-POTTKOTTER POST 6515      PO BOX 596                                                                                                     FORT RECOVERY        OH      45846
GOLDER-POTTKOTTER POST 6515      PO BOX 696                                                                                                     FT RECOVERY          OH      45846
GUCCIARDO LAW GROUP, P.A.        8470 ENTERPRISE CIRCLE          SUITE 102A                                                                     LAKEWOOD RANCH       FL      34202
HALTON PARDEE & PARTNERS         ATTN MATT FREEMAN & TAMI        1524 ABBOT KINNEY BLVD.                                                        VENICE               CA      90291
                                 PARDEE
HARMON FRLT                      626 FOREST PALM CT                                                                                             NORTH FORT MYERS     FL      33917
HORIZON TR CO FBO MARTHA J.      378 BLAKE RIDGE COURT                                                                                          THOUSAND OAKS        CA      91361
DEUTSCH IRA
HORIZON TR CO-FBO MARTHA J       PO BOX 30007                                                                                                   ALBUQUERQUE          NM      87190
DEUTSCH IRA
HORIZON TR CO-FBO STEVEN D       PO BOX 30007                                                                                                   ALBUQUERQUE          NM      87190
ENGLEMAN ROTH


Page 2 of 5
                                                                                  Case 17-12560-KJC           Doc 2868     Filed 10/23/18   Page 30 of 84

Name                            Address1                        Address2                      Address3                   Address4               City               State   Zip

HORIZON TR CO-FBO STEVEN D      FBO STEVEN D ENGLEMAN ROTH      10 PENSTEMON                                                                    LITTLETON          CO      80127
ENGLEMAN ROTH                   IRA
HORIZON TRUST COMPANY           FBO STEVEN D ENGLEMAN ROTH      10 PENSTEMON                                                                    LITTLETON          CO      80127
CUSTODIAN                       IRA
IRA SVCS TR CO-CFBO JOHN        1160 INDUSTRIAL RD STE 1                                                                                        SAN CARLOS         CA      94070
PLAISTED
JAMES & ELAINE MANNINO          8432 ALVARADO DR                                                                                                HUNTINGTON BEACH   CA      92646
JAMES WEST ROOFING AND          ATTN: PRESIDENT, MANAGING, OR   1742 GRAND AVENUE, #6                                                           LONG BEACH         CA      90804
WATERPROOFING CONSULTANT        GENERAL AGENT
JAMES WEST ROOFING AND          ATTN JAMES WEST                 1742 GRAND AVENUE, #6                                                           LONG BEACH         CA      90804
WATERPROOFING CONSULTANT
JANINE RIOUX & REX LAMEW        1990 MCCULLOCH BLVD N D-176                                                                                     LAKE HAVASU CITY   AZ      86403
JARA GROUP II                   2821 N OCEAN BLVD               APT PH05-SOUTH                                                                  FT LAUDERDALE      FL      33308
JOHN LABIB & ASSOCIATES         ATTN: PRESIDENT, MANAGING, OR   319 MAIN STREET                                                                 EL SEGUNDO         CA      90245
                                GENERAL AGENT
JOHN LABIB & ASSOCIATES         ATTN JOHN LABIB                 319 MAIN STREET                                                                 EL SEGUNDO         CA      90245
JOHN MEDEIROS TR DTD 05/05/16   4300 MELALEUCA TRL                                                                                              WEST PALM BEACH    FL      33406
KAREN M LEMPEREUR & STEPHEN W 528 HORSESHOE PL                                                                                                  BRIGHTON           CO      80601
GEORGE
KATHRYN DISSELER                1713 S 207TH AVE                                                                                                ELKHORN            NE      68022
KELLY J LANGE                   5977 BOURKE DR                                                                                                  COLORADO SPRINGS   CO      80919
KENNETH J & SHIRLEY M RAMMEL    432 CENTER ST                                                                                                   ST HENRY           OH      45883
LARA POSNER-LEMONS              128 LUQUER ROAD                                                                                                 PORT WASHINGTON    NY      11050
LAURA STERN & LARA              10777 SW STONY CREEK WAY APT                                                                                    PORT ST LUCIE      FL      34987
POSNER-LEMONS                   2110
LAURA STERN & LARA              128 LUQUER ROAD                                                                                                 PORT WASHINGTON    NY      11050
POSNER-LEMONS
LAURA STERN AND LARA            10777 SW STONY WAY              APT. 2110                                                                       PORT ST. LUCIE     FL      34987
POSNER-LEMONS
LAURENCE WINGATE II             12638 QUERCUS LN                                                                                                WELLINGTON         FL      33414
LC ENGINEERING GROUP, LLC       ATTN: PRESIDENT, MANAGING, OR   889 PIERCE COURT, SUITE 101                                                     THOUSAND OAKS      CA      91360
                                GENERAL AGENT
LC ENGINEERING GROUP, LLC       ATTN LENNIE LINSTON             889 PIERCE COURT, SUITE 101                                                     THOUSAND OAKS      CA      EXK
LOGAN & SARRAH NOLAN            1844 BARBER ST                                                                                                  SEBASTIAN          FL      32958
LOLA I HASSELQUIST              32294 MARH AVE                                                                                                  MALVERN            IA      51551
LOUISE C FAIVRE                 1445 2ND RD SW                                                                                                  VERO BEACH         FL      32962
MAINSTAR TRUST FBO PETER M      C/O PETER M DEPROSPERIS         22271 BIRCHLEAF                                                                 MISSION VIEJO      CA      92692
DEPROSPERIS
MAINSTAR-FBO DANNY J ASTILL     214 W 9TH ST                    PO BOX 420                                                                      ONAGA              KS      66521
MAINSTAR-FBO DANNY J ASTILL     7743 W 3100 S.                                                                                                  MAGNA              UT      84044
MAINSTAR-FBO DANNY J ASTILL     C/O LOVELAND FINANCIAL          ATTN CHAD LOVELAND            1428 S 2580 E                                     ST GEORGE          UT      84790
MAINSTAR-FBO DAVIN LEBOEUF      214 W 9TH ST                    PO BOX 420                                                                      ONAGA              KS      66521
MAINSTAR-FBO DAVIN LEBOEUF      5703 RAVELLA DR                                                                                                 FARMINGTON         NM      87402



Page 3 of 5
                                                                                     Case 17-12560-KJC        Doc 2868     Filed 10/23/18   Page 31 of 84

Name                              Address1                         Address2                  Address3                    Address4               City             State   Zip

MAINSTAR-FBO DONALD E PIERCE      214 W 9TH ST                     PO BOX 420                                                                   ONAGA            KS      66521
MAINSTAR-FBO PETER M              214 W 9TH ST                     PO BOX 420                                                                   ONAGA            KS      66521
DEPROSPERIS
MAINSTAR-FBO PETER M              C/O PETER M DEPROSPERIS          22271 BIRCHLEAF                                                              MISSION VIEJO    CA      92692
DEPROSPERIS
MARCIA T FEDERER                  1950 FEDERER RD                                                                                               CHEYENNE         WY      82009
MICHAEL ROCKS                     9803 BOCA GARDENS CIR N UNIT C                                                                                BOCA RATON       FL      33496
MIKE P & COLLEEN H CHRISTENSEN    1050 S 1100 W                                                                                                 WOODS CROSS      UT      84087
NANCY & JERRY SHAPIRO             106 MERRALL DR                                                                                                LAWRENCE         NY      11559-1519
NORM MEIER                        4501 S. OCEAN BLVD G-5                                                                                        PALM BEACH       FL      33480
NORM MEIER                        515 VIA VILLAGIO                                                                                              HYPOLUXO         FL      33462-7046
NORM MEIER                        C/O COSTA FINANCIAL INS          ATTN ANDREW COSTA         1604 SE 4TH ST                                     FT LAUDERDALE    FL      33301
NORMA WEINER LT DTD 11/13/13      2282 NW 62ND DR                                                                                               BOCA RATON       FL      33496-3511
PANORAMA VILLAGE OF HEMET         C/O CALINVEST HOLDINGS LTD       ATTN ANDREW KOTYUK        220 N SAN JACINTO ST                               HEMET            CA      92543
INC
PROV. TR GP-FBO CARL A            5921 WEBSTER PL                                                                                               DOWNERS GROVE    IL      60516
OTTERNESS IRA
PROV. TR GP-FBO CHARLES           26240 BLUMFIELD                                                                                               ROSEVILLE        MI      48066
FRONTERA IRA
PROV. TR GP-FBO EILEEN R          10642 WOLFF WAY                                                                                               WESTMINSTER      CO      80031
BANCROFT IRA
PROV. TR GP-FBO JORDAN            4444 VIA MARINIA UNIT #813                                                                                    MARINA DEL REY   CA      90292
NAKATSUKA IRA
PROV. TR GP-FBO KATHRYN           1713 SOUTH 207TH AVE                                                                                          ELKHORN          NE      68022
DISSELER IRA
PROV. TR GP-FBO MARK BAKER IRA 573 SW 169TH TERRACE                                                                                             WESTON           FL      33326
PROV. TR GP-FBO MIGUEL G          3175 USHANT COURT                                                                                             WELLINGTON       FL      33414
CORREA IRA
PROV. TR GP-FBO MONICA T          945 PEMBROKE SE                                                                                               GRAND RAPIDS     MI      49508
REIFFER IRA
PROV. TR GP-FBO MONICA T          2200 WELLS FARGO CENTER          90 SOUTH SEVENTH STREET                                                      MINNEAPOLIS      MN      55402
REIFFER IRA
PROV. TR GP-FBO RENEE NORTON      4158 N. CRESTHAVEN LANE                                                                                       LEHI             UT      84043
IRA
PROV. TR GP-FBO THE POTTER RIVT   2251 N RAMPART #185                                                                                           LAS VEGAS        NV      89128
IRA
PROV. TR GP-FBO THE POTTER RIVT   ATTN: LOCKBOX DEPT               PO BOX 4330                                                                  ONTARIO          CA      91761-8330
IRA
PROV. TR GP-FBO WARREN G          2649 BUTTE CR                                                                                                 SEDALIA          CO      80135
SINGLETON IRA
PROV. TR GP-FBO WILLIAM HARDEE 90 SOUTH 200 EAST                                                                                                LINDON           UT      84042
IRA
RICHARD B HELLER                  114 OVERBROOK                                                                                                 IRVINE           CA      95620
RICHARD B HELLER                  114 OVERBROOK                                                                                                 IRVINE           CA      92620
RONALD EUGENE HADLEY              10842 ALBION DR                                                                                               THORNTON         CO      80233



Page 4 of 5
                                                                                      Case 17-12560-KJC          Doc 2868     Filed 10/23/18   Page 32 of 84

Name                              Address1                          Address2                    Address3                    Address4               City               State   Zip

RONALD JEFFREY                    3385 W LORAS DR                                                                                                  FREEPORT           IL      61032
RONALD PINCOUS REVOCABLE          C/O RONALD PINCOUS                21036 95TH AVENUE APT 315                                                      BOCA RATON         FL      33428
TRUST
RONALD PINCOUS REVOCABLE          C/O COSTA FINANCIAL INS           ATTN ANDREW COSTA           1604 SE 4TH ST                                     FT LAUDERDALE      FL      33307
TRUST
RONALD PINCOUS RT                 21036 95TH AVE APT A 315                                                                                         BOCA RATON         FL      33428
STANDARD LLP                      ATTN: PRESIDENT, MANAGING, OR     4411 SANTA MONICA BLVD                                                         LOS ANGELES        CA      90029
                                  GENERAL AGENT
STANDARD LLP                      ATTN JEFFREY ALLSBROOK / SILVIA   4411 SANTA MONICA BLVD                                                         LOS ANGELES        CA      90029
                                  KUHLE
SUVARCHALA SOMAYAJULA             6130 THOROUGHBRED WAY                                                                                            SUWANEE            GA      30024
THE DAVID & ADELE GOLDSTEIN IPT   C/O ELLEN RENFREW                 170 NORTHINGTON DR                                                             AVON               CT      06001
DTD 03/16/17
VAL & TAMARA PECO                 2510 NE 51ST ST                                                                                                  LIGHTHOUSE POINT   FL      33064
WAMPLER LIVING TRUST              C/O BRIAN WAMPLER                 14501 E CHERRY CREEK RD                                                        LARKSPUR           CO      80118
WILLIAM C POTTER                  1719 ANGEL PKWY #400-144                                                                                         ALLEN              TX      75002
WILLIAM C POTTER                  C/O CHRISTOPHER F KLINK ESQ       2576 SUNDEW AVE                                                                HENDERSON          NV      89052
WILLIAM E. WINFIELD               300 EAST ESPLANADE DRIVE          SUITE 1980                                                                     OXNARD             CA      93036
WILLIAM R & KAREN NUGENT          4909 CREEKSIDE TRL                                                                                               SARASOTA           FL      34235
WILLIAM R & KAREN NUGENT          8470 ENTERPRISE CIRCLE            SUITE 102A                                                                     LAKEWOOD RANCH     FL      34202
WILLIAM R & KAREN NUGENT          4909 CREEKSIDE TRAIL                                                                                             SARASOTA           FL      34243
WILLIAM R. NUGENT AND KAREN       4909 CREEKSIDE TRAIL                                                                                             SARASOTA           FL      34243
NUGENT




Page 5 of 5
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 33 of 84




                    EXHIBIT I
                                                                                       Case 17-12560-KJC         Doc 2868       Filed 10/23/18   Page 34 of 84

Name                             Address1                          Address2                    Address3                       Address4               City               State   Zip          Email

A WAYNE FIELD                    5820 FLINTRIDGE DR APT 215                                                                                          COLORADO SPRINGS   CO      80918        awf.3@hotmail.com
A&A ESCROW                       ATTN ANTONIA DELGADO              415 N CRESCENT DR STE 320                                                         BEVERLY HILLS      CA      90210        Antonia@AAEscrow.com
ADAM LENTNER                     16682 BUTANO PL                                                                                                     FONTANA            CA      92336        TAILS039@HOTMAIL.COM
ADRIAN & DREANA AIU              PO BOX 625                                                                                                          KAHUKU             HI      96731        A.DRIAN@EMAIL.COM
AIDEN PROPERTIES LLC             C/O WILLAIM SHRECK                7959 NILE CT                                                                      ARVADA             CO      80007        bbshreck@msn.com
ALAN K MAYEDA                    31 FREMONT ST                                                                                                       NEWPORT BEACH      CA      92663        ACMAYEDA@JUNO.COM
ANITA T LEE                      12225 SOUTH ST STE 110                                                                                              ARTESIA            CA      90701        ATLDDS@YAHOO.COM
ANN HARDIN FORD REVOCABLE        C/O ANN HARDIN FORD               3001 WESTHURST LANE                                                               OAKTON             VA      22124        rajford@msn.com
TRUST
ANN HARDIN FORD REVOCABLE        C/O COOPER LEVENSON PA            ATTN ERIC A BROWNDORF       1125 ATLANTIC AVE THIRD FL                            ATLANTIC CITY      NJ      08401        EBROWNDORF@COOPERLEVENSON.COM
TRUST
ANTHONY R MAZZOCCO               6934 ROOSEVELT AVE                                                                                                  MENTOR             OH      44060        armazz@ureach.com
ANTOINETTE VACCA                 C/O RICHARD LAURINO POA           9 STEPHEN TERRACE                                                                 PARSIPPANY         NJ      07054        RICHARD.LAURINO@YAHOO.COM
ARLO & JEAN BAUMGARN             402 FOREST EDGE LN UNIT B                                                                                           WOODLAND PARK      CO      80863        ABAUMGARN@Q.COM
BARBARA O PAYNE                  PO BOX 135                                                                                                          CHARLESTON         MD      21914        BPCATLADY1721@GMAIL.COM
BARBARA O PAYNE                  C/O GOODMAN AND NEKVASIL          ATTN KALJU NEKVASIL         14020 ROOSEVELT BLVD STE 808                          CLEARWATER         FL      33762        GNMAIN@GNFIRM.COM
                                 PA
BARBARA O PAYNE                  PO BOX 135                                                                                                          CHARLESTOWN        MD      21914        bpcatlady1721@gmail.com
BERNARD TOBIN & CECILE TOBIN     14616 ROGUE RIVER DR                                                                                                CHESTERFIELD       MO      63017        b4456@earthlink.net
BLACK FRT DTD 05/05/04 BARRY     7650 TARPON COVE CIR                                                                                                LAKE WORTH         FL      33467        brendablack777@gmail.com
BLACK TTEE
BRANDON LAWRENCE                 11154 SCENIC BRUSH DR                                                                                               PEYTON             CO      80831        BRANDONCLAWRENCE@YAHOO.COM
BRUCE SEMERIA                    2443 JESSICA DR                                                                                                     GILBERTSVILLE      PA      19525        TABRYAN10@AOL.COM
BRUCE B BREMNER AND TREVA A      C/O BRUCE BREMNER                 3970 BROADMOORE VALLEY RD                                                         COLORADO SPRINGS   CO      80906        bbbrem@gmail.com
BREMNER
BRUCE E & LINDA K KING           2776 SE PINE VALLEY ST                                                                                              PORT SAINT LUCIE   FL      34952        bdmking@aol.com
CATHY SHOTZBERGER                603 PRESTON LN                                                                                                      HATBORO            PA      19040        isew43@aol.com
CECLIA ADAMS                     6618 ORLY CT                                                                                                        FONTANA            CA      92336        missjpro@gmail.com
CHARLES DAVID & LIXIA ZHENG      C/O LIXIA ZHENG HARDISON          119 CHURCHILL                                                                     IRVINE             CA      92620        lzh8989@gmail.com
HARDISON
CHARLES DAVID JR & LIXIA ZHENG   119 CHURCHILL                                                                                                       IRVINE             CA      92620        lzh8989@gmail.com
HARDISON
CHARLES L BICHT JR               2186 MAN OF WAR                                                                                                     WEST PALM BEACH    FL      33411-5548   Lynn.Bicht@Hotmail.com
CHARLES W VANFOSSON              3096 KETTLE RIDGE DR                                                                                                COLORADO SPRINGS   CO      80908        cvanfoson2@yahoo.com
CHESTER BANDES REVOCABLE         107 EXECUTIVE CENTER DR APT 609                                                                                     WEST PALM BEACH    FL      33401        YVETTEBANDES@YAHOO.COM
TRUST
CHRISTINE LIVINGSTON             2917 MESA RD APT A                                                                                                  COLORADO SPRINGS   CO      80904        christine@livingstonslp.com
CHRISTINE M & TIMOTHY PETER      14251 CANDLEWOOD LN NE                                                                                              PRIOR LAKE         MN      55372        CBRINTNALL@JUNO.COM
BRINTNALL
CHRISTINE M BRINTNALL AND        C/O CHRISTINE M BRINTNALL         14251 CANDLEWOOD LN NE                                                            PRIOR LAKE         MN      55372        cbrintnall@juno.com
TIMOTHY PETER BRINTNALL
CLIFFORD R ALBERTSON             10845 LIBERTY RD                                                                                                    CHELSEA            MI      48118        PALBERT383@AOL.COM



Page 1 of 9
                                                                                       Case 17-12560-KJC               Doc 2868     Filed 10/23/18   Page 35 of 84

Name                             Address1                         Address2                          Address3                      Address4               City               State   Zip          Email

CLIFFORD R ALBERTSON             C/O JOSEPH E SARACHEK            101 PARK AVE FL 27                                                                     NEW YORK           NY      10017        joe@saracheklawfirm.com
COLUMBUS MEDICAL EQUIPMENT       2460 HAVILAND RD                                                                                                        COLUMBUS           OH      43220        PAMAMULBERRY@GMAIL.COM
INC
CREST REAL ESTATE LLC            ATTN S. SOMMERS; A. WHITEHEAD    11150 W OLYMPIC BLVD # 700                                                             LOS ANGELES        CA      90064        steven@crestrealestate.com;
                                                                                                                                                                                                 alex@crestrealestate.com;
                                                                                                                                                                                                 max@crestrealestate.com
CREST REAL ESTATE LLC            ATTN MARSHALL BELL               11150 W OLYMPIC BLVD, SUITE 700                                                        LOS ANGELES        CA      90064        marshall@crestrealestate.com
CUNNINGHAM LT                    1641 OCEAN AVE                                                                                                          SEAL BEACH         CA      90740        ttcunningham@roadrunner.com
DARREN SHEN-KAO & PEGGY SHEN C/O PEGGY SHEN                       388 E OCEAN BLVD #1106                                                                 LONG BEACH         CA      90802        CAESARZCAT@YAHOO.COM
DAVID ALDEN HENNESSEE            219 ALMERIA RD                                                                                                          WEST PALM BEACH    FL      33405        AMERICADIRECT.GEORGE@GMAIL.COM
DAVID AND MARILYN BETTINGER      688 JOSEPH CIRCLE                                                                                                       GOLDEN             CO      80403        M.BETTINGER@COMCAST.NET
DAVID BAKAY                      1247 MENLO DR                                                                                                           DAVIS              CA      95616        dljbk@yahoo.com
DAVID F LOWE                     2437 S KIRKWOOD CT                                                                                                      DENVER             CO      80222        davelowe1@msn.com
DAVID LEE ANDERSON               8213 STONER WOODS DR                                                                                                    RIVERVIEW          FL      33565        andyandpeggy@juno.com
DAVID P & BRENDA K LANDWEHR      2611 N BAYSIDE CT                                                                                                       WICHITA            KS      67205        dlandwehr@ltc4vets.org
DEE TROYER                       C/O ERON LAW P A                 ATTN DAVID PRELLE ERON            229 E WILLIAM STE 100                                WITCHITA           KS      67202        david@eronlaw.net; deetroyer@cox.net
DENNIS A KOS                     2652 S MAGNOLIA ST                                                                                                      DENVER             CO      80224        denniskos52@comcast.net, dkos52@centurylink.net
DENNIS W & DIANE L MATTIS        3256 BENDINGBROOK DR                                                                                                    FLUSHING           MI      48433        DWMATTIS@YAHOO.COM
DOLLY KELEPECZ                   515 ROSE ST                                                                                                             LAS VEGAS          NV      89106        DKBODYBALANCE@GMAIL.COM
DON S & CHERYL GABBITAS          37 N TILLY CIR                                                                                                          KAYSVILLE          UT      84037        DONGABBITAS@GMAIL.COM
DONALD WOLFELD AND SHIRLEY       4859 N CLASSICAL BLVD                                                                                                   DELRAY BEACH       FL      33445        JOE@SARACHEKLAWFIRM.COM
WOLFELD
DOROTHY R CURRENCE               2060 WESTRIDGE DR                                                                                                       ROCK HILL          SC      29732        BOYZ@COMPORIUM.NET
EILEEN GREENBERG FRUITHANDLER    C/O EILEEN G FRUITHANDLER        1701 ANDROS ISLE A2                                                                    COCONUT CREEK      FL      33066        EFRUITHANDLER@GMAIL.COM
LIVING TRUST
ELAINE BROWN                     7840 NEW HOLLAND WAY                                                                                                    BOYNTON BEACH      FL      33437        jbekc@aol.com
ELDA JUNE ROSCOE-GUSTAFSON       756 KINGLET CT                                                                                                          MERCED             CA      95340        eldajunerg@comcast.net
ELISEO DIRUSSO & KATHLEEN        17558 W 62ND PL                                                                                                         ARVADA             CO      80403        EKDIRU@YAHOO.COM
DIRUSSO
ELIZABETH CRUZ                   23 MATINEE CT                                                                                                           ALISO VIEJO        CA      92656        ljcruz0@gmail.com
ERIC E HABERSTROH & VIRGINIA M   997 SW BALMORAL TRACE                                                                                                   STUART             FL      34997        eehvhab@comcast.net
HABERSTROH JTWROS
ERMELINDA GUTIERREZ              6447 ORANGE ST APT 104                                                                                                  LOS ANGELES        CA      90048        gambill72@yahoo.com
ESFIR I VOLENBERG                39-33 PATERSON ST                                                                                                       FAIR LAWN          NJ      07410-4903   ALEX@SHINKAR.COM
EUGENIA WEAVER RT                1351 SW 141ST AVE APT 415G                                                                                              PEMBROKE PINES     FL      33027        WEAB1@AOL.COM
FIDELITY NATIONAL TITLE          ATTN BOBBIE PURDY                555 S FLOWER ST STE 4420                                                               LOS ANGELES        CA      90071-2412   bobbie.purdy@fnf.com
FIELD TR B DTD 03/16/09          5820 FLINTRIDGE DR APT 215                                                                                              COLORADO SPRINGS   CO      80918-1877   AWF.3@HOTMAIL.COM
FIORE LANDSCAPE DESIGN           ATTN MICHAEL FIORE, MATT         13323 WASHINGTON BLVD, STE 204                                                         LOS ANGELES        CA      90066        michael@michaelfiore.com;
                                 SHIMER                                                                                                                                                          matt@michaelfiore.com
FLORENCE GREENWOOD               2121 N OCEAN BLVD 907 W                                                                                                 BOCA RATON         FL      33431        floppiken@yahoo.com
FLORENCE GREENWOOD               300 WILLOW VALLEY LAKES DRIVE,                                                                                          WILLOW STREET      PA      17584        FLOPPIKEN@YAHOO.COM
                                 APT A-425

Page 2 of 9
                                                                                     Case 17-12560-KJC             Doc 2868     Filed 10/23/18   Page 36 of 84

Name                            Address1                        Address2                        Address3                      Address4               City               State   Zip          Email

GABRIEL CHRISTIAN               67070 CENTRAL ST                                                                                                     BEND               OR      97701        GABE@IMPORTPERFORMANCEUSA.COM
GAYLYNN L MORTENSEN             11951 S KINGS CROSSING WAY                                                                                           RIVERTON           UT      84065        bornondday@gmail.com
GAYLYNN L MORTENSEN             C/O STOEL RIVES LLP             ATTN DAVID LYNN MORTENSEN       201 S MAIN ST STE 100                                SALT LAKE CITY     UT      84111        DLMORTENSEN@STOEL.COM
GAYLYNN L MORTENSEN             11951 S KINGS CROSSING                                                                                               RIVERTON           UT      84065        dlmortensen@stoel.com
GEORGE BARAJAS                  GM SURVEYING                    3635 SHADOW GROVE RD                                                                 PASADENA           CA      91107        gmsurveying@gmail.com
GERALD & KATHLEEN DONATELLI     2909 SW BRIGHTON WAY                                                                                                 PALM CITY          FL      34990        KAD2909@HOTMAIL.COM
GLORIA SMITH                    9759 W TARON DR                                                                                                      ELKGROVE           CA      95757        smith.gloria@icloud.com
GM SURVEYING                    ATTN: GEORGE BARAJAS            14550 HAYNES ST #300                                                                 VAN NUYS           CA      91411        gmsurveying@gmail.com
GREEN MEP ENGINEERING           ATTN BRUCE ENTEZAM              3 MACARTHUR PLACE, SUITE 855                                                         SANTA ANA          CA      92702        bruce@greenmep.com
CONSULTING, INC.
GREGG A KRAEMER                 1906 PASCAL ST                                                                                                       FALCON HEIGHTS     MN      55113        GSKRAEMER@MSN.COM
GROVER HOLLINGSWORTH AND        ATTN MARTIN LIEURANCE           31129 VIA COLINAS, SUITE 707                                                         WESTLAKE VILLAGE   CA      91362        mlieurance@ghageo.com
ASSOCIATES, INC.
HASSAN BOROUJERDI MD INC        16 VERNAL SPG                                                                                                        IRVINE             CA      92603-0405   nassarb@yahoo.com
DEFINED BENEFIT PLAN TR
HELEN G. CADDICK & CHARLES K.   51 ANCHOR DRIVE                                                                                                      MASSAPEQUA         NY      11758        HCADDICK@AOL.COM
CADDICK
HORIZON TRUST COMPANY           DAVID RICH SEP IRA              8865 W ELMHURST AVE                                                                  LITTLETON          CO      80128        dmrich@outlook.com
CUSTODIAN FBO
HOWARD D DAVEY                  15808 W 83RD AVE                                                                                                     ARVADA             CO      80007-6715   do-e@comcast.net
INGEBORG ANDERSON               11075 VIA SAVONA                                                                                                     BOYNTON BEACH      FL      33437        INGEFL@COMCAST.NET
IRA SERVICES TRUST COMPANY      ATTN JAMES MACE                 213 PETERS GLENN CT                                                                  SIMPSONVILLE       SC      29681        jimmmace@yahoo.com
CFBO JAMES M MACE
IRA SERVICES TRUST COMPANY      1160 INDUSTRIAL RD SUITE 1                                                                                           SAN CARLOS         CA      94070        compliance@iraservices.com
CFBO JUDITH A GLAZE
IRA SERVICES TRUST COMPANY      5220 BALTUSTROL DR                                                                                                   AVON               IN      46123        JGLAZE46@YAHOO.COM
CFBO JUDITH A GLAZE
IRWIN ISSER                     7718 LA MIRADA DR                                                                                                    BOCA RATON         FL      33433        coachisser@aol.com
JACK L & ROSE ANN KILE          11914 APPLETON WAY                                                                                                   KNOXVILLE          TN      37934        rakile@charter.net
JAMES & CHARLOTTE FARLEY        10 DUNROVIN CT                                                                                                       MANCHESTER         NJ      08759        james_farleyjr@comcast.net
JAMES LINDSAY                   676 AZALEA DRIVE                                                                                                     VASS               NC      28394        JIMLINDSAY8@GMAIL.COM
JAMES LINDSAY                   C/O JOSEPH E SARACHEK           101 PARK AVE FL 27                                                                   NEW YORK           NY      10017        joe@saracheklawfirm.com
JAMES W & JUDITH S DELAIR       6320 KNOB BEND DR                                                                                                    GRAND BLANC        MI      48439        GOBLUE4242@OUTLOOK.COM
JAMESPAUL LIMATO                305 EL TORO CT                                                                                                       ROSEVILE           CA      95747        jamespaulm16@gmail.com
JEFFER MANGELS BUTLER &         ATTN: PRESIDENT, MANAGING, OR   1900 AVENUE OF THE STARS, 7TH                                                        LOS ANGELES        CA      90067-4308   bmr@jmbm.com
MITCHELL LLP                    GENERAL AGENT                   FLOOR
JEFFREY BARKLEY AND COLLEEN     3014 W KIOWA ST                                                                                                      COLORADO SPRINGS   CO      80904        jandcbarkley@gmail.com
BARKLEY
JEFFREY G & CHERYL A POLSTER    6265 SUN BLVD UNIT 407                                                                                               ST PETERSBURG      FL      33715        JEFFREYPOLSTER@GMAIL.COM
JEFFREY J CARRISH               245 MAPLEWOOD DR                                                                                                     ERIE               CO      80516        jcarrish@pattern-craft.com
JENNIFER L BICHT                945 17TH LN SW                                                                                                       VERO BEACH         FL      32962        jenlbicht@gmail.com
JEREMY CORDONNIER               7374 BEAMSVILLE-WEBSTER RD                                                                                           VERSAILLES         OH      45380        jeremycordonnier@yahoo.com



Page 3 of 9
                                                                                   Case 17-12560-KJC         Doc 2868     Filed 10/23/18   Page 37 of 84

Name                             Address1                     Address2                     Address3                     Address4               City               State   Zip          Email

JERRY COLEMAN                    C/O SHEEHAN LAW FIRM PLLC    429 PORTER AVE                                                                   OCEAN SPRINGS      MS      39564        mike@sheehanlawfirm.com
JLA JOHN LABIB AND ASSOCIATES    ATTN JOE THOMPSON            319 MAIN ST                                                                      EL SEGUNDO         CA      90246        joe.thompson@labibse.com
JOHANN M LORIDON                 29160 MCDONALD ST                                                                                             ROSEVILLE          MI      48066-2223   loridon@msn.com
JOHN & KRISTINA ROSER            160 ANNIN RD                                                                                                  FAR HILLS          NJ      07931        jaroserjr@outlook.com
JOHN & KRISTINA ROSER            C/O BRANDYWINE FINANCIAL     ATTN RAYMOND CAROTA          1777 SENTRY PKWY W           BLDG 12 STE 205        BLUE BELL          PA      19422        RCAROTA@BRANDYWINEFINANCIALGROUP.COM
                                 GROUP INC
JOHN CANTLIN                     7525 MONTARBOR DR                                                                                             COLORADO SPRINGS   CO      80918        JCANT3904@AOL.COM
JOHN E & LYNN W HODGE            3112 HAMPTON CIR                                                                                              MORRISTOWN         TN      37814        JEH999@AOL.COM
JOHN J BROWN                     3715 BROOKLYN LN                                                                                              LAKE WORTH         FL      33461        JOHNJBROWN2@BELLSOUTH.NET
JOHN R & NANCY L DOWDEN JRTA 4460 ROSETHORN CIR                                                                                                BURTON             MI      48509        NLDOWDEN@ATT.NET
DTD 11/15/95
JOHN R SEGER TR DTD 11/18/08     110 GRANDVIEW DR                                                                                              FORT LORAMIE       OH      45845        johnseger22@gmail.com
JOHN R SEGER TR DTD 11/18/08     C/O ELSASS WALLACE EVANS &   ATTN RICHARD H WALLACE       100 S MAIN AVE STE 102       PO BOX 499             SIDNEY             OH      45365-0499   rwallace@lawewes.com
                                 CO LPA
JOHN R SEGER TRUST DATED         C/O JOHN SEGER               110 GRANDVIEW DR                                                                 FORT LORAMIE       OH      45845        JOHNSEGER@GMAIL.COM
NOVEMBER 18, 2008
JOHN R SEGER TRUST DATED         C/O JOHN SEGER, TRUSTEE      110 GRANDVIEW DR                                                                 FORT LORAMIE       OH      45845        JOHNSEGER11@GMAIL.COM
NOVEMBER 18, 2008
JOHN R SEGER TRUST DATED         C/O ELSASS WALLACE EVANS &   100 S MAIN AVE STE 102,      PO BOX 499                                          SIDNEY             OH      45365-0499   RWALLACE@LAWEWES.COM
NOVEMBER 18, 2008                CO LPA                       COURTVIEW CENTER
JOHNNY L & CLAUDIA F LANE        1891 ZACHARY LN                                                                                               INDIANAPOLIS       IN      46231        CLALANE@YAHOO.COM
JONATHAN STEMERMAN               1105 NORTH MARKET STREET     SUITE 1700                                                                       WILMINGTON         DE      19801        JMS@ELLIOTTGREENLEAF.COM
JONG LEE                         2880 PRESTWICK CT                                                                                             FAIRFIELD          CA      94534        JBK7LEE@GMAIL.COM
JOSEPH G SILVA                   1360 HULL DR                                                                                                  SAN CARLOS         CA      94070        JGSILVA727@YAHOO.COM
JOSEPH PERFETTO                  115 TIMBER HILL DRIVE                                                                                         E HANOVER          NJ      07936        pirus1748@yahoo.com
JOSEPH SILVA                     1360 HULL DR                                                                                                  SAN CARLOS         CA      94070        jgsilva727@yahoo.com
JOSHUA BROWN                     6786 CYPRESS COVE CIR                                                                                         JUPITER            FL      33458        JBR877@GMAIL.COM
JOYCE A KLINE                    120 JIMMY STREET                                                                                              SEBASTIAN          FL      32958        jdkstuff4u@yahoo.com
JOYCE BURCKHOLTER                13546 CROW RD                                                                                                 VAN WERT           OH      45891        07JOYCE16@GMAIL.COM
JULIANNE BOLTZ                   218 S PINE ST                                                                                                 CENTRALIA          IL      62801        JUBOLTZ@AOL.COM
KAMELA MOHS & SHANNON L          2515 COUNTY RD 782                                                                                            WOODLAND PARK      CO      80863        kamelamohs@yahoo.com
HEMME
KAMELA MOHS AND SHANNON L        C/O KAMELA A MOHS            2515 COUNTY RD 782                                                               WOODLAND PARK      CO      80863        kamelamohs@yahoo.com
HEMME
KARLA SCHMIDT COMMINS            1617 ACACIA STREET #B                                                                                         TORRANCE           CA      90501        KSCHMIDTCOMMINS@AOL.COM
KATHLEEN CARLON FAMILY TRUST     #6 LEONE LANE BOX 352                                                                                         BROWNSVILLE        MN      55919        SHELLY.CARLON@YAHOO.COM
KELLY BUCHANAN                   849 S COUNTRY WAY                                                                                             WASHINGTON         UT      84780        kwoody56@hotmail.com
KELLY BUCHANAN                   C/O CROSIER FINANCIAL        ATTN JOHN R CROSIER          1173 S 250W STE #105                                ST GEORGE          UT      84770        jcrosier24@ymail.com
KENT A. FLETCHER & PATRICIA S.   338 FALLING STAR                                                                                              IRVINE             CA      92614        FLETCO@ME.COM
FLETCHER
KENT A. FLETCHER & PATRICIA S.   C/O JOSEPH E SARACHEK        101 PARK AVE FL 27                                                               NEW YORK           NY      10017        joe@saracheklawfirm.com
FLETCHER


Page 4 of 9
                                                                                    Case 17-12560-KJC           Doc 2868     Filed 10/23/18   Page 38 of 84

Name                           Address1                        Address2                        Address3                    Address4               City               State   Zip     Email

KENT AND BEVERLY KELLERSBERGER C/O ALTUS RETIREMENT SERVICES   4548 S ATHERTON DR #210                                                            TAYLORSVILLE       UT      84123   er1kn@hotmail.com
                               LLC
KENT BRITTON                   2606 E PICCADILLY LN                                                                                               EAGLE              ID      83616   KRBRITTONMD@GMAIL.COM
KENT FLETCHER                  338 FALLINGSTAR                                                                                                    IRVINE             CA      92614   FLETCO@ME.COM
KENT FLETCHER                  C/O JOSEPH E SARACHEK           101 PARK AVE FL 27                                                                 NEW YORK           NY      10017   joe@saracheklawfirm.com
LARRY DUHON                    2222 BERTHOUD CT                                                                                                   COLORADO SPRINGS   CO      80920   larrysaccount@comcast.net
LC ENGINEERING GROUP, INC.     ATTN: PRESIDENT, MANAGING, OR   889 PIERCE COURT, SUITE 101                                                        THOUSAND OAKS      CA      91360   workfiles@lcegroupinc.com
                               GENERAL AGENT
LC ENGINEERING GROUP, INC.     ATTN GREG KELLY                 889 PIERCE COURT, SUITE 101                                                        THOUSANDS OAKS     CA      91360   greg@lcegroupinc.com
LC ENGINEERING GROUP, INC.     ATTN LENNIE LISTON              889 PIERCE COURT, SUITE 101                                                        THOUSANDS OAKS     CA      91360   lennie@lcegroupinc.com
LC ENGINEERING GROUP, INC.     ATTN CURT COOK                  889 PIERCE COURT, SUITE 101                                                        THOUSANDS OAKS     CA      91360   curt@lcegroupinc.com
LEE A BOWERS                   C/O STRIP HOPPERS LEITHART      ATTN MYRON N TERLECKY           575 S THIRD ST                                     COLUMBUS           OH      43215   mnt@columbuslawyer.net
                               MCGRATH & TERLECKY
LINDA L ANTONSON               512 KELLY ST                                                                                                       DESTIN             FL      32541   benlin@cox.net
LINDA R FORBES                 1313 WASHINGTON ST                                                                                                 EMPORIA            KS      66801   LINDAJHVH@GMAIL.COM
LISA STEENPORT                 3245 ESTADO ST                                                                                                     PASADENA           CA      91107   LSTEENPORT@SBCGLOBAL.NET
LORI KOBETITSCH                C/O BARRY M BORDETSKY           22 N PARK PL                                                                       MORRISTOWN         NJ      07960   BARRY@BORDETSKYLAW.COM
MAINSTAR TRUST CFBO STEVEN     14945 CROOKED SPUR LN                                                                                              COLORADO SPRINGS   CO      80921   stevesery84@gmail.com
SERY
MAINSTAR TRUST CUSTO FBO DAVID 3902 HWY DR                                                                                                        JACKSON            MS      39212   DEBURT1230@GMAIL.COM
EUGENE BURT JR
MAINSTAR TRUST CUSTO FBO DAVID C/O WISER INS AND INV           ATTN JEREMY G CHESTER           5078 PORTER CT                                     PEGRAM             TN      37143   JEREMY@TJBEEMAN.COM
EUGENE BURT JR
MAINSTAR TRUST CUSTODIAN       FBO KENT KELLERSBERGER          C/O ALTUS RETIREMENT SERVICES   4548 S ATHERTON DR #210                            TAYLORSVILLE       UT      84123   ER1KN@HOTMAIL.COM
                                                               LLC
MAINSTAR TRUST CUSTODIAN FBO   6831 STEAMBOAT WAY                                                                                                 SACRAMENTO         CA      95831   JYTLEW6831@ATT.NET
JAMES LEW
MAINSTAR TRUST CUSTODIAN FBO   400 STANFORD ST                                                                                                    VACAVILLE          CA      95687   RODERAS@SBCGLOBAL.NET
JORGE DERAS
MAINSTAR TRUST CUSTODIAN FBO   2713 SAGEMILL DR                                                                                                   MODESTO            CA      95355   LSANDERSON17@SBCGLOBAL.NET
LELAND ANDERSON
MAINSTAR TRUST FBO CHARLES     ATTN CHARLES VAN FOSSON         3096 KETTLE RIDGE DR                                                               COLORADO SPRINGS   CO      80908   cvanfoson2@yahoo.com
VAN FOSSON
MAINSTAR TRUST FBO JESSICA     214 W 9TH ST                    PO BOX 420                                                                         ONAGA              KS      66521   customerservice@mainstar.com
CLIFTON
MAINSTAR TRUST FBO JESSICA     10595 ASHTON AVE #103                                                                                              LOS ANGELES        CA      90024   jessclifton@gmail.com
CLIFTON
MAINSTAR-FBO ISAAC RICHTIGER   214 W 9TH ST                    PO BOX 420                                                                         ONAGA              KS      66521   customerservice@mainstar.com
MAINSTAR-FBO JEFFREY D         214 W 9TH ST                    PO BOX 420                                                                         ONAGA              KS      66521   customerservice@mainstar.com
HOERNER
MAINSTAR-FBO MARIA VEGA        214 W 9TH ST                    PO BOX 420                                                                         ONAGA              KS      66521   customerservice@mainstar.com
MAINSTAR-FBO MARIA VEGA        1932 TULANE AVE                                                                                                    LONG BEACH         CA      90815   MBVEGA01@MSN.COM
MAINSTAR-FBO ROBERT W BEAVER   214 W 9TH ST                    PO BOX 420                                                                         ONAGA              KS      66521   customerservice@mainstar.com
MAINSTAR-FBO ROBERT W BEAVER   709 RENAISSANCE CT                                                                                                 CHATTANOOGA        TN      37419   RWB@BELLSOUTH.NET



Page 5 of 9
                                                                                  Case 17-12560-KJC         Doc 2868     Filed 10/23/18   Page 39 of 84

Name                             Address1                    Address2                     Address3                     Address4               City               State   Zip          Email

MAINSTAR-FBO ROBERT W BEAVER     C/O RANDY W BURKE           PO BOX 1610                                                                      HICKORY            NC      28603        RWB@BELLSOUTH.NET
MAINSTAR-FBO SHIRLEY WOLFELD     4859 N CLASSICAL BLVD                                                                                        DELRAY BEACH       FL      33445        JOE@SARACHEKLAWFIRM.COM
MAINSTAR-FBO STEPHEN R BOROS     214 W 9TH ST                PO BOX 420                                                                       ONAGA              KS      66521        customerservice@mainstar.com
MANFRED HEIPP                    9296 NW 13TH PL                                                                                              CORAL SPRINGS      FL      33071        FHEIPP@GMAIL.COM
MANFRED HEIPP                    9296 NW 13 PLACE                                                                                             CORAL SPRINGS      FL      33071        FHEIPP@GMAIL.COM
MARGARET F MICHAEL               1070 PARK ST                                                                                                 ATTLEBORO          MA      02703        JOE@SARACHEKLAWFIRM.COM
MARGARET F MICHAEL               C/O JOSEPH E SARACHEK       101 PARK AVE FL 27                                                               NEW YORK           NY      10017        joe@saracheklawfirm.com
MARIANNE WATSON                  1843 SW FOXPOINT TRL                                                                                         PALM CITY          FL      34990-5727   alljetting@bellsouth.net
MARIPAZ BRAGADO                  146 N SERRANO AVE                                                                                            LOS ANGELES        CA      90004        mariebragado@yahoo.com
MARLENE GREEN                    PO BOX 369                                                                                                   COOL               CA      95614        mustangduo@netzero.net
MARTHA GRANDES                   2046 LAS COLINAS AVE                                                                                         LOS ANGELES        CA      90041        ANGELTOUCH63@HOTMAIL.COM
MARY E AGREN LIVING TRUST DTD    19553 RAMBLING CREEK DR                                                                                      EDMOND             OK      73012        MARYAGREN001@AOL.COM
8-22-2016
MARY JANE PIEDE                  1751 COLD SPRING                                                                                             POTTSTOWN          PA      19465        MJ9893@COMCAST.NET
MAYBELLE S DAVEY                 7170 S PENNSYLVANIA ST                                                                                       CENTENNIAL         CO      80122        dollydavey@hotmail.com
MERVYN O & JEAN A ANDERSON       3601 MONTREAL ST                                                                                             BISMARCK           ND      58503        MOANDERSON@BIS.MIDCO.NET
MERVYN O ANDERSON & JEAN A       3601 MONTREAL ST                                                                                             BISMARCK           ND      58503        mjanders@bis.midco.net
ANDERSON
MICHAEL BALES                    20343 DONORA AVE                                                                                             TORRANCE           CA      90503        CORTEZPUB@AOL.COM
MICHAEL J & LESLY C BLEND        4824 SANCTUARY GROVE                                                                                         COLORADO SPRINGS   CO      80906        mblend@comcast.net
MICHAEL J BLEND AND LESLY C      C/O MICHAEL BLEND           4824 SANCTUARY GROVE                                                             COLORADO SPRINGS   CO      80906        MBLEND@COMCAST.NET
BLEND
MICHAEL JOYCE                    901 N. MARKET STREET        10TH FLOOR                                                                       WILMINGTON         DE      19801        MJOYCE@OELEGAL.COM
MICHAEL JOYCE                    901 N. MARKET STREET        SUITE 1000                                                                       WILMINGTON         DE      19801        MJOYCE@OELEGAL.COM
MICHAEL S LIPSITZ                PO BOX 3993                                                                                                  LANDERS            CA      92285        MICHAELLIPSITZ@GMAIL.COM
MYRIAM T ALONSO                  4402 MARTINIQUE CT C-I                                                                                       COCONUT CREEK      FL      33066        FLACA0441@GMAIL.COM
NAN-YAO SU                       C/O DRESCHER & ASSOCIATES   ATTN RONALD J DRESCHER       4 RESERVOIR CIR STE 107                             PIKESVILLE         MD      21208        RONDRESCHER@DRESCHERLAW.COM
NANCY & ANDREW WASHOR            12029 EAGLE TRACE BLVD                                                                                       CORAL SPRINGS      FL      33071        NWASHOR@GMAIL.COM
NANCY CAROL THOMAS               1932 FRANKFORT AVE APT 2                                                                                     LOUISVILLE         KY      40206        OED797@GMAIL.COM
NANCY WASHOR AND ANDREW          12029 EAGLE TRACE BLVD N                                                                                     CORAL SPRINGS      FL      33071        nwashor@gmail.com
WASHOR
NIRAJ TENANY AND ARCHANA         5939 KINGSMILL TERRACE                                                                                       DUBLIN             CA      94568        ntenany@netwoven.com
TENANY
NORMAN & LILIANE BARRICKMAN      2245 MT MEAKER CT                                                                                            LOVELAND           CO      80537        nlcbarrickman@gmail.com
RT10/15/07
NORMAN AND LILIANE               2245 MOUNT MEEKER CT                                                                                         LOVELAND           CO      80537        nlcbarrickman@gmail.com
BARRICKMAN REVOCABLE TRUST
OLIVER L JR & SHARON K ZIEMANN   6060 SEQUOIA CIR                                                                                             VERO BEACH         FL      32967        ZIEMANNSHARON@GMAIL.COM
OLIVER L ZIEMANN JR & SHARON K   6060 SEQUOIA CIR                                                                                             VERO BEACH         FL      32967        ziemannsharon@gmail.com
ZIEMANN
PATRICK ENRIQUEZ                 655 8TH STREET                                                                                               BOHEMIA            NY      11716        NYGIANT@AOL.COM



Page 6 of 9
                                                                                    Case 17-12560-KJC        Doc 2868     Filed 10/23/18   Page 40 of 84

Name                              Address1                     Address2                         Address3                Address4               City               State   Zip          Email

PATRICK ENRIQUEZ                  C/O ELLIOTT GREENLEAF PC     1105 NORTH MARKET STREET SUITE                                                  WILMINGTON         DE      19801        JMS@ELLIOTTGREENLEAF.COM
                                                               1700
PATTI PORTALE                     602 SE EVERGREEN TERR                                                                                        PORT ST LUCIE      FL      34983        GOSURFISHING2002@MSN.COM
PAUL A ONNINK LIVING TRUST        C/O PAUL ONNINK              359 FIRELY LANE                                                                 PISGAH FOREST      NC      28768        rockylanding@gmail.com
DATED SEPT 26TH 2007
PAUL A ONNINK LT DTD 09/26/07     359 FIREFLY LN                                                                                               PISGAH FOREST      NC      28768        ROCKYLANDING@GMAIL.COM
PEAK SURVEYS INC                  2488 TOWNSGATE RD # D                                                                                        WESTLAKE VILLAGE   CA      91361        ACCOUNTING@PEAKINC.COM
PEAK SURVEYS INC                  ATTN ERIC WIDMER             2488 TOWNSGATE RD, SUITE D                                                      WESTLAKE VILLAGE   CA      91361        Eric.Widmer@peakinc.com
PEDRO & DAISY TREJO               2719 PREWETT ST                                                                                              LOS ANGELES        CA      90031        DAYSITREJO58@GMAIL.COM
PETER J & JUDITH L CARAVELLA      5030 SE HEARTLEAF TERRACE                                                                                    HOBE SOUND         FL      33455        judicaravella@icloud.com
PETER J & JUDITH L CARAVELLA      5030 HEARTLEAF TER                                                                                           HOBE SOUND         FL      33455        judicaravella@icloud.com
PETER J CARAVELLA AND JUDITH L    5030 SE HEARTLEAF TERRACE                                                                                    HOBE SOUND         FL      33455        JOE@SARACHEKLAWFIRM.COM
CARAVELLA
PHYLLIS OWEN & DANIEL C TIBBETS   C/O PHYLLIS OWEN             2155 NE VILLAGE CT                                                              MCMINNVILLE        OR      97128        pnutt1028@gmail.com
PLUS DEVELOPMENT LLC              ATTN MEGAN FATEMI            8920 W SUNSET BLVD STE 200A                                                     WEST HOLLYWOOD     CA      90069        megan@plusdevelopmentgroup.com
PROV TRUST GRP MUHAMMAD           101 PARK AVENUE FLOOR 27                                                                                     NEW YORK           NY      10017        JOE@SARACHEKLAWFIRM.COM
RAHMAN
PROV. TR GP-FBO DANA LYNN         23452 BERMUDA BAY CT                                                                                         LAND O LAKES       FL      34639        DLYNNCRONIN@VERIZON.NET
CRONIN IRA
PROV. TR GP-FBO EDWARD J          567 SILVER BEACH DRIVE                                                                                       JEROME             ID      83338        montidusa@netscape.net
VANCE IRA
PROV. TR GP-FBO GARY LEE FITE     C/O SEAN K. MCELENNEY        2. N. CENTRAL AVE.               21ST FLOOR                                     PHOENIX            AZ      85004        SKMCELENNEY@BCLPLAW.COM
IRA
PROV. TR GP-FBO HOWARD            5710 NW 46TH DRIVE                                                                                           CORAL SPRINGS      FL      33067        HOWARD.SCHMIDT@YAHOO.COM
SCHMIDT IRA
PROV. TR GP-FBO LORI A            C/O BARRY M BORDETSKY        22 N PARK PL                                                                    MORRISTOWN         NJ      07960        barry@bordetskylaw.com
KOBETITSCH IRA
PROV. TR GP-FBO MARCINE S         5177 VIA BAJAMAR                                                                                             HEMET              CA      92545        MSMTRAVIS@HOTMAIL.COM
TRAVIS IRA
PROV. TR GP-FBO MAYBELLE S        7170 S PENNSYLVANIA STREET                                                                                   CENTENNIAL         CO      80122        DOLLYDAVEY@HOTMAIL.COM
DAVEY IRA
PROV. TR GP-FBO REX F BAILEY      1741 ROSEMARY DR                                                                                             CASTLE ROCK        CO      80109-3597   REXFBAILEY@COMCAST.NET
ROTH IRA
PROV. TR GP-FBO ROBERT L          11110 BOCA WOODS LANE                                                                                        BOCA RATON         FL      33428        rls717@hotmail.com
SCHATTNER IRA
PROVIDENT TRUST GP FBO KENT       8880 W SUNSET RD             STE 250                                                                         LAS VEGAS          NV      89148        INFO@TRUSTPROVIDENT.COM
BRITTON IRA
PROVIDENT TRUST GROUP FBO         5180 FOXHALL PLACE                                                                                           WEST PALM BEACH    FL      33417        BGWWPB@GMAIL.COM
ROBERT WRIGHT IRA
RACHEL LEEANN CHU                 22624 FELBAR AVE                                                                                             TORRANCE           CA      90505        LEEANN7RC@HOTMAIL.COM
RAMONA ROBINSON MAINSTAR          2293 W 20TH ST                                                                                               LOS ANGELES        CA      90018        ramona@ca.rr.com
TRUST IRA
RANDAL J & KRISTINE L ULLMER      108 S CLEVELAND ST                                                                                           MERRILL            WI      54452        DOTWHYRU@AOL.COM
RANDY HANSEN                      PO BOX 407                                                                                                   SPRING CITY        UT      84662        krissy19ray@yahoo.com
REAGAN SHEN-KAO & PEGGY           388 E OCEAN BLVD #1106                                                                                       LONG BEACH         CA      90802        CAESARZCAT@YAHOO.COM
SHEN

Page 7 of 9
                                                                             Case 17-12560-KJC         Doc 2868     Filed 10/23/18   Page 41 of 84

Name                             Address1                  Address2                   Address3                    Address4               City               State   Zip          Email

REBECCA MICHAELS                 51 ROSE AVE #17                                                                                         VENICE             CA      90291        REBECCA@REBECCAMICHAELS.COM
RICHARD BOWEN                    2476 AVALON LANE                                                                                        COUPEVILLE         WA      98239        bowen@whidbey.net
RICHARD ENSLOW AND CAROL         7284 W OTERO AVE                                                                                        LITTLETON          CO      80128        dickenslow@comcast.net
ENSLOW
RICHARD G KOHLER REVOCABLE       36 DESFORD LN                                                                                           BOYNTON BEACH      FL      33426        SEAK100@AOL.COM
LIVING TRUST
RICHARD J & PHYLLIS A GLEINN     3448 COUNTRYSIDE PATH                                                                                   THE VILLAGES       FL      32163        rjgleinn@live.com
RICHARD Y LEE MD                 4530 LACOSTA DR                                                                                         ALBANY             GA      31721-9433   XRAYRYL@GMAIL.COM
RICKY VINSON                     5390 SE 53RD AVE                                                                                        STUART             FL      34997        RICKYVINSON@ATT.NET
RMM INVESTMENT TRUST SOLO        C/O RAYMOND MCCULLERS     14208 CRYSTAL COVE DR S                                                       JACKSONVILLE       FL      32224        rmccullers@orex.com
401K
ROBERT B JONES                   3058 SCIOTO ESTATES CT                                                                                  COLUMBUS           OH      43221        ROBJATP@GMAIL.COM
ROBERT E & JACQUELINE M          1075 SE CORAL REEF ST                                                                                   PORT ST LUCIE      FL      34983        REBODELIN@HOTMAIL.COM
BODELIN
ROBERT JR & SANDRA STRICKO       6549 ASHFORD CT                                                                                         EAST AMHERST       NY      14051        BSTRICKO@ICLOUD.COM
ROBERT L SCHATTNER TR            11110 BOCA WOODS LN                                                                                     BOCA RATON         FL      33428        rls717@hotmail.com
ROBERT M INOUYE                  28442 LA PRADERA                                                                                        LAGUNA NIGUEL      CA      92677        MAKO1940@YAHOO.COM
ROGER K AND ANITA M PARADAY      10855 FALLING STAR RD                                                                                   FOUNTAIN           CO      80817        KAPARADAY@COMCAST.NET
RON GRAHAM                       101 SE 2ND ST                                                                                           BERTHOUD           CO      80513        RGLOU1@AOL.COM
ROSALIE F WISELY                 8620 NW 13TH ST # 438                                                                                   GAINESVILLE        FL      32653        wise2ski@aol.com
RUBEN NOEL JR                    PO BOX 98                                                                                               NEW WASHINGTON     IN      47162        RGL07301968@GMAIL.COM
SANDRA MULLIN                    9645 W LASALLE AVE                                                                                      LAKEWOOD           CO      80227        UFACEIT@COMCAST.NET
SARAH CLINE & BRUCE DUBOIS       933 PEREGRINE HILL PL                                                                                   RUSKIN             FL      33570        NURSESRNDEMAND@YAHOO.COM
SRH INVESTMENTS LLC              530-B HARKLE RD STE 100                                                                                 SANTA FE           NM      87505        SRH127@AOL.COM
STANLEY R SCHLATER               12101 WILLOWDELL RD                                                                                     VERSAILLES         OH      45380        RITASCHLATER12@GMAIL.COM
SUDHAKER AND JYOTIKA PATEL       27 W 257 WATERFORD DR                                                                                   WINFIELD           IL      60190        sypatel62@gmail.com
SUDY PEREZ-LIZANO                16 CRANES NEST ST                                                                                       SEWALLS POINT      FL      34996        sudylizano88@gmail.com
SUNWEST TRUST AS CUST FOR RUTH T 202 OLD FARM ROAD                                                                                       LENOIR CITY        TN      37771        RUTHLNRCTY09@GMAIL.COM
VAUGHT IRA
SUNWEST TRUST AS CUSTODIAN       FOR RUTH T VAUGHT IRA     202 OLD FARM RD                                                               LENOIR CITY        TN      37771        RUTHLNRCTY09@GMAIL.COM
SUNWEST TRUST AS CUSTODIAN       FOR RUTH T VAUGHT IRA     C/O COOPER LEVENSON P.A.   1125 ATLANTIC AVE 3RD FL                           ATLANTIC CITY      NJ      08401        EBROWNDORF@COOPERLEVENSON.COM
SUSAN BOUDREAUX                  14528 LATROBE DR                                                                                        COLORADO SPRINGS   CO      80921        soonerluv82@yahoo.com
SUSAN F RUSSELL                  4565 POND LANE                                                                                          MARIETTA           GA      30062        Dr.susan@turningpointhc.com
SUSAN L GILLEN                   2397 NE LIBERTY AVE                                                                                     GRESHAM            OR      97030        SUEGPIONEERGIRL@GMAIL.COM
SUSAN RUSSELL                    4565 POND LN                                                                                            MARIETTA           GA      30062        SUSAN@TURNINGPOINTHC.COM
SUSAN SELLERS                    118 STONE RIDGE DR.                                                                                     SNOHOMISH          WA      98290        SELLERSS100@GMAIL.COM
TERI L MAGNOTTI MAINSTAR TRUST   124 S HERMOSA AVE                                                                                       SIERRA MADRE       CA      91024        terimagnotti@hotmail.com
IRA
TESSA LYN AND ZACHARY JOSEPH     904 EL PASEO RD                                                                                         OJAI               CA      93023        tsibbs@gmail.com
BYARS



Page 8 of 9
                                                                               Case 17-12560-KJC          Doc 2868      Filed 10/23/18           Page 42 of 84

Name                           Address1                       Address2                   Address3                     Address4                       City               State   Zip     Email

THE EILEEN GREENBERG           1701 ANDROS ISLE # A-2                                                                                                COCONUT CREEK      FL      33066   efruithandler@gmail.com
FRUITHANDLER LT
THE JOHN L CAMPBELL INTERVIVOS 3370 SW 75TH AVE                                                                                                      PALM CITY          FL      34990   JLCJEA@COMCAST.NET
DECL OF TR
THE KAREN JOY PAYNE LT DTD     108 S LOTUS AVE                                                                                                       PASADENA           CA      91107   DANCNHEART@SBCGLOBAL.NET
12/28/06
THE NUNEZ TRUST DTD 6/15/96    20701 BEACH BLVD, SPC #113                                                                                            HUNTINGTON BEACH   CA      92648   GOKINDRA@GMAIL.COM
THERESA VERGARA                43 ISLEWORTH DR.                                                                                                      HENDERSEN          NV      89052   tmvergara99@gmail.com
THOMAS M NEESER                224 WEST COLFAX AVE            STE 200                                                                                SOUTH BEND         IN      46601   tom@neeserinsurance.com
TRONG B PHAM & HOA K NGUYEN    10 SORBONNE ST                                                                                                        WESTMINSTER        CA      92683   trongbpham@hotmail.com
TYLER SHEN-KAO & PEGGY SHEN    388 E OCEAN BLVD #1106                                                                                                LONG BEACH         CA      90802   CAESARZCAT@YAHOO.COM
VIRGILIA B GILAM               9780 MUSKET RIDGE CIR                                                                                                 JONESBORO          GA      30238   bgilam@yahoo.com
VIRGINIA & ALLAN WHEELER       1394 AVALON DR                                                                                                        SPRINGVILLE        UT      84663   VSWHEELER@YAHOO.COM
VITA DIPOLITO IRREVOCABLE TRUST C/O CATHERINE DWYER TRUSTEE   9810 TRUMPET VINE LOOP                                                                 TRINITY            FL      34655   ccdwyer106@msn.com
W R LEMONS IRREVOCABLE         FBO LAURA A COPELAND           ATTN RICHARD FRITTS        12 GLENLEIGH COURT SUITE 4                                  KNOXVILLE          TN      37934   richard@frittsfinancial.com
SUBTRUST #2
W R LEMONS IRREVOCABLE         FBO LAURA A COPELAND           C/O COOPER LEVENSON P.A.   ATTN ERIC A BROWNDORF        1125 ATLANTIC AVE 3RD FL       ATLANTIC CITY      NJ      08401   EBROWNDORF@COOPERLEVENSON.COM
SUBTRUST #2
WALKER WORKSHOP DESIGN BUILD ATTN NOAH WALKER                 5574 W WASHINGTON BLVD                                                                 LOS ANGELES        CA      90046   info@walkerworkshop.com;
                                                                                                                                                                                        noah@walkerworkshop.com
WALKER WORKSHOP DESIGN BUILD ATTN CHARLES                     5574 WASHINGTON BLVD                                                                   LOS ANGELES        CA      90046   charles@walkerworkshop.com
WALKER WORKSHOP DESIGN BUILD ATTN SEAN                        5574 WASHINGTON BLVD                                                                   LOS ANGELES        CA      90046   sean@walkerworkshop.com
WILLIAM & ELIZABETH JUE        6209 PITCAIRN ST                                                                                                      CYPRESS            CA      90630   BILLLIZJUE@GMAIL.COM
WILLIAM BRYAN OWEN             2155 NE VILLAGE CT                                                                                                    MCMINNVILLE        OR      97128   bowen1442@gmail.com
ZACK D BOMSTA                  1196 N 1450 W                                                                                                         PROVO              UT      84604   ETS.DOE@GMAIL.COM




Page 9 of 9
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 43 of 84




                    EXHIBIT J
                                                                                Case 17-12560-KJC               Doc 2868     Filed 10/23/18   Page 44 of 84

Name                        Address1                        Address2                          Address3                     Address4               City               State   Zip

A WAYNE FIELD               5820 FLINTRIDGE DR APT 215                                                                                            COLORADO SPRINGS   CO      80918
A&A ESCROW                  ATTN ANTONIA DELGADO            415 N CRESCENT DR STE 320                                                             BEVERLY HILLS      CA      90210
ADAM LENTNER                16682 BUTANO PL                                                                                                       FONTANA            CA      92336
ADRIAN & DREANA AIU         PO BOX 625                                                                                                            KAHUKU             HI      96731
ADV. IRA SVC-FBO ANGELA     13191 STARKEY RD STE 9                                                                                                LARGO              FL      33773
ROBINSON IRA
AIDEN PROPERTIES LLC        C/O WILLAIM SHRECK              7959 NILE CT                                                                          ARVADA             CO      80007
ALAN E & DESIREE D BAKER    3037 RIO CLARO DR                                                                                                     HACIENDA HEIGHTS   CA      91745
ALAN E & DESIREE D BAKER    UNDER THE ALAN E BAKER AND      LIVING TRUST DATED DECEMBER 1,    3037 RIO CLARO DR                                   HACIENDA HEIGHTS   CA      91745
                            DESIREE D BAKER                 2004
ALAN J MCCARTHY             652 BIDDLE ST                                                                                                         CHESAPEAKE CITY    MD      21915
ALAN J MCCARTHY             C/O O'KELLY ERNST & JOYCE LLC   901 N. MARKET STREET SUITE 1000                                                       WILMINGTON         DE      19801
ALAN K MAYEDA               31 FREMONT ST                                                                                                         NEWPORT BEACH      CA      92663
ALAN MAYEDA                 31 FREMONT ST                                                                                                         NEWPORT BEACH      CA      92663
ALFRED NAI                  105 JOYCE DR MURRAY MANOR #                                                                                           WILMINGTON         DE      19808
                            2
ALFRED NAI                  C/O O'KELLY ERNST & JOYCE LLC   901 N. MARKET STREET SUITE 1000                                                       WILMINGTON         DE      19801
AMANDA & LINDA SIEGEL       9600 NW 31ST PL                                                                                                       SUNRISE            FL      33351
ANGELA BAGLIONE-MANLEY      327 ALPHA DR                                                                                                          WILMINGTON         DE      19810
ANGELA BAGLIONE-MANLEY      927 ALPHA DRIVE                                                                                                       WILMINGTON         DE      19810
ANGELA CANNADA              10601 LAMBETH RD                                                                                                      GLEN ALLEN         VA      23060
ANITA T LEE                 12225 SOUTH ST STE 110                                                                                                ARTESIA            CA      90701
ANN HARDIN FORD REVOCABLE   C/O ANN HARDIN FORD             3001 WESTHURST LANE                                                                   OAKTON             VA      22124
TRUST
ANN HARDIN FORD REVOCABLE   C/O COOPER LEVENSON PA          ATTN ERIC A BROWNDORF             1125 ATLANTIC AVE THIRD FL                          ATLANTIC CITY      NJ      08401
TRUST
ANN HARDIN FORD RT          3001 WESTHURST LN                                                                                                     OAKTON             VA      22124-1750
ANN HARDIN FORD RT          C/O COOPER LEVENSON PA          ATTN ERIC A BROWNDORF             1125 ATLANTIC AVE THIRD FL                          ATLANTIC CITY      NJ      08401
ANN HARDIN FORD RT          C/O ANN HARDIN FORD             3001 WESTHURST LANE                                                                   OAKTON             VA      22124
ANTHONY K WINTER            601 S CASALOMA DR                                                                                                     APPLETON           WI      54914
ANTHONY R FERRARO LT        8333 CHAPEL GLEN DR                                                                                                   INDIANAPOLIS       IN      46234
ANTHONY R MAZZOCCO          6934 ROOSEVELT AVE                                                                                                    MENTOR             OH      44060
ANTOINETTE VACCA            C/O RICHARD LAURINO POA         9 STEPHEN TERRACE                                                                     PARSIPPANY         NJ      07054
APRIL BROCKSON              484 HOPEWELL DR                                                                                                       DOWNINGTOWN        PA      19335
APRIL BROCKSON              901 N. MARKET STREET            SUITE 1000                                                                            WILMINGTON         DE      19801
ARLO & JEAN BAUMGARN        402 FOREST EDGE LN UNIT B                                                                                             WOODLAND PARK      CO      80863
AW FIELD LT DTD 07/10/09    5620 FLINTRIDGE DR APT 215                                                                                            COLORADO SPRINGS   CO      80918-1877
BARBARA LAGUD               16947 GEORGE WAY                                                                                                      GRASS VALLEY       CA      95949
BARBARA O PAYNE             PO BOX 135                                                                                                            CHARLESTON         MD      21914



Page 1 of 21
                                                                                        Case 17-12560-KJC        Doc 2868        Filed 10/23/18   Page 45 of 84

Name                             Address1                          Address2                     Address3                       Address4               City               State   Zip

BARBARA O PAYNE                  C/O GOODMAN AND NEKVASIL          ATTN KALJU NEKVASIL          14020 ROOSEVELT BLVD STE 808                          CLEARWATER         FL      33762
                                 PA
BARBARA O PAYNE                  PO BOX 135                                                                                                           CHARLESTOWN        MD      21914
BENJAMIN J AND AARON             4698 COUNTY HIGHWAY 17                                                                                               NASHVILLE          IL      62263
NIEDBALSKI
BERNARD & CECILE TOBIN           14616 ROGUE RIVER DR                                                                                                 CHESTERFIELD       MO      63017
BERNARD TOBIN                    14616 ROGUE RIVER DR                                                                                                 CHESTERFIELD       MO      63017
BERNARD TOBIN & CECILE TOBIN     14616 ROGUE RIVER DR                                                                                                 CHESTERFIELD       MO      63017
BETSY S HADDOCK & KIMBERLY L     1411 BAYSHORE DR                                                                                                     FORT PIERCE        FL      34949
BRADY
BETSY S HADDOCK & KIMBERLY L     C/O JOSEPH E SARACHEK             101 PARK AVE FL 27                                                                 NEW YORK           NY      10017
BRADY
BLACK FRT DTD 05/05/04 BARRY     7650 TARPON COVE CIR                                                                                                 LAKE WORTH         FL      33467
BLACK TTEE
BRAD A THOMPSON                  14531 W AMHERST PL                                                                                                   LAKEWOOD           CO      80228
BRANDON LAWRENCE                 11154 SCENIC BRUSH DR                                                                                                PEYTON             CO      80831
BRUCE SEMERIA                    2443 JESSICA DR                                                                                                      GILBERTSVILLE      PA      19525
BRUCE B & TREVA A BREMNER        3970 BROADMOOR VALLEY RD                                                                                             COLORADO SPRINGS   CO      80906
BRUCE B & TREVA A BREMNER        C/O BRUCE BREMNER                 3970 BROADMOORE VALLEY RD                                                          COLORADO SPRINGS   CO      80906
BRUCE B BREMNER AND TREVA A      C/O BRUCE BREMNER                 3970 BROADMOORE VALLEY RD                                                          COLORADO SPRINGS   CO      80906
BREMNER
BRUCE E & LINDA K KING           2776 SE PINE VALLEY ST                                                                                               PORT SAINT LUCIE   FL      34952
CANDICE L GILLEN                 4731 NW 2ND AVE APT 406                                                                                              BOCA RATON         FL      33431
CAROL A BERGLUND LT DTD          2684 BERGLUND RD                                                                                                     VERONA             WI      53593
03/31/16
CAROLINA CRETELLA                100 CLYDE LANE APT 4                                                                                                 DUNEDIN            FL      34698
CATHY SHOTZBERGER                603 PRESTON LN                                                                                                       HATBORO            PA      19040
CECLIA ADAMS                     6618 ORLY CT                                                                                                         FONTANA            CA      92336
CELIA ADAMS                      6618 ORLY CT                                                                                                         FONTANA            CA      92336
CELIA ADAMS                      1133 CAMELBACK ST                                                                                                    NEWPORT BEACH      CA      92658
CHARLES DAVID & LIXIA ZHENG      C/O LIXIA ZHENG HARDISON          119 CHURCHILL                                                                      IRVINE             CA      92620
HARDISON
CHARLES DAVID JR & LIXIA ZHENG   119 CHURCHILL                                                                                                        IRVINE             CA      92620
HARDISON
CHARLES DAVID JR & LIXIA ZHENG   C/O LIXIA ZHENG HARDISON          119 CHURCHILL                                                                      IRVINE             CA      92620
HARDISON
CHARLES L BICHT JR               2186 MAN OF WAR                                                                                                      WEST PALM BEACH    FL      33411-5548
CHARLES W VANFOSSON              3096 KETTLE RIDGE DR                                                                                                 COLORADO SPRINGS   CO      80908
CHESTER BANDES REVOCABLE         107 EXECUTIVE CENTER DR APT 609                                                                                      WEST PALM BEACH    FL      33401
TRUST
CHRISTINE LIVINGSTON             2917 MESA RD APT A                                                                                                   COLORADO SPRINGS   CO      80904
CHRISTINE LIVINGSTON             2917 MESA RD # A                                                                                                     COLORADO SPRINGS   CO      80904



Page 2 of 21
                                                                                   Case 17-12560-KJC                Doc 2868     Filed 10/23/18   Page 46 of 84

Name                          Address1                        Address2                          Address3                       Address4               City              State   Zip

CHRISTINE M & TIMOTHY PETER   14251 CANDLEWOOD LN NE                                                                                                  PRIOR LAKE        MN      55372
BRINTNALL
CHRISTINE M & TIMOTHY PETER   C/O CHRISTINE M BRINTNALL       14251 CANDLEWOOD LN NE                                                                  PRIOR LAKE        MN      55372
BRINTNALL
CHRISTINE M BRINTNALL AND     C/O CHRISTINE M BRINTNALL       14251 CANDLEWOOD LN NE                                                                  PRIOR LAKE        MN      55372
TIMOTHY PETER BRINTNALL
CHRISTOPHER N KIRRIE          PO BOX 144/12855 79TH AVE                                                                                               ROSELAND          FL      32957
CHRISTOPHER N KIRRIE          12855 79TH AVE                                                                                                          ROSELAND          FL      32957
CITY OF LOS ANGELES           BUREAU OF ENGINEERING           3RD FL COUNTER                    201 N FIGUEROA ST                                     LOS ANGELES       CA      90012-2601
CLIFFORD R ALBERTSON          10845 LIBERTY RD                                                                                                        CHELSEA           MI      48118
CLIFFORD R ALBERTSON          C/O JOSEPH E SARACHEK           101 PARK AVE FL 27                                                                      NEW YORK          NY      10017
CLIFFORD R ALBERTSON RLT      10845 LIBERTY RD                                                                                                        CHELSEA           MI      48118
CLIFFORD R ALBERTSON RLT      C/O JOSEPH E SARACHEK           101 PARK AVE FL 27                                                                      NEW YORK          NY      10017
COLUMBUS MEDICAL EQUIPMENT    2460 HAVILAND RD                                                                                                        COLUMBUS          OH      43220
INC
COMPASS CALIFORNIA            ATTN TOMER FRIDMAN              9454 WILSHIRE BLVD                                                                      BEVERLY HILLS     CA      90212
CREST REAL ESTATE LLC         ATTN S. SOMMERS; A. WHITEHEAD   11150 W OLYMPIC BLVD # 700                                                              LOS ANGELES       CA      90064
CREST REAL ESTATE LLC         ATTN MARSHALL BELL              11150 W OLYMPIC BLVD, SUITE 700                                                         LOS ANGELES       CA      90064
CUNNINGHAM LT                 1641 OCEAN AVE                                                                                                          SEAL BEACH        CA      90740
DALE R & KATHRYN V WIDEMAN    8168 WESTFIELD CIR                                                                                                      VERO BEACH        FL      32966
DALE R WIDEMAN & KATHRYN V    8168 WESTFIELD CIR                                                                                                      VERO BEACH        FL      32966
WIDEMAN
DARLEN CETOLA PA              462 GEORGIA BLVD                                                                                                        SEBASTIAN         FL      32958
DARLENE CETOLA PA             462 GEORGIA BLVD                                                                                                        SEBASTIAN         FL      32958
DARLENE D DONATELLI           2605 12TH SQ SW                                                                                                         VERO BEACH        FL      32968
DARREN SHEN-KAO & PEGGY SHEN C/O PEGGY SHEN                   388 E OCEAN BLVD #1106                                                                  LONG BEACH        CA      90802
DAVID & SANTA ANDERSON        8213 STONER WOODS DR                                                                                                    RIVERVIEW         FL      33569
DAVID & SANTA ANDERSON        8213 STONER WOODS DR                                                                                                    RIVERVIEW         FL      33565
DAVID ALDEN HENNESSEE         626 BISCAYNE DR                                                                                                         WEST PALM BEACH   FL      33401
DAVID AND MARILYN BETTINGER   688 JOSEPH CIRCLE                                                                                                       GOLDEN            CO      80403
DAVID BAKAY                   1247 MENLO DR                                                                                                           DAVIS             CA      95616
DAVID D CRAMER                2114 SHERIDAN DR                                                                                                        MADISON           WI      53704
DAVID E ASHWORTH RLT          92-418 LEIOLE ST                                                                                                        KAPOLEI           HI      96707
DAVID F LOWE                  2437 S KIRKWOOD CT                                                                                                      DENVER            CO      80222
DAVID LEE ANDERSON            8213 STONER WOODS DR                                                                                                    RIVERVIEW         FL      33565
DAVID P & BRENDA K LANDWEHR   2611 N BAYSIDE CT                                                                                                       WICHITA           KS      67205
DEE TROYER                    C/O ERON LAW P A                ATTN DAVID PRELLE ERON            229 E WILLIAM STE 100                                 WITCHITA          KS      67202
DEE TROYER                    7206 W BARRINGTON ST                                                                                                    WICHITA           KS      67212
DEIRDRE P & BENJAMIN F        3811 LEONA ST                                                                                                           TAMPA             FL      33629
FERNANDES


Page 3 of 21
                                                                                   Case 17-12560-KJC         Doc 2868     Filed 10/23/18   Page 47 of 84

Name                               Address1                     Address2                          Address3              Address4               City               State   Zip

DENNIS A KOS                       2652 S MAGNOLIA ST                                                                                          DENVER             CO      80224
DENNIS W & DIANE L MATTIS          3256 BENDINGBROOK DR                                                                                        FLUSHING           MI      48433
DIANE CONAWAY                      402 BROMWICH ST SW                                                                                          DECATUR            AL      35603
DOLLY KELEPECZ                     515 ROSE ST                                                                                                 LAS VEGAS          NV      89106
DON S & CHERYL GABBITAS            37 N TILLY CIR                                                                                              KAYSVILLE          UT      84037
DONALD E FREYTAG                   44 PLANTATION DRIVE #103                                                                                    VERO BEACH         FL      32966
DONALD WOLFELD AND SHIRLEY         4859 N CLASSICAL BLVD                                                                                       DELRAY BEACH       FL      33445
WOLFELD
DOROTHY PERRY                      6034 RAVENWOOD DR                                                                                           SARASOTA           FL      34243
DOROTHY R CURRENCE                 2060 WESTRIDGE DR                                                                                           ROCK HILL          SC      29732
DOUGLAS D KELLER 08/23/84 TR       1250 PEPPERTREE CIR                                                                                         ST HELENA          CA      94574
DOUGLAS D KELLER 08/23/84 TR       913 MARIPOSA LANE                                                                                           ST. HELENA         CA      94574
DOUGLAS D. KELLER 8/23/84 TRUST    1250 PEPPERTREE CIRLCE                                                                                      ST. HELENA         CA      94574
DR PATRICK BERRYHILL TR 03/01/66   19402 CASTLEWOOD CIR                                                                                        HUNTINGTON BEACH   CA      92648
DR PATRICK BERRYHILL TR 03/01/66   C/O DR PATRICK BERRYHILL     19402 CASTLEWOOD CIR                                                           HUNTINGTON BEACH   CA      92648
DUWAYNE J & BARBARA A KUEHN        13977 LEXINGTON PL                                                                                          WESTMINSTER        CO      80023
EDWARD C QUINN                     1036 LOREWOOD GROVE RD                                                                                      MIDDLETOWN         DE      19709
EDWARD C QUINN                     901 N. MARKET STREET         SUITE 1000                                                                     WILMINGTON         DE      19801
EILEEN GREENBERG FRUITHANDLER      C/O EILEEN G FRUITHANDLER    1701 ANDROS ISLE A2                                                            COCONUT CREEK      FL      33066
LIVING TRUST
ELAINE BROWN                       7840 NEW HOLLAND WAY                                                                                        BOYNTON BEACH      FL      33437
ELDA JUNE ROSCOE-GUSTAFSON         756 KINGLET CT                                                                                              MERCED             CA      95340
ELISEO DIRUSSO & KATHLEEN          17558 W 62ND PL                                                                                             ARVADA             CO      80403
DIRUSSO
ELIZABETH CRUZ                     23 MATINEE CT                                                                                               ALISO VIEJO        CA      92656
ELLEN FUENTES RLT                  98-782 NAALII ST                                                                                            AIEA               HI      96701
ERIC E HABERSTROH & VIRGINIA M     997 SW BALMORAL TRACE                                                                                       STUART             FL      34997
HABERSTROH JTWROS
ERMELINDA GUTIERREZ                6447 ORANGE ST APT 104                                                                                      LOS ANGELES        CA      90048
ESFIR I VOLENBERG                  39-33 PATERSON ST                                                                                           FAIR LAWN          NJ      07410-4903
ESTHER C FERRARO                   8333 CHAPEL GLEN DR                                                                                         INDIANAPOLIS       IN      46234
EUGENIA WEAVER RT                  1351 SW 141ST AVE APT 415G                                                                                  PEMBROKE PINES     FL      33027
FIDELITY NATIONAL TITLE            ATTN JANIS OKERLUND & ART    555 S. FLOWER, SUITE 4420                                                      LOS ANGELES        CA      90071
                                   CHEYNE
FIDELITY NATIONAL TITLE            ATTN BOBBIE PURDY            555 S FLOWER ST STE 4420                                                       LOS ANGELES        CA      90071-2412
FIDELITY NATIONAL TITLE            ATTN CATHY QUYE              4400 MACARTHUR BLVD., SUITE 200                                                NEWPORT BEACH      CA      92660
INSURANCE COMPANY
FIELD TR B DTD 03/16/09            5820 FLINTRIDGE DR APT 215                                                                                  COLORADO SPRINGS   CO      80918-1877
FIORE LANDSCAPE DESIGN             ATTN MICHAEL FIORE, MATT     13323 WASHINGTON BLVD, STE 204                                                 LOS ANGELES        CA      90066
                                   SHIMER
FLORENCE G MARKGRAF RLT            S 9152 DAM HEIGHTS RD                                                                                       PRAIRIE DU SAC     WI      53578


Page 4 of 21
                                                                                   Case 17-12560-KJC               Doc 2868     Filed 10/23/18   Page 48 of 84

Name                            Address1                         Address2                       Address3                      Address4               City               State   Zip

FLORENCE GREENWOOD              2121 N OCEAN BLVD 907 W                                                                                              BOCA RATON         FL      33431
FLORENCE GREENWOOD              300 WILLOW VALLEY LAKES DRIVE,                                                                                       WILLOW STREET      PA      17584
                                APT A-425
GABRIEL CHRISTIAN               67070 CENTRAL ST                                                                                                     BEND               OR      97701
GARLAND E OLESEN                3509 S INFIELD AVE                                                                                                   SIOUX FALLS        SD      57110
GAYLYNN L MORTENSEN             11951 S KINGS CROSSING WAY                                                                                           RIVERTON           UT      84065
GAYLYNN L MORTENSEN             C/O STOEL RIVES LLP              ATTN DAVID LYNN MORTENSEN      201 S MAIN ST STE 100                                SALT LAKE CITY     UT      84111
GAYLYNN L MORTENSEN             11951 S KINGS CROSSING                                                                                               RIVERTON           UT      84065
GEORGE BARAJAS                  GM SURVEYING                     3635 SHADOW GROVE RD                                                                PASADENA           CA      91107
GERALD & KATHLEEN DONATELLI     2909 SW BRIGHTON WAY                                                                                                 PALM CITY          FL      34990
GIUSEPPE & ROSA ISGRO           24 ACORN CT                                                                                                          WADING RIVER       NY      11792
GIUSEPPE ISGRO AND ROSA ISGRO 24 ACORN CT.                                                                                                           WADING RIVER       NY      11792
GLORIA SMITH                    9759 W TARON DR                                                                                                      ELKGROVE           CA      95757
GM SURVEYING                    ATTN: GEORGE BARAJAS             14550 HAYNES ST #300                                                                VAN NUYS           CA      91411
GREEN MEP ENGINEERING           ATTN: PRESIDENT, MANAGING, OR    3 MACARTHUR PLACE, STE. 855                                                         SANTA ANA          CA      92707
CONSULTING, INC.                GENERAL AGENT
GREEN MEP ENGINEERING           ATTN BRUCE ENTEZAM               3 MACARTHUR PLACE, SUITE 855                                                        SANTA ANA          CA      92702
CONSULTING, INC.
GREGG A KRAEMER                 1906 PASCAL ST                                                                                                       FALCON HEIGHTS     MN      55113
GREGORY KOCH                    336 ANVIL DR                                                                                                         DOUGLASSVILLE      PA      19518
GROVER HOLLINGSWORTH AND        ATTN: PRESIDENT, MANAGING, OR    31129 VIA COLINAS, SUITE 707                                                        WESTLAKE VILLAGE   CA      91362
ASSOCIATES, INC.                GENERAL AGENT
GROVER HOLLINGSWORTH AND        ATTN MARTIN LIEURANCE            31129 VIA COLINAS, SUITE 707                                                        WESTLAKE VILLAGE   CA      91362
ASSOCIATES, INC.
HALLIE FANCHIER & KAREN         4238 PHEASANT DR                                                                                                     FLINT              MI      48506
ALBRIGHT
HARRIS & MARION FREEMAN         117 AMBERLEY DR                                                                                                      BLUE BELL          PA      19422
HARVEY P & MARY WRYNN           4951 CORSICA SQ                                                                                                      VERO BEACH         FL      32967
HARVEY P & MARY WRYNN           C/O HARVEY P WRYNN               4951 CORSICA SQUARE                                                                 VERO BEACH         FL      32967
HARVEY P WRYNN & MARY WRYNN C/O HARVEY P WRYNN                   4951 CORSICA SQUARE                                                                 VERO BEACH         FL      32967
HASSAN BOROUJERDI MD INC DBP    16 VERNAL SPG                                                                                                        IRVINE             CA      92603-0405
TR
HASSAN BOROUJERDI MD INC        16 VERNAL SPG                                                                                                        IRVINE             CA      92603-0405
DEFINED BENEFIT PLAN TR
HELEN G & CHARLES K CADDICK     51 ANCHOR DR                                                                                                         MASSAPEQUA         NY      11758
HELEN G. CADDICK & CHARLES K.   51 ANCHOR DRIVE                                                                                                      MASSAPEQUA         NY      11758
CADDICK
HELEN H FARRIOR                 1707 ELDRIDGE ST                                                                                                     FAYETTEVILLE       NC      28301
HERBERT FINNELL & GEORGEANNE    6786 CYPRESS COVE CIR                                                                                                JUPITER            FL      33458
BROWN
HORIZON TR CO-FBO DAVID RICH    PO BOX 30007                                                                                                         ALBUQUERQUE        NM      87190
SEP IRA



Page 5 of 21
                                                                              Case 17-12560-KJC   Doc 2868     Filed 10/23/18   Page 49 of 84

Name                            Address1                     Address2                 Address3               Address4               City             State   Zip

HORIZON TR CO-FBO DAVID RICH    DAVID RICH SEP IRA           8865 W ELMHURST AVE                                                    LITTLETON        CO      80128
SEP IRA
HORIZON TR CO-FBO ROBERT        PO BOX 30007                                                                                        ALBUQUERQUE      NM      87190
COBLAR ROTH IRA
HORIZON TRUST COMPANY           DAVID RICH SEP IRA           8865 W ELMHURST AVE                                                    LITTLETON        CO      80128
CUSTODIAN FBO
HOWARD D DAVEY                  15808 W 83RD AVE                                                                                    ARVADA           CO      80007-6715
HOWARD D DAVEY                  3132 EMPORIA CT.                                                                                    DENVER           CO      80238
INGEBORG ANDERSON               11075 VIA SAVONA                                                                                    BOYNTON BEACH    FL      33437
IRA SERVICES TRUST COMPANY      ATTN JAMES MACE              213 PETERS GLENN CT                                                    SIMPSONVILLE     SC      29681
CFBO JAMES M MACE
IRA SERVICES TRUST COMPANY      1160 INDUSTRIAL RD SUITE 1                                                                          SAN CARLOS       CA      94070
CFBO JUDITH A GLAZE
IRA SERVICES TRUST COMPANY      5220 BALTUSTROL DR                                                                                  AVON             IN      46123
CFBO JUDITH A GLAZE
IRA SVCS TR CO-CFBO BARBARA K   PO BOX 7080                                                                                         SAN CARLOS       CA      94070-7080
SPESSARD
IRA SVCS TR CO-CFBO BARBARA K   315 VALLEY VIEW DRIVE                                                                               WAYNESBORO       PA      17268
SPESSARD
IRA SVCS TR CO-CFBO JAMES M     PO BOX 7080                                                                                         SAN CARLOS       CA      94070-7080
MACE IRA
IRA SVCS TR CO-CFBO JAMES M     ATTN JAMES MACE              213 PETERS GLENN CT                                                    SIMPSONVILLE     SC      29681
MACE IRA
IRA SVCS TR CO-CFBO JUDITH A    PO BOX 7080                                                                                         SAN CARLOS       CA      94070-7080
GLAZE
IRA SVCS TR CO-CFBO JUDITH A    5220 BALTUSTROL DR                                                                                  AVON             IN      46123
GLAZE
IRA SVCS TR CO-CFBO JUDITH A    1160 INDUSTRIAL RD SUITE 1                                                                          SAN CARLOS       CA      94070
GLAZE
IRA SVCS TR CO-CFBO MICHAEL     PO BOX 7080                                                                                         SAN CARLOS       CA      94070-7080
LIPSITZ ROTH
IRA SVCS TR CO-CFBO MICHAEL S   PO BOX 7080                                                                                         SAN CARLOS       CA      94070-7080
LIPSITZ
IRA SVCS TR CO-CFBO MIRKO       PO BOX 7080                                                                                         SAN CARLOS       CA      94070-7080
YELENOVIC
IRA SVCS TR CO-CFBO MIRKO       1160 INDUSTRIAL RD STE 1                                                                            SAN CARLOS       CA      94070
YELENOVIC
IRA SVCS TR CO-CFBO MIRKO       675 SANDBERG ST.                                                                                    SURFSIDE BEACH   SC      29575
YELENOVIC
IRA SVCS TR CO-CFBO RONALD J    PO BOX 7080                                                                                         SAN CARLOS       CA      94070-7080
PRISCO
IRA SVCS TR CO-CFBO RONALD J    33 CHADWICK DRIVE                                                                                   DOVER            DE      19901
PRISCO
IRWIN ISSER                     7718 LA MIRADA DR                                                                                   BOCA RATON       FL      33433
IVAN GOLDBERG                   7941 NW 90TH AVE                                                                                    TAMARAC          FL      33321-1535
JACK L & ROSE ANN KILE          11914 APPLETON WAY                                                                                  KNOXVILLE        TN      37934
JAMES & CHARLOTTE FARLEY        10 DUNROVIN CT                                                                                      MANCHESTER       NJ      08759



Page 6 of 21
                                                                                     Case 17-12560-KJC          Doc 2868     Filed 10/23/18   Page 50 of 84

Name                            Address1                        Address2                        Address3                   Address4               City                 State   Zip

JAMES & GERALDINE LINDSAY       676 AZALEA DR                                                                                                     VASS                 NC      28394
JAMES & GERALDINE LINDSAY       C/O JOSEPH E SARACHEK           101 PARK AVE FL 27                                                                NEW YORK             NY      10017
JAMES A HAEN                    4714 CHICORY LN                                                                                                   APPLETON             WI      54914
JAMES G & LINDA L KIRKENDALL    210 BUCKLEY ST                                                                                                    SLOAN                IA      51055
JAMES LINDSAY                   676 AZALEA DRIVE                                                                                                  VASS                 NC      28394
JAMES LINDSAY                   C/O JOSEPH E SARACHEK           101 PARK AVE FL 27                                                                NEW YORK             NY      10017
JAMES TOLSON JR                 4155 BIRCHWOOD DR                                                                                                 BOCA RATON           FL      33487
JAMES TOLSON JR                 1544 CROSS KEYS ROAD                                                                                              WAYMARKET            VA      20169
JAMES W & JUDITH S DELAIR       6320 KNOB BEND DR                                                                                                 GRAND BLANC          MI      48439
JAMESPAUL LIMATO                305 EL TORO CT                                                                                                    ROSEVILE             CA      95747
JAMESPAUL LIMATO                305 EL TORO CT                                                                                                    ROSEVILLE            CA      95747
JAN JANOW                       3805 SILVER LACE LN                                                                                               BOYNTON BEACH        FL      33436
JAN JANOW                       3805 SILVERLAKE LANE                                                                                              BOYNTON BEACH        FL      33436
JEFFER MANGELS BUTLER &         ATTN: PRESIDENT, MANAGING, OR   1900 AVENUE OF THE STARS, 7TH                                                     LOS ANGELES          CA      90067-4308
MITCHELL LLP                    GENERAL AGENT                   FLOOR
JEFFREY & COLLEEN BARKLEY       3014 W KIOWA ST                                                                                                   COLORADO SPRINGS     CO      80904
JEFFREY A & THERESA G WILKINSON 18716 PINE GROVE AVE                                                                                              SOUTH CHESTERFIELD   VA      23834
JEFFREY BARKLEY AND COLLEEN     3014 W KIOWA ST                                                                                                   COLORADO SPRINGS     CO      80904
BARKLEY
JEFFREY G & CHERYL A POLSTER    6265 SUN BLVD UNIT 407                                                                                            ST PETERSBURG        FL      33715
JEFFREY J CARRISH               245 MAPLEWOOD DR                                                                                                  ERIE                 CO      80516
JENNIFER L BICHT                945 17TH LN SW                                                                                                    VERO BEACH           FL      32962
JENNIFER WEITZMAN               1341 CIRCLE DR                                                                                                    SUN PRAIRIE          WI      53590
JEREMY CORDONNIER               7374 BEAMSVILLE-WEBSTER RD                                                                                        VERSAILLES           OH      45380
JERRY COLEMAN                   C/O SHEEHAN LAW FIRM PLLC       429 PORTER AVE                                                                    OCEAN SPRINGS        MS      39564
JLA JOHN LABIB AND ASSOCIATES   ATTN: PRESIDENT, MANAGING, OR   319 MAIN STREET                                                                   EL SEGUNDO           CA      90246
                                GENERAL AGENT
JLA JOHN LABIB AND ASSOCIATES   ATTN JOE THOMPSON               319 MAIN ST                                                                       EL SEGUNDO           CA      90246
JOHANN M LORIDON                29160 MCDONALD ST                                                                                                 ROSEVILLE            MI      48066-2223
JOHN & KRISTINA ROSER           160 ANNIN RD                                                                                                      FAR HILLS            NJ      07931
JOHN & KRISTINA ROSER           C/O BRANDYWINE FINANCIAL        ATTN RAYMOND CAROTA             1777 SENTRY PKWY W         BLDG 12 STE 205        BLUE BELL            PA      19422
                                GROUP INC
JOHN CANTLIN                    7525 MONTARBOR DR                                                                                                 COLORADO SPRINGS     CO      80918
JOHN D ARCHIMEDE                220 COUNTRY MEADOWS LN                                                                                            DANVILLE             CA      94506
JOHN E & LYNN W HODGE           3112 HAMPTON CIR                                                                                                  MORRISTOWN           TN      37814
JOHN J BROWN                    3715 BROOKLYN LN                                                                                                  LAKE WORTH           FL      33461
JOHN L & WILMA L REBUCK         3734 WAYNECASTLE RD                                                                                               WAYNESBORO           PA      17268
JOHN R & NANCY L DOWDEN JRTA 4460 ROSETHORN CIR                                                                                                   BURTON               MI      48509
DTD 11/15/95
JOHN R SEGER TR DTD 11/18/08    110 GRANDVIEW DR                                                                                                  FORT LORAMIE         OH      45845


Page 7 of 21
                                                                                 Case 17-12560-KJC         Doc 2868     Filed 10/23/18   Page 51 of 84

Name                           Address1                     Address2                     Address3                     Address4               City            State   Zip

JOHN R SEGER TR DTD 11/18/08   C/O ELSASS WALLACE EVANS &   ATTN RICHARD H WALLACE       100 S MAIN AVE STE 102       PO BOX 499             SIDNEY          OH      45365-0499
                               CO LPA
JOHN R SEGER TRUST DATED       C/O JOHN SEGER               110 GRANDVIEW DR                                                                 FORT LORAMIE    OH      45845
NOVEMBER 18, 2008
JOHN R SEGER TRUST DATED       C/O JOHN SEGER, TRUSTEE      110 GRANDVIEW DR                                                                 FORT LORAMIE    OH      45845
NOVEMBER 18, 2008
JOHN R SEGER TRUST DATED       C/O ELSASS WALLACE EVANS &   100 S MAIN AVE STE 102,      PO BOX 499                                          SIDNEY          OH      45365-0499
NOVEMBER 18, 2008              CO LPA                       COURTVIEW CENTER
JOHNNY L & CLAUDIA F LANE      1891 ZACHARY LN                                                                                               INDIANAPOLIS    IN      46231
JOLENE M. GLEFFE, TRUSTEE      913 MARIPOSA LANE                                                                                             ST. HELENA      CA      94574
JONATHAN STEMERMAN             1105 NORTH MARKET STREET     SUITE 1700                                                                       WILMINGTON      DE      19801
JONG LEE                       2880 PRESTWICK CT                                                                                             FAIRFIELD       CA      94534
JOSEPH G SILVA                 1360 HULL DR                                                                                                  SAN CARLOS      CA      94070
JOSEPH PERFETTO                115 TIMBER HILL DRIVE                                                                                         E HANOVER       NJ      07936
JOSEPH SILVA                   1360 HULL DR                                                                                                  SAN CARLOS      CA      94070
JOSHUA BROWN                   6786 CYPRESS COVE CIR                                                                                         JUPITER         FL      33458
JOYCE A KLINE                  120 JIMMY STREET                                                                                              SEBASTIAN       FL      32958
JOYCE BURCKHOLTER              13546 CROW RD                                                                                                 VAN WERT        OH      45891
JUDAH ZELIK                    25 BESEN PKWY                                                                                                 AIRMONT         NY      10952
JUDY M & GERALD L JENISCH      1317 WILSON ST                                                                                                GREAT BEND      KS      67530
JULIAN AGUINALDO               19414 ERIC AVE                                                                                                CERRITOS        CA      90703
JULIAN AGUINALDO               19414 ERIC AVE                                                                                                CERRITOS        CA      90103
JULIANNE BOLTZ                 218 S PINE ST                                                                                                 CENTRALIA       IL      62801
KAMELA MOHS & SHANNON L        2515 COUNTY RD 782                                                                                            WOODLAND PARK   CO      80863
HEMME
KAMELA MOHS AND SHANNON L      C/O KAMELA A MOHS            2515 COUNTY RD 782                                                               WOODLAND PARK   CO      80863
HEMME
KAREN BLAKNEY                  1532 E TRANSWEST DR                                                                                           SANDY           UT      84092
KAREN KNUDSEN                  55 S GREELEY ST APT 212                                                                                       PALATINE        IL      60067
KARLA SCHMIDT COMMINS          1617 ACACIA STREET #B                                                                                         TORRANCE        CA      90501
KARLA SCHMIDT COMMINS TR       PO BOX 3952                                                                                                   TORRANCE        CA      90510-3952
KARLA SCHMIDT COMMINS TR       1617 ACACIA STREET #B                                                                                         TORRANCE        CA      90501
KATHLEEN CARLON FAMILY TRUST   #6 LEONE LANE BOX 352                                                                                         BROWNSVILLE     MN      55919
KATHLEEN L WATSON              1156 32ND AVE SW                                                                                              VERO BEACH      FL      32968
KATHLEEN M MINKUS              6504 BOWIE DR                                                                                                 SPRINGFIELD     VA      22150
KEITH W BERGLUND LT DTD        2684 BERGLUND RD                                                                                              VERONA          WI      53593
03/31/16
KELLY BUCHANAN                 849 S COUNTRY WAY                                                                                             WASHINGTON      UT      84780
KELLY BUCHANAN                 C/O CROSIER FINANCIAL        ATTN JOHN R CROSIER          1173 S 250W STE #105                                ST GEORGE       UT      84770
KENT A & PATRICIA S FLETCHER   338 FALLINGSTAR                                                                                               IRVINE          CA      92614
KENT A & PATRICIA S FLETCHER   C/O JOSEPH E SARACHEK        101 PARK AVE FL 27                                                               NEW YORK        NY      10017


Page 8 of 21
                                                                                        Case 17-12560-KJC        Doc 2868     Filed 10/23/18   Page 52 of 84

Name                             Address1                        Address2                       Address3                    Address4               City               State   Zip

KENT A. FLETCHER & PATRICIA S.   338 FALLING STAR                                                                                                  IRVINE             CA      92614
FLETCHER
KENT A. FLETCHER & PATRICIA S.   C/O JOSEPH E SARACHEK           101 PARK AVE FL 27                                                                NEW YORK           NY      10017
FLETCHER
KENT AND BEVERLY KELLERSBERGER 10254 SOUTH 1000 WEST                                                                                               SOUTH JORDAN       UT      84095
KENT AND BEVERLY KELLERSBERGER C/O ALTUS RETIREMENT SERVICES     4548 S ATHERTON DR #210                                                           TAYLORSVILLE       UT      84123
                               LLC
KENT BRITTON                     2606 E PICCADILLY LN                                                                                              EAGLE              ID      83616
KENT FLETCHER                    338 FALLINGSTAR                                                                                                   IRVINE             CA      92614
KENT FLETCHER                    C/O JOSEPH E SARACHEK           101 PARK AVE FL 27                                                                NEW YORK           NY      10017
LADBS                            201 N FIGUEROA ST                                                                                                 LOS ANGELES        CA      90012
LANNY L BRENNER                  7717 ARAINUM BEARS MILL RD                                                                                        GREENVILLE         OH      45331
LARRY DUHON                      2222 BERTHOUD CT                                                                                                  COLORADO SPRINGS   CO      80920
LARRY H MCKINNEY                 570 PINEY GROVE RD                                                                                                HAMPTON            TN      37658
LARRY LOGERO                     25 CHELTEHAM DR                                                                                                   WYOMISSING         PA      19610
LARRY LOGERO                     24 CHELTENHAM DR                                                                                                  WYOMISSING         PA      19610
LC ENGINEERING GROUP, INC.       ATTN: PRESIDENT, MANAGING, OR   889 PIERCE COURT, SUITE 101                                                       THOUSAND OAKS      CA      91360
                                 GENERAL AGENT
LC ENGINEERING GROUP, INC.       ATTN GREG KELLY                 889 PIERCE COURT, SUITE 101                                                       THOUSANDS OAKS     CA      91360
LC ENGINEERING GROUP, INC.       ATTN LENNIE LISTON              889 PIERCE COURT, SUITE 101                                                       THOUSANDS OAKS     CA      91360
LC ENGINEERING GROUP, INC.       ATTN CURT COOK                  889 PIERCE COURT, SUITE 101                                                       THOUSANDS OAKS     CA      91360
LEE A BOWERS                     C/O STRIP HOPPERS LEITHART      ATTN MYRON N TERLECKY          575 S THIRD ST                                     COLUMBUS           OH      43215
                                 MCGRATH & TERLECKY
LEE A BOWERS                     210 TOWER RD                                                                                                      VILLANOVA          PA      19085
LEO J & NORMA A O'REILLY         240 N HANOVER ST                                                                                                  MINSTER            OH      45865
LEO J & NORMA A O'REILLY         240 N HANOVER ST                                                                                                  MINISTER           OH      45865
LEO J O'REILLY AND NORMA A       240 N HANOVER ST                                                                                                  MINISTER           OH      45865
O'REILLY
LESTER J JR & TERRI L KYLE       130 27TH AVE                                                                                                      VERO BEACH         FL      32968
LINDA D PERRY                    308 CARLTON ROAD                                                                                                  BRISTOL            TN      37620
LINDA L ANTONSON                 512 KELLY ST                                                                                                      DESTIN             FL      32541
LINDA M HUGHES REVOCABLE         C/O LINDA M HUGHES TRUSTEE      4095 FRUIT ST SP 864                                                              LAVERNE            CA      91750
TRUST DATED JAN 15, 2004
LINDA M HUGHES RT DTD 01/15/04   4095 FRUIT ST SPACE 864                                                                                           LA VERNE           CA      91750
LINDA M HUGHES RT DTD 01/15/04   C/O LINDA M HUGHES TRUSTEE      4095 FRUIT ST SP 864                                                              LAVERNE            CA      91750
LINDA R FORBES                   1313 WASHINGTON ST                                                                                                EMPORIA            KS      66801
LISA STEENPORT                   3245 ESTADO ST                                                                                                    PASADENA           CA      91107
LORI KOBETITSCH                  C/O BARRY M BORDETSKY           22 N PARK PL                                                                      MORRISTOWN         NJ      07960
LORRAINE & WAYNE KELLY           910 E MAPLE ST                                                                                                    SISSETON           SD      57262
LYNN STEELE                      309 HIGHWAY 161                                                                                                   MIDDLETOWN         MO      63359
LYNN STEELE                      PO BOX 86                                                                                                         MIDDLETOWN         MO      63359


Page 9 of 21
                                                                             Case 17-12560-KJC            Doc 2868     Filed 10/23/18   Page 53 of 84

Name                           Address1                  Address2                        Address3                    Address4               City               State   Zip

MAINSTAR TRUST CFBO STEVEN     14945 CROOKED SPUR LN                                                                                        COLORADO SPRINGS   CO      80921
SERY
MAINSTAR TRUST CFBO STEVEN     214 W 9TH ST              PO BOX 420                                                                         ONAGA              KS      66521
WALGREN
MAINSTAR TRUST CUSTO FBO DAVID 3902 HWY DR                                                                                                  JACKSON            MS      39212
EUGENE BURT JR
MAINSTAR TRUST CUSTO FBO DAVID C/O WISER INS AND INV     ATTN JEREMY G CHESTER           5078 PORTER CT                                     PEGRAM             TN      37143
EUGENE BURT JR
MAINSTAR TRUST CUSTODIAN       FBO KENT KELLERSBERGER    10254 SOUTH 1000 WEST                                                              WEST JORDAN        UT      84095
MAINSTAR TRUST CUSTODIAN       FBO KENT KELLERSBERGER    C/O ALTUS RETIREMENT SERVICES   4548 S ATHERTON DR #210                            TAYLORSVILLE       UT      84123
                                                         LLC
MAINSTAR TRUST CUSTODIAN FBO   6831 STEAMBOAT WAY                                                                                           SACRAMENTO         CA      95831
JAMES LEW
MAINSTAR TRUST CUSTODIAN FBO   400 STANFORD ST                                                                                              VACAVILLE          CA      95687
JORGE DERAS
MAINSTAR TRUST CUSTODIAN FBO   2713 SAGEMILL DR                                                                                             MODESTO            CA      95355
LELAND ANDERSON
MAINSTAR TRUST CUSTODIAN FBO   39863 HWY 228                                                                                                SWEET HOME         OR      97386
RONALD KNOWLES
MAINSTAR TRUST FBO CHARLES     ATTN CHARLES VAN FOSSON   3096 KETTLE RIDGE DR                                                               COLORADO SPRINGS   CO      80908
VAN FOSSON
MAINSTAR TRUST FBO JESSICA     214 W 9TH ST              PO BOX 420                                                                         ONAGA              KS      66521
CLIFTON
MAINSTAR TRUST FBO JESSICA     10595 ASHTON AVE #103                                                                                        LOS ANGELES        CA      90024
CLIFTON
MAINSTAR-FBO ANDREA            214 W 9TH ST              PO BOX 420                                                                         ONAGA              KS      66521
FARNSWORTH
MAINSTAR-FBO ANTOINETTE        214 W 9TH ST              PO BOX 420                                                                         ONAGA              KS      66521
VACCA
MAINSTAR-FBO ANTOINETTE        C/O RICHARD LAURINO POA   9 STEPHEN TERRACE                                                                  PARSIPPANY         NJ      07054
VACCA
MAINSTAR-FBO BARBARA SUTTER    214 W 9TH ST              PO BOX 420                                                                         ONAGA              KS      66521
MAINSTAR-FBO BARRY BOSLEY      214 W 9TH ST              PO BOX 420                                                                         ONAGA              KS      66521
MAINSTAR-FBO BRUCE SEMERIA     214 W 9TH ST              PO BOX 420                                                                         ONAGA              KS      66521
MAINSTAR-FBO BRUCE SEMERIA     2443 JESSICA DR                                                                                              GILBERTSVILLE      PA      19525
MAINSTAR-FBO BYRON CROMER      214 W 9TH ST              PO BOX 420                                                                         ONAGA              KS      66521
MAINSTAR-FBO CHARLES VAN       214 W 9TH ST              PO BOX 420                                                                         ONAGA              KS      66521
FOSSON
MAINSTAR-FBO CHARLES VAN       ATTN CHARLES VAN FOSSON   3096 KETTLE RIDGE DR                                                               COLORADO SPRINGS   CO      80908
FOSSON
MAINSTAR-FBO DAVID EUGENE      214 W 9TH ST              PO BOX 420                                                                         ONAGA              KS      66521
BURT
MAINSTAR-FBO DIANE F CHONO     214 W 9TH ST              PO BOX 420                                                                         ONAGA              KS      66521
MAINSTAR-FBO DIANE F CHONO     1579 W 183RD ST                                                                                              GARDENA            CA      90248
MAINSTAR-FBO DOROTHY R         214 W 9TH ST              PO BOX 420                                                                         ONAGA              KS      66521
CURRENCE



Page 10 of 21
                                                                               Case 17-12560-KJC                 Doc 2868     Filed 10/23/18   Page 54 of 84

Name                             Address1                     Address2                        Address3                      Address4               City               State   Zip

MAINSTAR-FBO DOROTHY R           2060 WESTRIDGE DR                                                                                                 ROCK HILL          SC      29732
CURRENCE
MAINSTAR-FBO ESFIR I VOLENBERG   214 W 9TH ST                 PO BOX 420                                                                           ONAGA              KS      66521
MAINSTAR-FBO ESFIR I VOLENBERG   39-33 PATERSON ST                                                                                                 FAIR LAWN          NJ      07410-4903
MAINSTAR-FBO GAYLYNN L           214 W 9TH ST                 PO BOX 420                                                                           ONAGA              KS      66521
MORTENSEN
MAINSTAR-FBO GAYLYNN L           C/O STOEL RIVES LLP          ATTN DAVID LYNN MORTENSEN       201 S MAIN ST STE 100                                SALT LAKE CITY     UT      84111
MORTENSEN
MAINSTAR-FBO GAYLYNN L           11951 S KINGS CROSSING WAY                                                                                        RIVERTON           UT      84065
MORTENSEN
MAINSTAR-FBO ISAAC RICHTIGER     214 W 9TH ST                 PO BOX 420                                                                           ONAGA              KS      66521
MAINSTAR-FBO ISAAC RICHTIGER     22318 WARD ST                                                                                                     TORRANCE           CA      90505
MAINSTAR-FBO JAMES LEW           214 W 9TH ST                 PO BOX 420                                                                           ONAGA              KS      66521
MAINSTAR-FBO JAMES LEW           6831 STEAMBOAT WAY                                                                                                SACRAMENTO         CA      95831
MAINSTAR-FBO JEFFREY D           214 W 9TH ST                 PO BOX 420                                                                           ONAGA              KS      66521
HOERNER
MAINSTAR-FBO JEFFREY D           1032 BROCKENBAUGH                                                                                                 METARIE            LA      70005
HOERNER
MAINSTAR-FBO JEREMY              214 W 9TH ST                 PO BOX 420                                                                           ONAGA              KS      66521
CORDONNIER
MAINSTAR-FBO JEREMY              7374 BEAMSVILLE-WEBSTER RD                                                                                        VERSAILLES         OH      45380
CORDONNIER
MAINSTAR-FBO JOHN CANTLIN        214 W 9TH ST                 PO BOX 420                                                                           ONAGA              KS      66521
MAINSTAR-FBO JOHN CANTLIN        7525 MONTARBOR DR                                                                                                 COLORADO SPRINGS   CO      80918
MAINSTAR-FBO JORGE M DERAS       214 W 9TH ST                 PO BOX 420                                                                           ONAGA              KS      66521
MAINSTAR-FBO JORGE M DERAS       400 STANFORD ST                                                                                                   VACAVILLE          CA      95687
MAINSTAR-FBO KATHLEEN A          214 W 9TH ST                 PO BOX 420                                                                           ONAGA              KS      66521
DEFORD
MAINSTAR-FBO KATHLEEN A          1710 OWAISSA ST                                                                                                   APPLETON           WI      54911
DEFORD
MAINSTAR-FBO KENNETH FLITTON     214 W 9TH ST                 PO BOX 420                                                                           ONAGA              KS      66521
MAINSTAR-FBO KENNETH FLITTON     4476 S BUTTERFIELD ST                                                                                             TAYLORSVILLE       UT      84123
MAINSTAR-FBO KENT                214 W 9TH ST                 PO BOX 420                                                                           ONAGA              KS      66521
KELLERSBERGER
MAINSTAR-FBO KENT                FBO KENT KELLERSBERGER       C/O ALTUS RETIREMENT SERVICES   4548 S ATHERTON DR #210                              TAYLORSVILLE       UT      84123
KELLERSBERGER                                                 LLC
MAINSTAR-FBO KENT                FBO KENT KELLERSBERGER       10254 SOUTH 1000 WEST                                                                WEST JORDAN        UT      84095
KELLERSBERGER
MAINSTAR-FBO LANNY L BRENNER     214 W 9TH ST                 PO BOX 420                                                                           ONAGA              KS      66521
MAINSTAR-FBO LANNY L BRENNER     7717 ARAINUM BEARS MILL RD                                                                                        GREENVILLE         OH      45331
MAINSTAR-FBO LELAND ANDERSON 214 W 9TH ST                     PO BOX 420                                                                           ONAGA              KS      66521
MAINSTAR-FBO LELAND ANDERSON 2713 SAGEMILL DR                                                                                                      MODESTO            CA      95355
MAINSTAR-FBO LINDA D PERRY       214 W 9TH ST                 PO BOX 420                                                                           ONAGA              KS      66521
MAINSTAR-FBO LINDA D PERRY       308 CARLTON ROAD                                                                                                  BRISTOL            TN      37620


Page 11 of 21
                                                                             Case 17-12560-KJC          Doc 2868     Filed 10/23/18   Page 55 of 84

Name                            Address1                    Address2                         Address3              Address4               City            State   Zip

MAINSTAR-FBO LINDA F WILLIAMS   214 W 9TH ST                PO BOX 420                                                                    ONAGA           KS      66521
MAINSTAR-FBO LINDA F WILLIAMS   9515 KRAFT AVE SE                                                                                         CALEDONIA       MI      49316
MAINSTAR-FBO M T                214 W 9TH ST                PO BOX 420                                                                    ONAGA           KS      66521
SERNA-ARAGOZA
MAINSTAR-FBO M T                6741 FIVE STAR BLVD STE A                                                                                 ROCKLIN         CA      95677
SERNA-ARAGOZA
MAINSTAR-FBO MARIA VEGA         214 W 9TH ST                PO BOX 420                                                                    ONAGA           KS      66521
MAINSTAR-FBO MARIA VEGA         1932 TULANE AVE                                                                                           LONG BEACH      CA      90815
MAINSTAR-FBO MARY JANE PIEDE    214 W 9TH ST                PO BOX 420                                                                    ONAGA           KS      66521
MAINSTAR-FBO MARY JANE PIEDE    1751 COLD SPRING                                                                                          POTTSTOWN       PA      19465
MAINSTAR-FBO MICHELE L GALE     214 W 9TH ST                PO BOX 420                                                                    ONAGA           KS      66521
MAINSTAR-FBO PATRICK ENRIQUEZ   214 W 9TH ST                PO BOX 420                                                                    ONAGA           KS      66521
MAINSTAR-FBO PATRICK ENRIQUEZ   C/O ELLIOTT GREENLEAF PC    1105 NORTH MARKET STREET SUITE                                                WILMINGTON      DE      19801
                                                            1700
MAINSTAR-FBO PATRICK ENRIQUEZ   655 8TH STREET                                                                                            BOHEMIA         NY      11716
MAINSTAR-FBO PATTI PORTALE      214 W 9TH ST                PO BOX 420                                                                    ONAGA           KS      66521
MAINSTAR-FBO PATTI PORTALE      602 SE EVERGREEN TERR                                                                                     PORT ST LUCIE   FL      34983
MAINSTAR-FBO PAULA WILLIAMS     214 W 9TH ST                PO BOX 420                                                                    ONAGA           KS      66521
MAINSTAR-FBO PAULA WILLIAMS     5400 MUSKINGHAM WAY                                                                                       SACRAMENTO      CA      95823
MAINSTAR-FBO RAMONA             214 W 9TH ST                PO BOX 420                                                                    ONAGA           KS      66521
ROBINSON
MAINSTAR-FBO RAMONA             2293 W 20TH ST                                                                                            LOS ANGELES     CA      90018
ROBINSON
MAINSTAR-FBO ROBERT W BEAVER    214 W 9TH ST                PO BOX 420                                                                    ONAGA           KS      66521
MAINSTAR-FBO ROBERT W BEAVER    709 RENAISSANCE CT                                                                                        CHATTANOOGA     TN      37419
MAINSTAR-FBO ROBERT W BEAVER    C/O RANDY W BURKE           PO BOX 1610                                                                   HICKORY         NC      28603
MAINSTAR-FBO SAMUEL A PERRY SR 214 W 9TH ST                 PO BOX 420                                                                    ONAGA           KS      66521
MAINSTAR-FBO SAMUEL A PERRY SR 308 CARLTON ROAD                                                                                           BRISTOL         TN      37620
MAINSTAR-FBO SANDRA HARRIS      214 W 9TH ST                PO BOX 420                                                                    ONAGA           KS      66521
MAINSTAR-FBO SHARON L MROZ      214 W 9TH ST                PO BOX 420                                                                    ONAGA           KS      66521
MAINSTAR-FBO SHARON L MROZ      2088 LUGINBILL DRIVE                                                                                      LAPORTE         IN      46350
MAINSTAR-FBO SHIRLEY WOLFELD    214 W 9TH ST                PO BOX 420                                                                    ONAGA           KS      66521
MAINSTAR-FBO SHIRLEY WOLFELD    4859 N CLASSICAL BLVD                                                                                     DELRAY BEACH    FL      33445
MAINSTAR-FBO STANLEY R          214 W 9TH ST                PO BOX 420                                                                    ONAGA           KS      66521
SCHLATER
MAINSTAR-FBO STANLEY R          12101 WILLOWDELL RD                                                                                       VERSAILLES      OH      45380
SCHLATER
MAINSTAR-FBO STEPHEN R BOROS    214 W 9TH ST                PO BOX 420                                                                    ONAGA           KS      66521
MAINSTAR-FBO STEPHEN R BOROS    11405 CENTRAL DR W                                                                                        CARMEL          IN      46032
MAINSTAR-FBO STEVEN E BEASLEY   214 W 9TH ST                PO BOX 420                                                                    ONAGA           KS      66521
MAINSTAR-FBO STEVEN E BEASLEY   PO BOX 102                  301 W. CANAL                                                                  ANSONIA         OH      45303


Page 12 of 21
                                                                                 Case 17-12560-KJC       Doc 2868     Filed 10/23/18   Page 56 of 84

Name                            Address1                    Address2                     Address3                   Address4               City               State   Zip

MAINSTAR-FBO STEVEN SERY        214 W 9TH ST                PO BOX 420                                                                     ONAGA              KS      66521
MAINSTAR-FBO STEVEN SERY        14945 CROOKED SPUR LN                                                                                      COLORADO SPRINGS   CO      80921
MAINSTAR-FBO STEVEN WALGREN     214 W 9TH ST                PO BOX 420                                                                     ONAGA              KS      66521
MAINSTAR-FBO SUSAN L GILLEN     214 W 9TH ST                PO BOX 420                                                                     ONAGA              KS      66521
MAINSTAR-FBO SUSAN L GILLEN     2397 NE LIBERTY AVE                                                                                        GRESHAM            OR      97030
MAINSTAR-FBO TERI L MAGNOTTI    214 W 9TH ST                PO BOX 420                                                                     ONAGA              KS      66521
MAINSTAR-FBO TERI L MAGNOTTI    124 S HERMOSA AVE                                                                                          SIERRA MADRE       CA      91024
MAINSTAR-FBO THERESA VERGARA    214 W 9TH ST                PO BOX 420                                                                     ONAGA              KS      66521
MAINSTAR-FBO THERESA VERGARA    C/O LOVELAND FINANCIAL      ATTN CHAD LOVELAND           1428 S 2580 E                                     ST GEORGE          UT      84790
MAINSTAR-FBO THERESA VERGARA    43 ISLEWORTH DR.                                                                                           HENDERSEN          NV      89052
MAINSTAR-FBO VICKI FIRESTACK    214 W 9TH ST                PO BOX 420                                                                     ONAGA              KS      66521
MAINSTAR-FBO VICKI FIRESTACK    1245 PRIVET DR #3-212                                                                                      SALT LAKE CITY     UT      84121
MANFRED HEIPP                   9296 NW 13TH PL                                                                                            CORAL SPRINGS      FL      33071
MANFRED HEIPP                   9296 NW 13 PLACE                                                                                           CORAL SPRINGS      FL      33071
MARGARET F MICHAEL              PO BOX 3247                                                                                                ATTLEBORO          MA      02703-0900
MARGARET F MICHAEL              1070 PARK ST                                                                                               ATTLEBORO          MA      02703
MARGARET F MICHAEL              C/O JOSEPH E SARACHEK       101 PARK AVE FL 27                                                             NEW YORK           NY      10017
MARIANNE WATSON                 1843 SW FOXPOINT TRL                                                                                       PALM CITY          FL      34990-5727
MARIE KEEFER                    13790-1 MOLLY PITCHER HWY                                                                                  GREENCASTLE        PA      17225
MARILYN G SCHUSTER              PO BOX 310                                                                                                 CAMBRIDGE          WI      53523
MARILYN G SCHUSTER              210 SOUTH ST                P.O. BOX 310                                                                   CAMBRIDGE          WI      53523
MARIPAZ BRAGADO                 146 N SERRANO AVE                                                                                          LOS ANGELES        CA      90004
MARK & LINDA SIEGEL             9600 NW 31ST PL                                                                                            SUNRISE            FL      33351
MARK H SCHABO                   W5462 CENTER VALLEY RD                                                                                     BLACK CREEK        WI      54106
MARLENE GREEN                   PO BOX 369                                                                                                 COOL               CA      95614
MARTHA GRANDES                  2046 LAS COLINAS AVE                                                                                       LOS ANGELES        CA      90041
MARY E AGREN LIVING TRUST DTD   19553 RAMBLING CREEK DR                                                                                    EDMOND             OK      73012
8-22-2016
MARY E STRICKLAND & ARMOND S    9051 HWY 917                                                                                               NICHOLS            SC      29581
MINCEY
MARY JANE PIEDE                 1751 COLD SPRING                                                                                           POTTSTOWN          PA      19465
MAYBELLE S DAVEY                7170 S PENNSYLVANIA ST                                                                                     CENTENNIAL         CO      80122
MERVYN O & JEAN A ANDERSON      3601 MONTREAL ST                                                                                           BISMARCK           ND      58503
MERVYN O ANDERSON & JEAN A      3601 MONTREAL ST                                                                                           BISMARCK           ND      58503
ANDERSON
MICHAEL BALES                   20343 DONORA AVE                                                                                           TORRANCE           CA      90503
MICHAEL J & LESLY C BLEND       4824 SANCTUARY GROVE                                                                                       COLORADO SPRINGS   CO      80906
MICHAEL J BLEND AND LESLY C     C/O MICHAEL BLEND           4824 SANCTUARY GROVE                                                           COLORADO SPRINGS   CO      80906
BLEND


Page 13 of 21
                                                                                Case 17-12560-KJC                Doc 2868     Filed 10/23/18   Page 57 of 84

Name                             Address1                     Address2                         Address3                     Address4               City                  State   Zip

MICHAEL JOYCE                    901 N. MARKET STREET         10TH FLOOR                                                                           WILMINGTON            DE      19801
MICHAEL JOYCE                    901 N. MARKET STREET         SUITE 1000                                                                           WILMINGTON            DE      19801
MICHAEL S LIPSITZ                PO BOX 3993                                                                                                       LANDERS               CA      92285
MICHAEL WEINER MD PA PROF        2282 NW 62ND DR                                                                                                   BOCA RATON            FL      33496
SHARING PLN
MICHAEL WEINER MD PA PROF        ATTN MICHAEL DONALD WEINER   2282 N2 62ND DR                                                                      BOCA RATON            FL      33496
SHARING PLN
MICHAEL WEINER MD PA PROFIT      ATTN MICHAEL DONALD WEINER   2282 N2 62ND DR                                                                      BOCA RATON            FL      33496
SHARING PLAN
MILAGROS BRAGADO                 146 N SERRANO AVE                                                                                                 LOS ANGELES           CA      90004
MYRIAM T ALONSO                  4402 MARTINIQUE CT C-I                                                                                            COCONUT CREEK         FL      33066
NAN-YAO SU                       C/O DRESCHER & ASSOCIATES    ATTN RONALD J DRESCHER           4 RESERVOIR CIR STE 107                             PIKESVILLE            MD      21208
NANCY & ANDREW WASHOR            12029 EAGLE TRACE BLVD                                                                                            CORAL SPRINGS         FL      33071
NANCY CAROL THOMAS               1932 FRANKFORT AVE APT 2                                                                                          LOUISVILLE            KY      40206
NANCY WASHOR AND ANDREW          12029 EAGLE TRACE BLVD N                                                                                          CORAL SPRINGS         FL      33071
WASHOR
NANTANAPORN ENGBRECHT            810 GERALDSON RD                                                                                                  NEWCASTLE             CA      95658
NIRAJ & ARCHANA TENANY           5939 KINGSMILL TER                                                                                                DUBLIN                CA      94568
NIRAJ TENANY AND ARCHANA         5939 KINGSMILL TERRACE                                                                                            DUBLIN                CA      94568
TENANY
NORMAN & LILIANE BARRICKMAN      2245 MT MEAKER CT                                                                                                 LOVELAND              CO      80537
RT10/15/07
NORMAN & LILIANE BARRICKMAN      2245 MOUNT MEEKER CT                                                                                              LOVELAND              CO      80537
RT10/15/07
NORMAN AND LILIANE               2245 MOUNT MEEKER CT                                                                                              LOVELAND              CO      80537
BARRICKMAN REVOCABLE TRUST
OLIVER L JR & SHARON K ZIEMANN   6060 SEQUOIA CIR                                                                                                  VERO BEACH            FL      32967
OLIVER L ZIEMANN JR & SHARON K   6060 SEQUOIA CIR                                                                                                  VERO BEACH            FL      32967
ZIEMANN
PATRICK & SUSAN HASLAM           33181 PASEO MOLINOS                                                                                               SAN JUAN CAPISTRANO   CA      92675
PATRICK ENRIQUEZ                 655 8TH STREET                                                                                                    BOHEMIA               NY      11716
PATRICK ENRIQUEZ                 C/O ELLIOTT GREENLEAF PC     1105 NORTH MARKET STREET SUITE                                                       WILMINGTON            DE      19801
                                                              1700
PATTI PORTALE                    602 SE EVERGREEN TERR                                                                                             PORT ST LUCIE         FL      34983
PAUL A ONNINK LIVING TRUST       C/O PAUL ONNINK              359 FIRELY LANE                                                                      PISGAH FOREST         NC      28768
DATED SEPT 26TH 2007
PAUL A ONNINK LT DTD 09/26/07    359 FIREFLY LN                                                                                                    PISGAH FOREST         NC      28768
PAUL A ONNINK LT DTD 09/26/07    C/O PAUL ONNINK              359 FIRELY LANE                                                                      PISGAH FOREST         NC      28768
PAUL M HOLLOWELL                 7332 KANAPOLIS DR                                                                                                 CROSSVILLE            TN      38572-3503
PAULA WILLIAMS                   5400 MUSKINGHAM WAY                                                                                               SACRAMENTO            CA      95823
PEAK SURVEYS INC                 2488 TOWNSGATE RD # D                                                                                             WESTLAKE VILLAGE      CA      91361
PEAK SURVEYS INC                 ATTN ERIC WIDMER             2488 TOWNSGATE RD, SUITE D                                                           WESTLAKE VILLAGE      CA      91361
PEDRO & DAISY TREJO              2719 PREWETT ST                                                                                                   LOS ANGELES           CA      90031


Page 14 of 21
                                                                                     Case 17-12560-KJC     Doc 2868     Filed 10/23/18   Page 58 of 84

Name                               Address1                     Address2                      Address3                Address4               City              State   Zip

PEGGY SMITH                        6278 BETHLEHEM RD                                                                                         BOONES MILL       VA      24065
PETER J & JUDITH L CARAVELLA       5030 SE HEARTLEAF TERRACE                                                                                 HOBE SOUND        FL      33455
PETER J & JUDITH L CARAVELLA       5030 HEARTLEAF TER                                                                                        HOBE SOUND        FL      33455
PETER J CARAVELLA AND JUDITH L     5030 SE HEARTLEAF TERRACE                                                                                 HOBE SOUND        FL      33455
CARAVELLA
PHYLLIS OWEN & DANIEL C TIBBETS    C/O PHYLLIS OWEN             2155 NE VILLAGE CT                                                           MCMINNVILLE       OR      97128
PHYLLIS OWEN & DANIEL C TIBBETS    2155 NE VILLAGE CT                                                                                        MCMINNVILLE       OR      97128
PHYLLIS OWEN & DANIEL C TIBBETS    14124 NE SISIKYOU                                                                                         PORTLAND          OR      97230
PLUS DEVELOPMENT LLC               ATTN MEGAN FATEMI            8920 W SUNSET BLVD STE 200A                                                  WEST HOLLYWOOD    CA      90069
PROV TRUST GRP MUHAMMAD            6475 PALM PLACE                                                                                           VERO BEACH        FL      32967
RAHMAN
PROV TRUST GRP MUHAMMAD            101 PARK AVENUE FLOOR 27                                                                                  NEW YORK          NY      10017
RAHMAN
PROV. TR GP-FBO ARNOLD L           7726 RINEHART DR                                                                                          BOYNTON BEACH     FL      33437
BERMAN IRA
PROV. TR GP-FBO ARNOLD L           C/O JOSEPH E SARACHEK        101 PARK AVENUE FL 27                                                        NEW YORK          NY      10017
BERMAN IRA
PROV. TR GP-FBO CHERYL A           2405 WEST ERIC DRIVE                                                                                      WILMINGTON        DE      19808
MACEY IRA
PROV. TR GP-FBO CHRISTY IVEY IRA 4505 HARDING PIKE #181                                                                                      NASHVILLE TN      TN      37205
PROV. TR GP-FBO CHRISTY IVEY IRA 1600 DIVISION ST., SUITE 700                                                                                NASHVILLE         TN      37203
PROV. TR GP-FBO CHRISTY IVEY IRA 4505 HARDING PIKE, #181                                                                                     NASHVILLE         TN      37205
PROV. TR GP-FBO CRAIG JOYNER       3514 CALLE HIDALGO                                                                                        CARLSBAD          CA      92009
IRA
PROV. TR GP-FBO DANA LYNN          23452 BERMUDA BAY CT                                                                                      LAND O LAKES      FL      34639
CRONIN IRA
PROV. TR GP-FBO DARIN PITT IRA     2257 E. 3380 SO.                                                                                          EAST MILL CREEK   UT      84109
PROV. TR GP-FBO DAVID W            1411 BAYSMORE DRIVE                                                                                       FT PIERCE         FL      34949
DAMON IRA
PROV. TR GP-FBO DAVID W            1411 BAYSMORE DRIVE                                                                                       FT PIERCE         FL      34947
DAMON IRA
PROV. TR GP-FBO DEAN BARNEY        2548 E. 150 S.                                                                                            LAYTON            UT      84040
IRA
PROV. TR GP-FBO EDWARD J           567 SILVER BEACH DRIVE                                                                                    JEROME            ID      83338
VANCE IRA
PROV. TR GP-FBO GARY LEE FITE      C/O SEAN K. MCELENNEY        2. N. CENTRAL AVE.            21ST FLOOR                                     PHOENIX           AZ      85004
IRA
PROV. TR GP-FBO GEORGE E           1920 SIERRA HIGHLANDS DR                                                                                  RENO              NV      89523
GREEN IRA
PROV. TR GP-FBO GREGORY J          PO BOX 122                                                                                                RIDLEY PARK       PA      19078
SPADEA IRA
PROV. TR GP-FBO GREGORY J          901 N. MARKET STREET         10TH FLOOR                                                                   WILMINGTON        DE      19801
SPADEA IRA
PROV. TR GP-FBO GREGORY J          LOCKBOX DEPARTMENT           P.O. BOX 4330                                                                ONTARIO           CA      91761
SPADEA IRA



Page 15 of 21
                                                                                   Case 17-12560-KJC   Doc 2868     Filed 10/23/18   Page 59 of 84

Name                             Address1                     Address2                     Address3               Address4               City               State   Zip

PROV. TR GP-FBO HOWARD           5710 NW 46TH DRIVE                                                                                      CORAL SPRINGS      FL      33067
SCHMIDT IRA
PROV. TR GP-FBO IRA KISTENBERG   11581 BRISTOL WOOD AVENUE                                                                               BOYNTON BEACH      FL      33437
IRA
PROV. TR GP-FBO JAMES E SANDY    1904 GILLESS POINT S                                                                                    SOUTHAVEN          MS      38671
IRA
PROV. TR GP-FBO JERRY WAYNE      9604 DUB ST                                                                                             OCEAN SPRING       MS      39565
COLEMAN IRA
PROV. TR GP-FBO JO A CULLIGAN    2265 NE 37TH COURT                                                                                      LIGHTHOUSE POINT   FL      33064
IRA
PROV. TR GP-FBO JOHN W FREIDEL   67 W INNER CIRCLE                                                                                       DOVER              DE      19904
ROTH IRA
PROV. TR GP-FBO KENT R BRITTON   2606 EAST PICCADILLY LANE                                                                               EAGLE              ID      83616
IRA
PROV. TR GP-FBO KENT R BRITTON   8880 W SUNSET RD             STE 250                                                                    LAS VEGAS          NV      89148
IRA
PROV. TR GP-FBO LORI A           C/O BARRY M BORDETSKY        22 N PARK PL                                                               MORRISTOWN         NJ      07960
KOBETITSCH IRA
PROV. TR GP-FBO MARCINE S        5177 VIA BAJAMAR                                                                                        HEMET              CA      92545
TRAVIS IRA
PROV. TR GP-FBO MARILYN L        5904 RIVER RUN DR                                                                                       SEBASTIAN          FL      32958-4709
SULLIVAN IRA
PROV. TR GP-FBO MARILYN L        C/O JOSEPH E SARACHEK        101 PARK AVE FL 27                                                         NEW YORK           NY      10017
SULLIVAN IRA
PROV. TR GP-FBO MAYBELLE S       7170 S PENNSYLVANIA STREET                                                                              CENTENNIAL         CO      80122
DAVEY IRA
PROV. TR GP-FBO MICHAEL          8288 CEDAR HOLLOW LANE                                                                                  BOCA RATON         FL      33433
ALEXANDER IRA
PROV. TR GP-FBO MUHAMMAD A       6475 PALM PLACE                                                                                         VERO BEACH         FL      32967
RAHMAN IRA
PROV. TR GP-FBO MUHAMMAD A       101 PARK AVENUE FLOOR 27                                                                                NEW YORK           NY      10017
RAHMAN IRA
PROV. TR GP-FBO RANDY HANSEN     PO BOX 407                                                                                              SPRING CITY        UT      84662
IRA
PROV. TR GP-FBO RANDY HANSEN     C/O PROVIDENT TRUST          8880 W SUNSET RD STE 250                                                   LAS VEGAS          NV      89148
IRA
PROV. TR GP-FBO REBA L CASLER    PO BOX 335                                                                                              RUSSIAVILLE        IN      46979
IRA
PROV. TR GP-FBO REBA L CASLER    PO BOX 335                                                                                              RUSSIAVILLE        IN      46979
ROTH IRA
PROV. TR GP-FBO REX F BAILEY     1741 ROSEMARY DR                                                                                        CASTLE ROCK        CO      80109-3597
ROTH IRA
PROV. TR GP-FBO RICKY VINSON     5390 SE 53RD AVE                                                                                        STUART             FL      34997
IRA
PROV. TR GP-FBO RICKY VINSON     5390 SE 53RD AVE                                                                                        STUART             FL      34997
ROTH IRA
PROV. TR GP-FBO ROBERT L GROSS 540 32ND AVE SW                                                                                           VERO BEACH         FL      32968
JR IRA
PROV. TR GP-FBO ROBERT L GROSS C/O JOSEPH E SARACHEK          101 PARK AVE FL 27                                                         NEW YORK           NY      10017
JR IRA

Page 16 of 21
                                                                                  Case 17-12560-KJC         Doc 2868     Filed 10/23/18   Page 60 of 84

Name                              Address1                      Address2                         Address3              Address4               City                 State   Zip

PROV. TR GP-FBO ROBERT L          11110 BOCA WOODS LANE                                                                                       BOCA RATON           FL      33428
SCHATTNER IRA
PROV. TR GP-FBO ROBERT P          P.O. BOX 232                                                                                                BUTTE FALLS          OR      97522
REGNER IRA
PROV. TR GP-FBO ROBERT P          10700 BUTTE FALLS HWY                                                                                       EAGLE POINT          OR      97524
REGNER IRA
PROV. TR GP-FBO STEPHEN           1424 NE 27TH DRIVE                                                                                          WILTON MANORS        FL      33334
DEHNERT IRA
PROV. TR GP-FBO STEPHEN           C/O JACQUELINE E CANNAVAN     2699 STIRLING ROAD SUITE C 303                                                FT. LAUDERDALE       FL      33312
DEHNERT IRA                       PA
PROV. TR GP-FBO SUSAN I SELLERS   118 STONERIDGE DR                                                                                           SNOHOMISH            WA      98290
IRA
PROV. TR GP-FBO THOMAS            8120 SOUTH OLD COVENTRY CIR                                                                                 COTTONWOOD HEIGHTS   UT      84093
RICHTER IRA
PROV. TR GP-FBO WILLIAM A COX     1228 VINTAGE GREENS DR                                                                                      WINDSOR              CA      95492
IRA
PROVIDENT TG, FBO GREGORY J.      LOCKBOX DEPARTMENT            P.O. BOX 4330                                                                 ONTARIO              CA      91761
SPADEA IRA
PROVIDENT TRUST GP FBO KENT       8880 W SUNSET RD              STE 250                                                                       LAS VEGAS            NV      89148
BRITTON IRA
PROVIDENT TRUST GROUP FBO         5180 FOXHALL PLACE                                                                                          WEST PALM BEACH      FL      33417
ROBERT WRIGHT IRA
PROVIDENT TRUST GROUP LLC FBO     1920 SIERRA HIGHLANDS DR                                                                                    RENO                 NV      89523
GEORGE E GREEN IRA
RACHEL LEEANN CHU                 22624 FELBAR AVE                                                                                            TORRANCE             CA      90505
RAMONA ROBINSON MAINSTAR          2293 W 20TH ST                                                                                              LOS ANGELES          CA      90018
TRUST IRA
RANDAL J & KRISTINE L ULLMER      108 S CLEVELAND ST                                                                                          MERRILL              WI      54452
RANDY HANSEN                      PO BOX 407                                                                                                  SPRING CITY          UT      84662
RANDY HANSEN                      C/O PROVIDENT TRUST           8880 W SUNSET RD STE 250                                                      LAS VEGAS            NV      89148
REAGAN SHEN-KAO & PEGGY           388 E OCEAN BLVD #1106                                                                                      LONG BEACH           CA      90802
SHEN
REBECCA MICHAELS                  51 ROSE AVE #17                                                                                             VENICE               CA      90291
RICHARD & CAROL ENSLOW            7284 W OTERO AVE                                                                                            LITTLETON            CO      80128
RICHARD & KIMBERLY STOUT          340 ANVIL DR                                                                                                DOUGLASSVILLE        PA      19518
RICHARD BOWEN                     2476 AVALON LANE                                                                                            COUPEVILLE           WA      98239
RICHARD ENSLOW AND CAROL          7284 W OTERO AVE                                                                                            LITTLETON            CO      80128
ENSLOW
RICHARD G KOHLER REVOCABLE        36 DESFORD LN                                                                                               BOYNTON BEACH        FL      33426
LIVING TRUST
RICHARD J & PHYLLIS A GLEINN      3448 COUNTRYSIDE PATH                                                                                       THE VILLAGES         FL      32163
RICHARD Y LEE MD                  4530 LACOSTA DR                                                                                             ALBANY               GA      31721-9433
RICKY VINSON                      5390 SE 53RD AVE                                                                                            STUART               FL      34997
RITA J MAVITY                     4612 W 37TH ST                                                                                              SIOUX FALLS          SD      57106
RMM INVESTMENT TR SOLO 401K       14208 CRYSTAL COVE DR S                                                                                     JACKSONVILLE         FL      32224



Page 17 of 21
                                                                                  Case 17-12560-KJC        Doc 2868     Filed 10/23/18   Page 61 of 84

Name                             Address1                    Address2                           Address3              Address4               City               State   Zip

RMM INVESTMENT TR SOLO 401K      C/O RAYMOND MCCULLERS       14208 CRYSTAL COVE DR S                                                         JACKSONVILLE       FL      32224
RMM INVESTMENT TRUST SOLO        C/O RAYMOND MCCULLERS       14208 CRYSTAL COVE DR S                                                         JACKSONVILLE       FL      32224
401K
ROBERT B JONES                   3058 SCIOTO ESTATES CT                                                                                      COLUMBUS           OH      43221
ROBERT E & JACQUELINE M          1075 SE CORAL REEF ST                                                                                       PORT ST LUCIE      FL      34983
BODELIN
ROBERT JR & SANDRA STRICKO       6549 ASHFORD CT                                                                                             EAST AMHERST       NY      14051
ROBERT L SCHATTNER TR            11110 BOCA WOODS LN                                                                                         BOCA RATON         FL      33428
ROBERT M INOUYE                  28442 LA PRADERA                                                                                            LAGUNA NIGUEL      CA      92677
ROBERT OSTENDORFF JR & SHIRLEY   SHIRLEY L COOPER            4332 WATERVIEW CIR                                                              NORTH CHARLESTON   SC      29418
L COOPER
ROBERT V GLASS JR                12545 BENNETTS VALLEY HWY                                                                                   PENFIELD           PA      15849
RODEO REALTY, INC.               ATTN DARRYL WILSON          9720 WILSHIRE BLVD., THIRD FLOOR                                                BEVERLY HILLS      CA      90212
RODNEY DOCKEN                    PO BOX 118                                                                                                  BALTIC             SD      57003
ROGER & LAURIE SHOEMAKER         11255 LINDSEY RD                                                                                            PLAINWELL          MI      49080
ROGER & LAURIE SHOEMAKER         C/O ROGER J SHOEMAKER       11255 LINDSEY RD                                                                PLAINWELL          MI      49080
ROGER BECK                       2308 W KIOWA ST                                                                                             COLORADO SPRINGS   CO      80904
ROGER E BECK                     2308 W KIOWA ST                                                                                             COLORADO SPRINGS   CO      80904
ROGER K AND ANITA M PARADAY      10855 FALLING STAR RD                                                                                       FOUNTAIN           CO      80817
ROGER KAMPMAN                    6730 QUARTZ WAY                                                                                             ARVADA             CO      80007
RON GRAHAM                       101 SE 2ND ST                                                                                               BERTHOUD           CO      80513
ROSALIE F WISELY                 8620 NW 13TH ST # 438                                                                                       GAINESVILLE        FL      32653
ROSEMARY HARRISON                5975 COUNTY HWY 181 E                                                                                       WESTVILLE          FL      32464
ROXANNE & PETER DUENNEBEIL LT    12203 VAHE ST                                                                                               DRAPER             UT      84020
RUBEN NOEL JR                    PO BOX 98                                                                                                   NEW WASHINGTON     IN      47162
RUBEN W JR & RITA A NOEL         PO BOX 98                                                                                                   NEW WASHINGTN      IN      47162-0098
SAMUEL A PERRY SR                308 CARLTON ROAD                                                                                            BRISTOL            TN      37620
SANDRA & JAMES J O'BRIEN         16184 SW INDIANWOOD CIR                                                                                     INDIANTOWN         FL      34956
SANDRA & JAMES J O'BRIEN         C/O JOSEPH E SARACHEK       101 PARK AVE FL 27                                                              NEW YORK           NY      10017
SANDRA MULLIN                    9645 W LASALLE AVE                                                                                          LAKEWOOD           CO      80227
SANTA & DAVID ANDERSON           8213 STONER WOODS DR                                                                                        RIVERVIEW          FL      33569
SARAH CLINE & BRUCE DUBOIS       933 PEREGRINE HILL PL                                                                                       RUSKIN             FL      33570
SARAH CLINE & BRUCE DUBOIS       C/O SARAH E CLINE           933 PEREGRINE HILL PL                                                           RUSKIN             FL      33570
SARAH E CLINE AND BRUCE DUBOIS C/O SARAH E CLINE             933 PEREGRINE HILL PL                                                           RUSKIN             FL      33570
SKYLAR D & BETTE J WEEKS         230 S RIDGEVIEW DR                                                                                          OREM               UT      84058
SRH INVESTMENTS LLC              530-B HARKLE RD STE 100                                                                                     SANTA FE           NM      87505
SRH INVESTMENTS LLC              3035 BELLA CT                                                                                               LISLE              IL      60532
STANLEY R SCHLATER               12101 WILLOWDELL RD                                                                                         VERSAILLES         OH      45380
STEPHEN & ZOILA THOMPSON         744 BROOKEDGE TER                                                                                           SEBASTIAN          FL      32958


Page 18 of 21
                                                                                     Case 17-12560-KJC        Doc 2868     Filed 10/23/18   Page 62 of 84

Name                             Address1                        Address2                    Address3                    Address4               City               State   Zip

SUDHAKER AND JYOTIKA PATEL       27 W 257 WATERFORD DR                                                                                          WINFIELD           IL      60190
SUDY PEREZ-LIZANO                16 CRANES NEST ST                                                                                              SEWALLS POINT      FL      34996
SUNWEST TR RUTH T VAUGHT IRA     PO BOX 36371                                                                                                   ALBUQUERQUE        NM      87176
SUNWEST TR RUTH T VAUGHT IRA     202 OLD FARM ROAD                                                                                              LENOIR CITY        TN      37771
SUNWEST TR RUTH T VAUGHT IRA     P.O. BOX 3671                                                                                                  ALBUQUERQUE        NM      87176
SUNWEST TRUST AS CUST FOR RUTH T P.O. BOX 3671                                                                                                  ALBUQUERQUE        NM      87176
VAUGHT IRA
SUNWEST TRUST AS CUST FOR RUTH T 202 OLD FARM ROAD                                                                                              LENOIR CITY        TN      37771
VAUGHT IRA
SUNWEST TRUST AS CUSTODIAN       FOR RUTH T VAUGHT IRA           202 OLD FARM RD                                                                LENOIR CITY        TN      37771
SUNWEST TRUST AS CUSTODIAN       FOR RUTH T VAUGHT IRA           C/O COOPER LEVENSON P.A.    1125 ATLANTIC AVE 3RD FL                           ATLANTIC CITY      NJ      08401
SUSAN BOUDREAUX                  14528 LATROBE DR                                                                                               COLORADO SPRINGS   CO      80921
SUSAN F RUSSELL                  4565 POND LANE                                                                                                 MARIETTA           GA      30062
SUSAN L GILLEN                   2397 NE LIBERTY AVE                                                                                            GRESHAM            OR      97030
SUSAN RUPERT MCCOY               7 WINDSONG CT                                                                                                  NEWPORT BEACH      CA      92663
SUSAN RUPERT MCCOY               C/O FREDERICK W NESSLER, ATTY   536 BRUNS LANE #1                                                              SPRINGFIELD        IL      62702
                                 AT LAW
SUSAN RUSSELL                    4565 POND LN                                                                                                   MARIETTA           GA      30062
SUSAN SELLERS                    118 STONE RIDGE DR.                                                                                            SNOHOMISH          WA      98290
SUZANNE A PEDRIN                 1630 ANDERSON RD                                                                                               PITTSBURGH         PA      15209
TERI L MAGNOTTI MAINSTAR TRUST   124 S HERMOSA AVE                                                                                              SIERRA MADRE       CA      91024
IRA
TESSA LYN AND ZACHARY JOSEPH     904 EL PASEO RD                                                                                                OJAI               CA      93023
BYARS
THE BARCELONA FT                 11719 NW 48TH ST                                                                                               CORAL SPRINGS      FL      33076
THE BETTY JOE VEATCH TR DTD      55150 AIRLINE DR # B                                                                                           YUCCA VALLEY       CA      92284
06/21/12
THE BETTY JOE VEATCH TR DTD      C/O BETTY VEATCH                55150 AIRLINE DR STE B                                                         YUCCA VALLEY       CA      92284
06/21/12
THE BETTY JOE VEATCH TRUST       C/O BETTY VEATCH                55150 AIRLINE DR STE B                                                         YUCCA VALLEY       CA      92284
THE DON MORGAN TR UTD            17 SAN LUIS OBISPO                                                                                             LADERA RANCH       CA      92694
03/25/17
THE DON MORGAN TR UTD            C/O DON MORGAN                  5551 AMADOR AVE                                                                WESTMINSTER        CA      92683
03/25/17
THE EILEEN GREENBERG             1701 ANDROS ISLE # A-2                                                                                         COCONUT CREEK      FL      33066
FRUITHANDLER LT
THE EXCEL REVOCABLE TRUST        EDWARD MARK GARVIN GRANTOR PO BOX 43715                                                                        LAS VEGAS          NV      89116-1715
DATED MAY 1, 2006
THE FLAX FRT DTD 07/27/95        485 WOODSIDE RD APT 4122                                                                                       REDWOOD CITY       CA      94061
THE FRED & ANN HANSEN FT         2224 E 2200 N                                                                                                  LAYTON             UT      84040
THE JOHN L CAMPBELL INTERVIVOS 3370 SW 75TH AVE                                                                                                 PALM CITY          FL      34990
DECL OF TR
THE KAREN JOY PAYNE LT DTD       108 S LOTUS AVE                                                                                                PASADENA           CA      91107
12/28/06

Page 19 of 21
                                                                               Case 17-12560-KJC          Doc 2868      Filed 10/23/18           Page 63 of 84

Name                           Address1                       Address2                   Address3                     Address4                       City               State   Zip

THE MORRILL FT                 12971 GREEN CLOVER RD                                                                                                 DRAPER             UT      84020
THE NUNEZ TR DTD 06/15/96      20701 BEACH BLVD SPC 113                                                                                              HUNTINGTON BEACH   CA      92648
THE NUNEZ TRUST DTD 6/15/96    20701 BEACH BLVD, SPC #113                                                                                            HUNTINGTON BEACH   CA      92648
THE WEARLEY FT                 1986 ROAD 106                                                                                                         PAYNE              OH      45880
THERESA VERGARA                43 ISLEWORTH DR.                                                                                                      HENDERSEN          NV      89052
THERESA VERGARA                C/O LOVELAND FINANCIAL         ATTN CHAD LOVELAND         1428 S 2580 E                                               ST GEORGE          UT      84790
THOMAS D & LINDA E PATTON      4737 CASSELLA-MONTEZUMA RD                                                                                            CELINA             OH      45822
THOMAS E WINKELSPECHT          334 HEULINGS AVE                                                                                                      RIVERSIDE          NJ      08075-4011
THOMAS M NEESER                224 WEST COLFAX AVE            STE 200                                                                                SOUTH BEND         IN      46601
TOBY M & JESSICA J WILLETT     20787 COUNTY ROAD 28                                                                                                  SANFORD            CO      81151
TREVOR ERIC LUKE               8125 GILPIN PEAK DR                                                                                                   COLORADO SPRINGS   CO      80924-4493
TRONG B PHAM & HOA K NGUYEN    10 SORBONNE ST                                                                                                        WESTMINSTER        CA      92683
TYLER SHEN-KAO & PEGGY SHEN    388 E OCEAN BLVD #1106                                                                                                LONG BEACH         CA      90802
VELMA NIELSEN                  2135 GEORGETOWN SQ                                                                                                    SALT LAKE CITY     UT      84109
VICKI A ALMEIDA                1407 FOOTHILL BLVD #108                                                                                               LAVERNE            CA      91750
VICKI ALMEIDA                  1407 FOOTHILL BLVD # 108                                                                                              LA VERNE           CA      91750-3451
VINCENT, MERCEDES & PATRICK    655 8TH ST                                                                                                            BOHEMIA            NY      11716
ENRIQUEZ
VINCENT, MERCEDES & PATRICK    1105 NORTH MARKET STREET       SUITE 1700                                                                             WILMINGTON         DE      19801
ENRIQUEZ
VIRGILIA B GILAM               9780 MUSKET RIDGE CIR                                                                                                 JONESBORO          GA      30238
VIRGINIA & ALLAN WHEELER       1394 AVALON DR                                                                                                        SPRINGVILLE        UT      84663
VITA DIPOLITO IRREV TR         9810 TRUMPET VINE LOOP                                                                                                TRINITY            FL      34655
VITA DIPOLITO IRREV TR         C/O CATHERINE DWYER TRUSTEE    9810 TRUMPET VINE LOOP                                                                 TRINITY            FL      34655
VITA DIPOLITO IRREVOCABLE TRUST C/O CATHERINE DWYER TRUSTEE   9810 TRUMPET VINE LOOP                                                                 TRINITY            FL      34655
W KENNETH GREENWOOD FT         2121 N OCEAN BLVD 907 W                                                                                               BOCA RATON         FL      33431
W R LEMONS IRREV #2 LAURA A    112 GLENLEIGH CT                                                                                                      KNOXVILLE          TN      37934
COPELAND
W R LEMONS IRREVOCABLE         FBO LAURA A COPELAND           ATTN RICHARD FRITTS        12 GLENLEIGH COURT SUITE 4                                  KNOXVILLE          TN      37934
SUBTRUST #2
W R LEMONS IRREVOCABLE         FBO LAURA A COPELAND           C/O COOPER LEVENSON P.A.   ATTN ERIC A BROWNDORF        1125 ATLANTIC AVE 3RD FL       ATLANTIC CITY      NJ      08401
SUBTRUST #2
WALKER WORKSHOP DESIGN BUILD ATTN NOAH WALKER                 5574 W WASHINGTON BLVD                                                                 LOS ANGELES        CA      90046
WALKER WORKSHOP DESIGN BUILD ATTN CHARLES                     5574 WASHINGTON BLVD                                                                   LOS ANGELES        CA      90046
WALKER WORKSHOP DESIGN BUILD ATTN SEAN                        5574 WASHINGTON BLVD                                                                   LOS ANGELES        CA      90046
WALKER WORKSHOP DESIGN BUILD ATTN SCRAP MARSHALL              5574 WASHINGTON BLVD                                                                   LOS ANGELES        CA      90046
WILLIAM & ELIZABETH JUE        6209 PITCAIRN ST                                                                                                      CYPRESS            CA      90630
WILLIAM BRYAN OWEN             2155 NE VILLAGE CT                                                                                                    MCMINNVILLE        OR      97128
WILLIAM BRYAN OWEN             PROFUNDS C/O TRANSFER          4249 EASTON WAY STE 400                                                                COLUMBUS           OH      43219
                               AGENCY


Page 20 of 21
                                                   Case 17-12560-KJC   Doc 2868     Filed 10/23/18   Page 64 of 84

Name                    Address1        Address2           Address3               Address4               City        State   Zip

WINSLOW RESOURCES INC   2759 SIMMS ST                                                                    LAKEWOOD    CO      80215-7047
ZACK D BOMSTA           1196 N 1450 W                                                                    PROVO       UT      84604




Page 21 of 21
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 65 of 84




                EXHIBIT K
                                                 Case 17-12560-KJC   Doc 2868     Filed 10/23/18   Page 66 of 84

Name               Address1           Address2           Address3               Address4               City        State   Zip     Email

CHARLES T KIHNEL   208 ATHANIA PKWY                                                                    METAIRE     LA      70001   CHARLESTKINEL@GMAIL.COM




Page 1 of 1
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 67 of 84




                EXHIBIT L
                                                  Case 17-12560-KJC   Doc 2868     Filed 10/23/18   Page 68 of 84

Name              Address1             Address2           Address3               Address4               City        State   Zip     Email

JOSEPH G THOMAS   106 VIA SANTA CRUZ                                                                    JUPITER     FL      33458   JOE@JUPITERJOE.COM




Page 1 of 1
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 69 of 84




                EXHIBIT M
                                                                                       Case 17-12560-KJC                  Doc 2868     Filed 10/23/18   Page 70 of 84

Name                            Address1                          Address2                            Address3                       Address4               City              State   Zip          Email

ASHBY & GEDDES, P.A.            ATTN WILLIAM P BOWDEN, ESQ        500 DELAWARE AVE 8TH FL             PO BOX 1150                                           WILMINGTON        DE      19899-1150   wbowden@ashbygeddes.com
ASHFORD - SCHAEL LLC            ATTN COURTNEY A. SCHAEL, ESQ.     100 QUIMBY STREET, SUITE 1                                                                WESTFIELD         NJ      07090        cschael@ashfordnjlaw.com
ASSISTANT ATTORNEY GENERAL      ATTN AARON W LEVIN                CORPORATE OVERSIGHT DIVISION        PO BOX 30755                                          LANSING           MI      48909        levina@michigan.gov
BEILINSON ADVISORY GROUP        ATTN MARC BEILINSON                                                                                                                                                Mbeilinson@beilinsonpartners.com
BEN PEREA AND ELIZABETH PEREA   C/O STEVE H. MAZER, ESQ.          2501 YALE BLV'D. SE, STE 204                                                              ALBUQUERQUE       NM      87106        smazer@regazzilaw.com
BERGER SINGERMAN LLP            ATTN PAUL STEVEN SINGERMAN,       1450 BRICKELL AVE STE 1900                                                                MIAMI             FL      33131        singerman@bergersingerman.com
                                ESQ
BERGER SINGERMAN LLP            ATTN CHARLES H LICHTMAN, ESQ      350 E LAS OLAS BLVD 10TH FL                                                               FORT LAUDERDALE   FL      33301        clichtman@bergersingerman.com
BERGER SINGERMAN LLP            ATTN GAVIN C GAUKROGER, ESQ       350 E LAS OLAS BLVD 10TH FL                                                               FORT LAUDERDALE   FL      33301        ggaukroger@bergersingerman.com
BIELLI & KLAUDER, LLC           ATTN DAVID M KLAUDER ESQ          1204 N KING STREET                                                                        WILMINGTON        DE      19801        dklauder@bk-legal.com
BOND, SCHOENECK & KING, PLLC    ATTN SARA C. TEMES, ESQ.          ONE LINCOLN CENTER, 18TH                                                                  SYRACUSE          NY      13202        stemes@bsk.com
                                                                  FLOOR
BUCHALTER                       ATTN WILLIAM S BRODY              1000 WILSHIRE BLVD, STE 1500                                                              LOS ANGELES       CA      90017        wbrody@buchalter.com
BUCHALTER                       ATTN PAUL S ARROW                 1000 WILSIRE BLVD, STE 1500                                                               LOS ANGELES       CA      90017        PARROW@BUCHALTER.COM
BUECHLER & GARBER, LLC          ATTN AARON A. GARBER              999 18TH STREET, SUITE 1230-S                                                             DENVER            CO      80202        aaron@bandglawoffice.com
CALIFORNIA DEPT OF BUSINESS     ATTN KENNY V NGUYEN               SENIOR COUNSEL                      1515 K STREET, STE 200                                SACARAMENTO       CA      95814        kenny.nguyen@dbo.ca.gov
OVERSIGHT
CIARDI, CIARDI & ASTIN          ATTN DANIEL K. ASTIN              1204 N. KING STREET                                                                       WILMINGTON        DE      19801        dastin@ciardilaw.com
CIARDI, CIARDI & ASTIN          ATTN JOHN D. MCLAUGHLIN, JR.      1204 N. KING STREET                                                                       WILMINGTON        DE      19801        jmclaughlin@ciardilaw.com
CLARK HILL PLC                  ATTN CHRISTOPHER J. GIAIMO, JR.   1001 PENNSYLVANIA AVE., NW          SUITE 1300 SOUTH                                      WASHINGTON        DC      20004        cgiaimo@clarkhill.com
CLARK HILL PLC                  ATTN JEFFREY N. ROTHLEDER         1001 PENNSYLVANIA AVE., NW          SUITE 1300 SOUTH                                      WASHINGTON        DC      20004        jrothleder@clarkhill.com
CLARK HILL PLC                  ATTN KAREN M. GRIVNER             824 N. MARKET STREET                SUITE 710                                             WILMINGTON        DE      19801        kgrivner@clarkhill.com
CONNOLLY & LOFSTEDT, P.C.       ATTN TOM H. CONNOLLY, ESQ.        950 SPRUCE ST., STE. 1C                                                                   LOUISVILLE        CO      80027        tom@clpc-law.com
CONNOLLY GALLAGHER LLP          ATTN KAREN C. BIFFERATO, ESQ.     1000 WEST STREET, SUITE 1400                                                              WILMINGTON        DE      19801        kbifferato@connollygallagher.com
CONNOLLY GALLAGHER LLP          ATTN KELLY M. CONLAN              1000 WEST STREET, SUITE 1400                                                              WILMINGTON        DE      19801        kconlan@connollygallagher.com
DEVELOPMENT SPECIALISTS INC     ATTN BRADLEY D SHARP              333 S GRAND AVE STE 4070                                                                  LOS ANGELES       CA      90071        bsharp@dsi.biz
DRINKER BIDDLE & REATH LLP      ATTN STEVEN K KORTANEK, ESQ       222 DELAWARE AVE STE 1410                                                                 WILMINGTON        DE      19801        steven.kortanek@dbr.com
DRINKER BIDDLE & REATH LLP      ATTN PATRICK A JACKSON, ESQ       222 DELAWARE AVE STE 1410                                                                 WILMINGTON        DE      19801        patrick.jackson@dbr.com
DRINKER BIDDLE & REATH LLP      ATTN JOSEPH N ARGENTINA, JR,      222 DELAWARE AVE STE 1410                                                                 WILMINGTON        DE      19801        joseph.argentina@dbr.com
                                ESQ
DRINKER BIDDLE & REATH LLP      ATTN JAMES H MILLAR, ESQ          1177 AVENUE OF THE AMERICAS                                                               NEW YORK          NY      10036-2714   james.millar@dbr.com
                                                                  41ST FL
DRINKER BIDDLE & REATH LLP      ATTN MICHAEL P. POMPEO, ESQ.      1177 AVENUE OF THE AMERICAS,                                                              NEW YORK          NY      10036-2714   michael.pompeo@dbr.com
                                                                  41ST FLOOR
DRINKER BIDDLE & REATH LLP      ATTN TIMOTHY R CASEY ESQ          191 N WACKER DR STE 3700                                                                  CHICAGO           IL      60606-1698   timothy.casey@dbr.com
ELLIOTT GREENLEAF PC            ATTN RAFAEL X ZAHRALDDIN          1105 N MARKET ST STE 1700                                                                 WILMINGTON        DE      19801-1216   rxza@elliottgreenleaf.com
ELLIOTT GREENLEAF, P.C.         ATTN JONATHAN M. STEMERMAN        1105 N. MARKET STREET, SUITE 1700                                                         WILMINGTON        DE      19801        jms@elliottgreenleaf.com
FELDERSTEIN FITZGERALD          PASCUZZI LLP                      400 CAPITOL MALL, SUITE 1750        400 CAPITOL MALL, SUITE 1750                          SACRAMENTO        CA      95814        ppascuzzi@ffwplaw.com
WILLOUGHBY &
FUHRMAN & DODGE, S.C.           ATTN JENNIFER M. SCHANK           2501 PARMENTER ST, STE 200B                                                               MIDDLETON         WI      53562        jschank@fuhrmandodge.com
GIBSON, DUNN, & CRUTCHER, LLP   ATTN MATTHEW P. PORCELLI          200 PARK AVE                                                                              NEW YORK          NY      10166-0193   MPorcelli@gibsondunn.com


Page 1 of 4
                                                                                       Case 17-12560-KJC               Doc 2868     Filed 10/23/18   Page 71 of 84

Name                             Address1                         Address2                         Address3                       Address4               City             State   Zip          Email

GIBSON, DUNN, & CRUTCHER, LLP    ATTN OSCAR GARZA                 333 S GRAND AVE                                                                        LOS ANGELES      CA      90071        OGarza@gibsondunn.com
GIBSON, DUNN, & CRUTCHER, LLP    ATTN J. ERIC WISE                200 PARK AVE                                                                           NEW YORK         NY      10166-0193   EWise@gibsondunn.com
GIBSON, DUNN, & CRUTCHER, LLP    ATTN MATTHEW K. KELSEY           200 PARK AVE                                                                           NEW YORK         NY      10166-0193   Mkelsey@gibsondunn.com
GIBSON, DUNN, & CRUTCHER, LLP    ATTN DANIEL B. DENNY             333 S GRAND AVE                                                                        LOS ANGELES      CA      90071        DDenny@gibsondunn.com
GIBSON, DUNN, & CRUTCHER, LLP    ATTN SAMUEL A. NEWMAN            333 S GRAND AVE                                                                        LOS ANGELES      CA      90071        SNewman@gibsondunn.com
HALPERIN BATTAGLIA BENZIJA LLP   ATTN ALAN D HALPERIN, ESQ        40 WALL ST 37TH FL                                                                     NEW YORK         NY      10005        ahalperin@halperinlaw.net
HANKEY INVESTMENT COMPANY        ATTN W. SCOTT DOBBINS            4751 WILSHIRE BLVD, STE 110                                                            LOS ANGELES      CA      90010        dobbins@hiclp.com
HINDS & SHANKMAN, LLP            ATTN JAMES ANDREW HINDS, JR      21257 HAWTHORNE BLVD., 2ND                                                             TORRANCE         CA      90503        jhinds@jhindslaw.com
                                                                  FLOOR
HOLLAND & HART LLP               ATTN RISA LYNN WOLF-SMITH        555 SEVENTEENTH STREET, SUITE    PO BOX 8749                                           DENVER           CO      80201-8749   rwolf@hollandhart.com
                                                                  3200
IRELL & MANELLA LLP              ATTN JEFFREY M REISNER, ESQ      840 NEWPORT CENTER DR STE 400                                                          NEWPORT BEACH    CA      92660-6324   jreisner@irell.com
IRELL & MANELLA LLP              ATTN MICHAEL H. STRUB, ESQ       840 NEWPORT CENTER DRIVE         SUITE 400                                             NEWPORT BEACH    CA      92660-6324   mstrub@irell.com
JOHN D. MONTE, ESQ.              15303 VENTURA BOULEVARD,                                                                                                SHERMAN OAKS     CA      91403        johnmontelaw@gmail.com
                                 FLOOR 9
JONES WALDO HOLBROOK &           ATTN JEFFREY W SHIELDS           170 S MAIN ST STE 1500                                                                 SALT LAKE CITY   UT      84101        jshields@joneswaldo.com
MCDONOUGH PC
JONES WALDO HOLBROOK &           ATTN PAUL R SMITH                170 S MAIN ST STE 1500                                                                 SALT LAKE CITY   UT      84101        psmith@joneswaldo.com
MCDONOUGH PC
KLEE, TUCHIN, BOGDANOFF &        ATTN JONATHAN M. WEISS           1999 AVE OF THE STARS 39TH FL                                                          LOS ANGELES      CA      90067        jweiss@ktbslaw.com
STERN LLP
KLEE, TUCHIN, BOGDANOFF &        ATTN DAVID A. FIDLER             1999 AVE OF THE STARS 39TH FL                                                          LOS ANGELES      CA      90067        dfidler@ktbslaw.com
STERN LLP
KLEE, TUCHIN, BOGDANOFF &        ATTN MICHAEL L. TUCHIN           1999 AVE OF THE STARS 39TH FL                                                          LOS ANGELES      CA      90067        mtuchin@ktbslaw.com
STERN LLP
KLEE, TUCHING, BOGDANOFF &       ATTN KENNETH N. KLEE             1999 AVE OF THE STARS 39TH FL                                                          LOS ANGELES      CA      90067        kklee@ktbslaw.com
STERN LLP
KUTAK ROCK LLP                   ATTN PETER J BARRETT, ESQ        901 E BYRD ST STE 1000                                                                 RICHMOND         VA      23219        peter.barrett@kutakrock.com
LAFLEUR LAW FIRM                 ATTN NINA M. LAFLEUR             POST OFFICE BOX 840158                                                                 ST. AUGUSTINE    FL      32080        nina@lafleurlaw.com
LAW OFFICE OF CURTIS A HEHN      ATTN CURTIS A HEHN               1007 N ORANGE ST 4TH FL                                                                WILMINGTON       DE      19801        curtishehn@comcast.net
LAW OFFICES OF RONALD            ASSOCIATES, A.P.C                ATTN RONALD RICHARDS             P.O. BOX 11480                                        BEVERLY HILLS    CA      90213        Ron@RonaldRichards.com
RICHARDS &
LOIZIDES, P.A.                   ATTN CHRISTOPHER D. LOIZIDES     1225 KING STREET, SUITE 800                                                            WILMINGTON       DE      19801        loizides@loizides.com
MARGOLIS EDELSTEIN               ATTN JAMES E. HUGGETT, ESQUIRE   300 DELAWARE AVENUE, SUITE 800                                                         WILMINGTON       DE      19801        jhuggett@margolisedelstein.com
MCCARTER & ENGLISH LLP           ATTN KATE ROGGIO BUCK, ESQ.      RENAISSANCE CENTRE               405 N. KING ST., 8TH FLR.                             WILMINGTON       DE      19801        kbuck@mccarter.com
MILTON BENDER                    1690 DUCK CREEK RD                                                                                                      IONE             CA      95640        miltonbender@volcano.net
MUFFET FOY CUDDY                 25A PASEO NOPAL                                                                                                         SANTE FE         NM      87507        Muffet74@mac.com
OFFICE OF THE ATTORNEY           ATTN MATTHEW A SILVERMAN         ARIZONA ASSISTANT ATTORNEY       2005 N CENTRAL AVE                                    PHOENIX          AZ      85004-1592   matthew.silverman@azag.gov
GENERAL                                                           GENERAL
OFFICE OF THE UNITED STATES      REGION 3                         ATTN TIMOTHY J. FOX, JR          844 KING STREET, SUITE 2207    LOCKBOX 35             WILMINGTON       DE      19801        Timothy.Fox@usdoj.gov
TRUSTEE
PACHULSKI STANG ZIEHL & JONES    ATTN JAMES I. STANG              10100 SANTA MONICA                                                                     LOS ANGELES      CA      90067-4100   jstang@pszjlaw.com
                                                                  BOULEVARD, 13TH FLOOR



Page 2 of 4
                                                                                        Case 17-12560-KJC                 Doc 2868         Filed 10/23/18              Page 72 of 84

Name                              Address1                         Address2                           Address3                           Address4                          City             State   Zip          Email

PACHULSKI STANG ZIEHL & JONES     ATTN RICHARD M. PACHULSKI        10100 SANTA MONICA                                                                                      LOS ANGELES      CA      90067-4100   rpachulski@pszjlaw.com
LLP                                                                BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES     ATTN JEFFREY N. POMERANTZ        10100 SANTA MONICA                                                                                      LOS ANGELES      CA      90067-4100   jpomerantz@pszjlaw.com
LLP                                                                BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES     ATTN BRADFORD J SANDLER          919 N. MARKET STREET, 17TH FLOOR                                                                        WILMINGTON       DE      19801        bsandler@pszjlaw.com
LLP
PACHULSKI STANG ZIEHL & JONES     ATTN COLIN R. ROBINSON           919 N. MARKET STREET, 17TH FLOOR                                                                        WILMINGTON       DE      19801        crobinson@pszjlaw.com
LLP
PRYOR CASHMAN LLP                 ATTN SETH H. LIEBERMAN, ESQ      7 TIMES SQUARE                                                                                          NEW YORK         NY      10036-6569   slieberman@pryorcashman.com
PRYOR CASHMAN LLP                 ATTN RICHARD LEVY, JR., ESQ      7 TIMES SQUARE                                                                                          NEW YORK         NY      10036-6569   rlevy@pryorcashman.com
REED SMITH LLP                    ATTN KURT F GWYNNE               1201 N MARKET ST STE 1500                                                                               WILMINGTON       DE      19801        kgwynne@reedsmith.com
REITER DYE & BRENNAN, LLP         ATTN GENISE REITER, ESQ.         10990 WILSHIRE BLVD.               SUITE 940                                                            LOS ANGELES      CA      90024        grr@rdbattorneys.com
REITER DYE & BRENNAN, LLP         ATTN PAUL T. DYE, ESQ.           10990 WILSHIRE BLVD.               SUITE 940                                                            LOS ANGELES      CA      90024        ptd@rdbattorneys.com
RICHARDS LAYTON & FINGER PA       ATTN JOHN H KNIGHT               ONE RODNEY SQUARE                  920 NORTH KING ST                                                    WILMINGTON       DE      19801        knight@rlf.com
RICHARDS LAYTON & FINGER PA       ATTN CHRISTOPHER M DELILLO       ONE RODNEY SQUARE                  920 NORTH KING ST                                                    WILMINGTON       DE      19801        delillo@rlf.com
ROBINS & ROBINS, P.A.             ATTN JOHN B. ROBINS, IV          P.O. BOX 506                                                                                            SALISBURY        MD      21803-0505   jrobins@robinslegal.com
SCOTTHULSE, PC                    ATTN JAMES M. FEUILLE            201 E. MAIN DRIVE, SUITE 1100      PO BOX 99123                                                         EL PASO          TX      79901        jfeu@scotthulse.com
SECURITIES EXCHANGE               ATTN SECRETARY OF THE TREASURY   100 F STREET, NE                                                                                        WASHINGTON       DC      20549        chairmanoffice@sec.gov
COMMISSION
SHUTTS & BOWEN LLP                ATTN RYAN C. REINERT, ESQ.       4301 W. BOY SCOUT BLVD, SUITE                                                                           TAMPA            FL      33607        rreinert@shutts.com
                                                                   300
STOEL RIVES LLP                   ATTN DAVID L MORTENSEN, ESQ      201 S MAIN ST STE 1100                                                                                  SALT LAKE CITY   UT      84111        david.mortensen@stoel.com
SULMEYERKUPETZ                    A PROFESSIONAL CORPORATION       ATTN ALAN G TIPPIE                 333 S HOPE ST 35TH FL                                                LOS ANGELES      CA      90071        atippie@sulmeyerlaw.com
THE INFURNA LAW FIRM, P.A.        ATTN JUSTIN R. INFURNA ESQ       121 SOUTH ORANGE AVE. SUITE                                                                             ORLANDO          FL      32801        Justininfurna@alwaysavailablelawyer.com
                                                                   1500
THE SARACHEK LAW FIRM             ATTN JOSEPH E SARACHEK ESQ       101 PARK AVENUE 27TH FLOOR                                                                              NEW YORK         NY      10178        sarachekesq@gmail.com;
                                                                                                                                                                                                                 joe@saracheklawfirm.com
U.S. DEPARTMENT OF JUSTICE        ATTN WARD W. BENSON              TRIAL ATTORNEY, TAX DIVISION       P.O. BOX 227 BEN FRANKLIN                                            WASHINGTON       DC      20044        ward.w.benson@usdoj.gov
                                                                                                      STATION
U.S. SECURITIES AND EXCHANGE      ATTN DAVID W. BADDLEY            ATLANTA REGIONAL OFFICE            950 EAST PACES ROAD, N.E., SUITE                                     ATLANTA          GA      30326-1382   baddleyd@sec.gov
COMMISSION                                                                                            900
U.S. SECURITIES AND EXCHANGE      ATTN NEAL JACOBSON               NEW YORK REGIONAL OFFICE           BROOKFIELD PLACE                   200 VESEY STREET, SUITE 400       NEW YORK         NY      10281        Jacobsonn@sec.gov
COMMISSION
U.S. SECURITIES AND EXCHANGE      MIAMI REGIONAL OFFICE            ATTN RUSSELL KOONIN                801 BRICKELL AVE                   SUITE 1800                        MIAMI            FL      33131        kooninr@sec.gov
COMMISSION
U.S. SECURITIES AND EXCHANGE      MIAMI REGIONAL OFFICE            ATTN CHRISTINE NESTOR              801 BRICKELL AVE.                  SUITE 1800                        MIAMI            FL      33131        nestorc@sec.gov
COMMISSION
UNITED STATES ATTORNEY'S OFFICE   NEMOURS BUILDING                 ATTN DAVID C. WEISS                1007 ORANGE STREET, SUITE 700                                        WILMINGTON       DE      19801        askdoj@usdoj.gov
UNITED STATES DEPARTMENT OF       CIVIL DIVISION                   ATTN ANDREW D WARNER               1100 L ST NW                                                         WASHINGTON       DC      20530        andrew.warner@usdoj.gov
JUSTICE
US SECURITIES & EXCHANGE          NEW YORK REGIONAL OFFICE         ATTN ANDREW CALAMARI               BROOKFIELD PLACE                   200 VESEY ST, STE 400             NEW YORK         NY      10281        NYROBankruptcy@SEC.GOV
COMMISSION                                                         REGIONAL DIRECTOR
VENABLE LLP                       ATTN JEFFREY S SABIN, ESQ        ROCKEFELLER CENTER                 1270 AVENUE OF THE AMERICAS                                          NEW YORK         NY      10020        jssabin@venable.com
                                                                                                      24TH FL
VENABLE LLP                       ATTN CAROL WEINER-LEVY, ESQ      ROCKEFELLER CENTER                 1270 AVENUE OF THE AMERICAS                                          NEW YORK         NY      10020        cweinerlevy@venable.com
                                                                                                      24TH FL

Page 3 of 4
                                                                                  Case 17-12560-KJC                  Doc 2868           Filed 10/23/18   Page 73 of 84

Name                          Address1                         Address2                            Address3                           Address4               City              State   Zip          Email

VENABLE LLP                   ATTN ANDREW J CURRIE, ESQ        750 E PRATT ST STE 900                                                                        BALTIMORE         MD      21202        ajcurrie@venable.com
VENABLE LLP                   ATTN JAMIE L EDMONSON, ESQ       1201 N MARKET ST STE 1400                                                                     WILMINGTON        DE      19801        jledmonson@venable.com
WESTLAKE FINANCIAL SERVICES   ATTN PAUL KERWIN                 4751 WILSHIRE BLVD, STE 110                                                                   LOS ANGELES       CA      90010        pkerwin@westlakefinancial.com
WHITEFORD TAYLOR & PRESTON    ATTN CHRISTOPHER A. JONES, ESQ. 3190 FAIRVIEW PARK DRIVE, SUITE                                                                FALLS CHURCH      VA      22042-4510   cajones@wtplaw.com
L.L.P.                                                        800
WHITEFORD, TAYLOR & PRESTON   ATTN L. KATHERINE GOOD           THE RENNAISSANCE CENTRE             405 NORTH KING STREET, SUITE 500                          WILMINGTON        DE      19801        kgood@wtplaw.com
LLC
WHITEFORD, TAYLOR & PRESTON   ATTN STEPHEN B. GERALD           THE RENAISSANCE CENTRE              405 NORTH KING STREET, SUITE 500                          WILMINGTON        DE      19801        sgerald@wtplaw.com
LLC
WILK AUSLANDER LLP            ATTN ELOY A. PERAL, ESQ.         1515 BROADWAY, 43RD FLOOR                                                                     NEW YORK          NY      10036        eperal@wilkauslander.com
WINSTON & STRAWN LLP          ATTN DAVID NEIER, ESQ            200 PARK AVE                                                                                  NEW YORK          NY      10166-4193   dneier@winston.com
WOMBLE BOND DICKINSON (US)    ATTN MARK DESGROSSEILLIERS       222 DELAWARE AVE STE 1501                                                                     WILMINGTON        DE      19801        Mark.Desgrosseilliers@wbd-us.com
LLP
WOMBLE BOND DICKINSON (US)    ATTN ERICKA JOHNSON              222 DELAWARE AVE STE 1501                                                                     WILMINGTON        DE      19801        Ericka.Johnson@wbd-us.com
LLP
WOODBRIDGE GROUP OF           ATTN EUGENE RUBINSTEIN, ASSOC.   14140 VENTURA BLVD #302                                                                       SHERMAN OAKS      CA      91423-2774   eugene@woodbridgecompanies.com
COMPANIES, LLC                COUNSEL
YOUNG & BROOKS, P.A.          ATTN STUART A. YOUNG, ESQ.       1860 FOREST HILL BLVD., SUITE 201                                                             WEST PALM BEACH   FL      33406        syoung@ybplaw.com
YOUNG, CONAWAY, STARGATT, &   ATTN IAN J. BAMBRICK             RODNEY SQUARE                       1000 N KING ST                                            WILMINGTON        DE      19801        ibambrick@ycst.com
TAYLOR, LLP
YOUNG, CONAWAY, STARGATT, &   ATTN SEAN M. BEACH               RODNEY SQUARE                       1000 N KING ST                                            WILMINGTON        DE      19801        sbeach@ycst.com
TAYLOR, LLP
YOUNG, CONAWAY, STARGATT, &   ATTN ALLISON S. MIELKE           RODNEY SQUARE                       1000 N KING ST                                            WILMINGTON        DE      19801        amielke@ycst.com
TAYLOR, LLP
YOUNG, CONAWAY, STARGATT, &   ATTN EDMON L. MORTON             RODNEY SQUARE                       1000 N KING ST                                            WILMINGTON        DE      19801        emorton@ycst.com
TAYLOR, LLP




Page 4 of 4
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 74 of 84




                EXHIBIT N
                                                                                  Case 17-12560-KJC              Doc 2868       Filed 10/23/18   Page 75 of 84

Name                            Address1                       Address2                        Address3                       Address4               City            State   Zip

BEN PEREA AND ELIZABETH PEREA   C/O STEVE H. MAZER, ESQ.       2501 YALE BLV'D. SE, STE 204                                                          ALBUQUERQUE     NM      87106
BUCHALTER                       ATTN WILLIAM S BRODY           1000 WILSHIRE BLVD, STE 1500                                                          LOS ANGELES     CA      90017
BUCHALTER                       ATTN PAUL S ARROW              1000 WILSIRE BLVD, STE 1500                                                           LOS ANGELES     CA      90017
CIARDI CIARDI & ASTIN           ATTN JOSEPH J. MCMAHON JR.     1204 N. KING STREET                                                                   WILMINGTON      DE      19801
CIARDI, CIARDI & ASTIN          ATTN DANIEL K. ASTIN           1204 N. KING STREET                                                                   WILMINGTON      DE      19801
CIARDI, CIARDI & ASTIN          ATTN JOHN D. MCLAUGHLIN, JR.   1204 N. KING STREET                                                                   WILMINGTON      DE      19801
DEPARTMENT OF THE TREASURY      INTERNAL REVENUE SERVICE       ATTN V. HAYES (EMP NO.          7850 SW 6TH CT                                        PLANTATION      FL      33324
                                                               1000315823)
DEPARTMENT OF THE TREASURY                                     1500 PENNSYLVANIA AVENUE, NW                                                          WASHINGTON      DC      20220
ENVIRONMENTAL PROTECTION        OFFICE OF GENERAL COUNSEL      MAIL 2310A                      1200 PENNSYLVANIA AVE, NW                             WASHINGTON      DC      20004
AGENCY
FELDERSTEIN FITZGERALD          ATTN PAUL J. PASCUZZI          WILLOUGHBY & PASCUZZI LLP       400 CAPITOL MALL, SUITE 1750                          SACRAMENTO      CA      95814
GIBSON, DUNN, & CRUTCHER, LLP   ATTN MATTHEW P. PORCELLI       200 PARK AVE                                                                          NEW YORK        NY      10166-0193
GIBSON, DUNN, & CRUTCHER, LLP   ATTN OSCAR GARZA               333 S GRAND AVE                                                                       LOS ANGELES     CA      90071
GIBSON, DUNN, & CRUTCHER, LLP   ATTN J. ERIC WISE              200 PARK AVE                                                                          NEW YORK        NY      10166-0193
GIBSON, DUNN, & CRUTCHER, LLP   ATTN MATTHEW K. KELSEY         200 PARK AVE                                                                          NEW YORK        NY      10166-0193
GIBSON, DUNN, & CRUTCHER, LLP   ATTN DANIEL B. DENNY           333 S GRAND AVE                                                                       LOS ANGELES     CA      90071
GIBSON, DUNN, & CRUTCHER, LLP   ATTN SAMUEL A. NEWMAN          333 S GRAND AVE                                                                       LOS ANGELES     CA      90071
HANKEY INVESTMENT COMPANY       ATTN W. SCOTT DOBBINS          4751 WILSHIRE BLVD, STE 110                                                           LOS ANGELES     CA      90010
INTERNAL REVENUE SERVICE        CENTRALIZED INSOLVENCY         PO BOX 7346                                                                           PHILADELPHIA    PA      19101-7346
                                OPERATION
IRELL & MANELLA LLP             ATTN JEFFREY M REISNER, ESQ    840 NEWPORT CENTER DR STE 400                                                         NEWPORT BEACH   CA      92660-6324
IRELL & MANELLA LLP             ATTN MICHAEL H. STRUB, ESQ     840 NEWPORT CENTER DRIVE        SUITE 400                                             NEWPORT BEACH   CA      92660-6324
JORGENSEN, BROWNELL & PEEPIN,   ATTN MICHAEL P. SASIN          900 S. MAIN STREET, SUITE 100                                                         LONGMONT        CO      80501
P.C.
JORGENSEN, BROWNELL & PEEPIN,   ATTN CASEY ALEXANDER           900 S. MAIN STREET, SUITE 100                                                         LONGMONT        CO      80501
P.C.
KLEE TUCHING BOGDANOFF &        ATTN KENNETH N. KLEE           1999 AVE OF THE STARS 39TH FL                                                         LOS ANGELES     CA      90067
STERN LLP
KLEE, TUCHIN, BOGDANOFF &       ATTN JONATHAN M. WEISS         1999 AVE OF THE STARS 39TH FL                                                         LOS ANGELES     CA      90067
STERN LLP
KLEE, TUCHIN, BOGDANOFF &       ATTN DAVID A. FIDLER           1999 AVE OF THE STARS 39TH FL                                                         LOS ANGELES     CA      90067
STERN LLP
KLEE, TUCHIN, BOGDANOFF &       ATTN MICHAEL L. TUCHIN         1999 AVE OF THE STARS 39TH FL                                                         LOS ANGELES     CA      90067
STERN LLP
LAW OFFICE OF CURTIS A HEHN     ATTN CURTIS A HEHN             1007 N ORANGE ST 4TH FL                                                               WILMINGTON      DE      19801
LAW OFFICES OF RONALD           ASSOCIATES, A.P.C              ATTN RONALD RICHARDS            P.O. BOX 11480                                        BEVERLY HILLS   CA      90213
RICHARDS &
LOIZIDES, P.A.                  ATTN CHRISTOPHER D. LOIZIDES   1225 KING STREET, SUITE 800                                                           WILMINGTON      DE      19801
MCCREARY VESELKA BRAGG &        ATTN LEE GORDON                PO BOX 1269                                                                           ROUND ROCK      TX      78680
ALLEN PC
MILTON BENDER                                                  1690 DUCK CREEK RD                                                                    IONE            CA      95640
MUFFET FOY CUDDY                                               25A PASEO NOPAL                                                                       SANTE FE        NM      87507


Page 1 of 2
                                                                                        Case 17-12560-KJC                   Doc 2868       Filed 10/23/18   Page 76 of 84

Name                              Address1                           Address2                           Address3                         Address4               City           State   Zip

OFFICE OF THE UNITED STATES       REGION 3, ATTN T. PATRICK TINKER   844 KING STREET, SUITE 2207        LOCKBOX 35                                              WILMINGTON     DE      19801
TRUSTEE
PACHULSKI STANG ZIEHL & JONES     ATTN JAMES I. STANG                10100 SANTA MONICA BOULEVARD 13TH FLOOR                                                    LOS ANGELESE   CA      90067
PACHULSKI STANG ZIEHL & JONES     ATTN RICHARD M. PACHULSKI          10100 SANTA MONICA BOULEVARD 13TH FLOOR                                                    LOS ANGELES    CA      90067
LLP
PACHULSKI STANG ZIEHL & JONES     ATTN JEFFREY N. POMERANTZ          10100 SANTA MONICA BOULEVARD 13TH FLOOR                                                    LOS ANGELES    CA      90067
LLP
PACHULSKI STANG ZIEHL & JONES     ATTN BRADFORD J SANDLER            919 N. MARKET STREET, 17TH FLOOR                                                           WILMINGTON     DE      19801
LLP
PACHULSKI STANG ZIEHL & JONES     ATTN COLIN R. ROBINSON             919 N. MARKET STREET, 17TH FLOOR                                                           WILMINGTON     DE      19801
LLP
PAM ZEIER                                                            27090 HIGHWAY 72                                                                           GOLDEN         CO      80403-8329
PAM ZEIER                         C/O DANIEL A HEPNER PC             950 SPRUCE ST STE 1C                                                                       LOUISVILLE     CO      80027
REED SMITH LLP                    ATTN KURT F GWYNNE                 1201 N MARKET ST STE 1500                                                                  WILMINGTON     DE      19801
REED SMITH LLP                    ATTN EMILY K DEVAN                 1201 N MARKET ST STE 1500                                                                  WILMINGTON     DE      19801
RICHARDS LAYTON & FINGER PA       ATTN JOHN H KNIGHT                 ONE RODNEY SQUARE                  920 NORTH KING ST                                       WILMINGTON     DE      19801
RICHARDS LAYTON & FINGER PA       ATTN CHRISTOPHER M DELILLO         ONE RODNEY SQUARE                  920 NORTH KING ST                                       WILMINGTON     DE      19801
ROBINS & ROBINS, P.A.             ATTN JOHN B. ROBINS, IV            P.O. BOX 506                                                                               SALISBURY      MD      21803-0505
SCOTTHULSE, PC                    ATTN JAMES M. FEUILLE              201 E. MAIN DRIVE, SUITE 1100      PO BOX 99123                                            EL PASO        TX      79901
SECRETARY OF STATE                DIVISION OF CORPORATIONS           FRANCHISE TAX                      PO BOX 898                                              DOVER          DE      19903
SECRETARY OF STATE                                                   401 FEDERAL ST                                                                             DOVER          DE      19901
SECRETARY OF TREASURY                                                820 SILVER LAKE BOULEVARD          SUITE 100                                               DOVER          DE      19904
SECURITIES EXCHANGE               ATTN SECRETARY OF THE TREASURY     100 F STREET, NE                                                                           WASHINGTON     DC      20549
COMMISSION
SOUTH COAST ENGINEERING                                              5000 N. PARKWAY CALABASAS          SUITE 307                                               CALABASAS      CA      91302
GROUP, INC.
STERLING ZEIER                                                       27090 HIGHWAY 72                                                                           GOLDEN         CO      80403-8329
STERLING ZEIER                    C/O DANIEL A HEPNER PC             950 SPRUCE ST STE 1C                                                                       LOUISVILLE     CO      80027
SULLIVAN HAZELTINE ALLINSON LLC ATTN WILLIAM D SULLIVAN              901 N MARKET ST STE 1300                                                                   WILMINGTON     DE      19801
SULLIVAN HAZELTINE ALLINSON LLC ATTN ELIHU E ALLINSON III            901 N MARKET ST STE 1300                                                                   WILMINGTON     DE      19801
UNITED STATES ATTORNEY'S OFFICE   NEMOURS BUILDING                   ATTN DAVID C. WEISS                1007 ORANGE STREET, SUITE 700                           WILMINGTON     DE      19801
UNITED STATES DEPARTMENT OF       CIVIL DIVISION                     ATTN ANDREW D WARNER               1100 L ST NW                                            WASHINGTON     DC      20530
JUSTICE
US SECURITIES & EXCHANGE          NEW YORK REGIONAL OFFICE           ATTN ANDREW CALAMARI REG           BROOKFIELD PL 200 VESEY ST STE                          NEW YORK       NY      10281
COMMISSION                                                           DIRECTOR                           400
US TREASURY                                                          1500 PENNSYLVANIA AVE NW                                                                   WASHINGTON     DC      20220
WESTLAKE FINANCIAL SERVICES       ATTN PAUL KERWIN                   4751 WILSHIRE BLVD, STE 110                                                                LOS ANGELES    CA      90010
WILLIAM W. ERHART, ESQUIRE                                           2961 CENTERVILLE ROAD, SUITE 350                                                           WILMINGTON     DE      19808
WOODBRIDGE GROUP OF               ATTN EUGENE RUBINSTEIN             ASSOC. COUNSEL                     14140 VENTURA BLVD #302                                 SHERMAN OAKS   CA      91423
COMPANIES, LLC




Page 2 of 2
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 77 of 84




                EXHIBIT O
                                                                               Case 17-12560-KJC             Doc 2868     Filed 10/23/18   Page 78 of 84

Name                           Address1                      Address2                       Address3                    Address4               City         State   Zip          Email

ASHBY & GEDDES, P.A.           F. TROUPE MICKLER, ESQ.       500 DELAWARE AVENUE, 8TH       P.O. BOX 1150                                      WILMINGTON   DE      19899-1150   tmickler@ashbygeddes.com
                                                             FLOOR
ELLIOTT GREENLEAF PC           ATTN ERIC M SUTTY, ESQ        1105 N MARKET ST STE 1700                                                         WILMINGTON   DE      19801-1216   ems@elliottgreenleaf.com
PRYOR CASHMAN LLP              ATTN MATTHEW W SILVERMAN, ESQ 7 TIMES SQUARE                                                                    NEW YORK     NY      10036-6569   msilverman@pryorcashman.com
THE ROSNER LAW GROUP LLC       ATTN FREDERICK B. ROSNER      824 MARKET STREET, SUITE 810                                                      WILMINGTON   DE      19801        rosner@teamrosner.com
THE ROSNER LAW GROUP LLC       ATTN JASON A GIBSON           824 N. MARKET ST STE 810                                                          WILMINGTON   DE      19801        gibson@teamrosner.com
TRIAL ATTORNEYS TAX DIVISION   U.S. DEPT OF JUSTICE          ATTN: ARI D. KUNOFSKY          PO BOX 227, BEN FRANKLIN                           WASHINGTON   DC      20044        ari.d.kunofsky@usdoj.gov
                                                                                            STATION




Page 1 of 1
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 79 of 84




                EXHIBIT P
                                                                               Case 17-12560-KJC             Doc 2868     Filed 10/23/18   Page 80 of 84

Name                           Address1                      Address2                       Address3                    Address4               City         State   Zip

ASHBY & GEDDES, P.A.           F. TROUPE MICKLER, ESQ.       500 DELAWARE AVENUE, 8TH       P.O. BOX 1150                                      WILMINGTON   DE      19899-1150
                                                             FLOOR
ELLIOTT GREENLEAF PC           ATTN ERIC M SUTTY, ESQ        1105 N MARKET ST STE 1700                                                         WILMINGTON   DE      19801-1216
PRYOR CASHMAN LLP              ATTN MATTHEW W SILVERMAN, ESQ 7 TIMES SQUARE                                                                    NEW YORK     NY      10036-6569
THE ROSNER LAW GROUP LLC       ATTN FREDERICK B. ROSNER      824 MARKET STREET, SUITE 810                                                      WILMINGTON   DE      19801
THE ROSNER LAW GROUP LLC       ATTN JASON A GIBSON           824 N. MARKET ST STE 810                                                          WILMINGTON   DE      19801
TRIAL ATTORNEYS TAX DIVISION   U.S. DEPT OF JUSTICE          ATTN: ARI D. KUNOFSKY          PO BOX 227, BEN FRANKLIN                           WASHINGTON   DC      20044
                                                                                            STATION
TRIAL ATTORNEYS TAX DIVISION   U.S. DEPT OF JUSTICE          ATTN: WARD W. BENSON           PO BOX 227, BEN FRANKLIN                           WASHINGTON   DC      20044
                                                                                            STATION




Page 1 of 1
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 81 of 84




                EXHIBIT Q
                                                                             Case 17-12560-KJC               Doc 2868      Filed 10/23/18   Page 82 of 84

Name                          Address1                     Address2                      Address3                        Address4               City          State   Zip     Email

D & D CONSTRUCTION SPECIALTIES C/O SULMEYERKUPETZ A        ATTN ALAN G TIPPE ESQ         333 S HOPE ST THIRTY-FIFTH FL                          LOS ANGELES   CA      90071   atippie@sulmeyerlaw.com
INC                            PROFESSIONAL CORP
D & D CONSTRUCTION SPECIALTIES C/O SULMEYERKUPETZ A PROF   ATTN CLAIRE K WU ESQ          333 S HOPE ST THIRTY-FIFTH FL                          LOS ANGELES   CA      90071   ckwu@sulmeyerlaw.com
INC                            CORP
D & D CONSTRUCTION SPECIALTIES ATTN DANIEL T MOORE         11043 OLINDA ST                                                                      SUN VALLEY    CA      91352   DSUBLER@DDCONSTRUCTION.COM
INC
THE I-GRACE COMPANY           ATTN JOHN GASPARYAN          1964 WESTWOOD BLVD, STE 425                                                          LOS ANGELES   CA      90025   info@igrace.com




Page 1 of 1
Case 17-12560-KJC   Doc 2868   Filed 10/23/18   Page 83 of 84




                EXHIBIT R
                                                                                 Case 17-12560-KJC               Doc 2868      Filed 10/23/18   Page 84 of 84

Name                            Address1                       Address2                      Address3                        Address4               City          State   Zip

D & D CONSTRUCTION SPECIALTIES C/O SULMEYERKUPETZ A PROFESS.   ATTN ALAN G TIPPE ESQ         333 S HOPE ST THIRTY-FIFTH FL                          LOS ANGELES   CA      90071
INC                            CORP
D & D CONSTRUCTION SPECIALTIES ATTN DANIEL T MOORE             11043 OLINDA ST                                                                      SUN VALLEY    CA      91352
INC
D & D CONSTRUCTION SPECIALTIES C/O SULMEYERKUPETZ A PROF       ATTN CLAIRE K WU ESQ          333 S HOPE ST THIRTY-FIFTH FL                          LOS ANGELES   CA      90071
INC                            CORP
D&D CONSTRUCTION SPECIALTIES,                                  11043 OLINDA ST                                                                      SUN VALLEY    CA      91352
INC
G3 CONSTRUCTION                 ATTN: PRES., MANAGING, OR GENL 8020 FLORAL AVE                                                                      LOS ANGELES   CA      90046
                                AGNT
THE I-GRACE COMPANY             ATTN JOHN GASPARYAN            1964 WESTWOOD BLVD, STE 425                                                          LOS ANGELES   CA      90025




Page 1 of 1
